Exhibit 10.1

 

 

 

Published CUSIP Number: 4107LAE8

$2,250,000,000

SECOND AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

dated as of July 26, 2013

by and among

WASTE MANAGEMENT, INC.

(the “Borrower”)

and

WASTE MANAGEMENT HOLDINGS, INC.

(the “Guarantor”)

and

CERTAIN BANKS

and

BANK OF AMERICA, N.A.,

as Administrative Agent

and

JPMORGAN CHASE BANK, N.A., and BARCLAYS BANK PLC,

as Syndication Agents

and

BNP PARIBAS,

CITIBANK, N.A.,

DEUTSCHE BANK AG NEW YORK BRANCH,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

THE ROYAL BANK OF SCOTLAND PLC,

U.S. BANK NATIONAL ASSOCIATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

and

J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED and BARCLAYS BANK PLC,

as Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

§1. DEFINITIONS AND RULES OF INTERPRETATION

     3   

§1.1. Definitions

     3   

§1.2. Rules of Interpretation

     20   

§1.3. Classification of Loans and Borrowings

     21   

§2. THE LOAN FACILITIES

     21   

§2.1. Commitment to Lend

     21   

§2.2. Facility Fee

     21   

§2.3. Reduction and Increase of Total Commitment

     22   

§2.3.1 Reduction of Total Commitment

     22   

§2.3.2 Increase of Total Commitment

     22   

§2.4. Repayment of Loans; Evidence of Debt

     23   

§2.5. Interest on Loans

     24   

§2.6. Requests for Syndicated Loans

     24   

§2.7. Election of Eurodollar Rate; Notice of Election; Interest Periods; Minimum
Amounts

     25   

§2.8. Funds for Syndicated Loans

     26   

§2.9. Maturity of the Loans and Reimbursement Obligations

     26   

§2.10. Optional Prepayments or Repayments of Loans

     26   

§2.11. Swing Line Loans; Participations

     27   

§3. LETTERS OF CREDIT

     29   

§3.1. Letter of Credit Commitments

     29   

§3.2. Reimbursement Obligation of the Borrower

     32   

§3.3. Obligations Absolute

     33   

§3.4. Reliance by the Issuing Banks

     33   

§3.5. Notice Regarding Letters of Credit

     34   

§3.6. Letter of Credit Fee; Fronting Fee

     34   

§4. COMPETITIVE BID LOANS

     35   

§4.1. The Competitive Bid Option

     35   

§4.2. Competitive Bid Loan Accounts; Competitive Bid Loans

     35   

§4.3. Competitive Bid Quote Request; Invitation for Competitive Bid Quotes

     35   

§4.4. Alternative Manner of Procedure

     36   

§4.5. Submission and Contents of Competitive Bid Quotes

     36   

 

- i -



--------------------------------------------------------------------------------

§4.6. Notice to Borrower

     38   

§4.7. Acceptance and Notice by Borrower and Administrative Agent

     38   

§4.8. Allocation by Administrative Agent

     38   

§4.9. Funding of Competitive Bid Loans

     39   

§4.10. Funding Losses

     39   

§4.11. Repayment of Competitive Bid Loans; Interest

     39   

§5. PROVISIONS RELATING TO ALL LOANS AND LETTERS OF CREDIT

     39   

§5.1. Payments

     39   

§5.2. Mandatory Repayments of the Loans

     42   

§5.3. Computations

     42   

§5.4. Illegality; Inability to Determine Eurodollar Rate

     42   

§5.5. Additional Costs, Etc

     43   

§5.6. Capital Adequacy

     45   

§5.7. Certificate

     45   

§5.8. Eurodollar and Competitive Bid Indemnity

     45   

§5.9. Interest on Overdue Amounts

     46   

§5.10. Interest Limitation

     46   

§5.11. Reasonable Efforts to Mitigate

     46   

§5.12. Replacement of Banks; Termination of Commitments

     47   

§5.13. Advances by Administrative Agent

     48   

§5.14. Defaulting Banks

     49   

§6. REPRESENTATIONS AND WARRANTIES

     51   

§6.1. Corporate Authority

     51   

§6.2. Governmental and Other Approvals

     52   

§6.3. Title to Properties; Leases

     52   

§6.4. Financial Statements; Solvency

     53   

§6.5. No Material Changes, Etc

     53   

§6.6. Franchises, Patents, Copyrights, Etc

     53   

§6.7. Litigation

     53   

§6.8. No Materially Adverse Contracts, Etc

     53   

§6.9. Compliance With Other Instruments, Laws, Etc

     53   

§6.10. Tax Status

     53   

§6.11. No Event of Default

     54   

 

- ii -



--------------------------------------------------------------------------------

§6.12. Investment Company Act

     54   

§6.13. Absence of Financing Statements, Etc

     54   

§6.14. Employee Benefit Plans

     54   

§6.14.1 In General

     54   

§6.14.2 Terminability of Welfare Plans

     54   

§6.14.3 Guaranteed Pension Plans

     55   

§6.14.4 Multiemployer Plans

     55   

§6.15. Environmental Compliance

     55   

§6.16. Disclosure

     56   

§6.17. Permits and Governmental Authority

     57   

§6.18. Margin Stock

     57   

§7. AFFIRMATIVE COVENANTS OF THE BORROWER

     57   

§7.1. Punctual Payment

     57   

§7.2. Maintenance of U.S. Office

     57   

§7.3. Records and Accounts

     57   

§7.4. Financial Statements, Certificates and Information

     57   

§7.5. Existence and Conduct of Business

     59   

§7.6. Maintenance of Properties

     59   

§7.7. Insurance

     59   

§7.8. Taxes

     60   

§7.9. Inspection of Properties, Books and Contracts

     60   

§7.10. Compliance with Laws, Contracts, Licenses and Permits; Maintenance of
Material Licenses and Permits

     60   

§7.11. Environmental Indemnification

     60   

§7.12. Further Assurances

     61   

§7.13. Notice of Potential Claims or Litigation

     61   

§7.14. Notice of Certain Events Concerning Environmental Claims

     61   

§7.15. Notice of Default

     62   

§7.16. Use of Proceeds

     62   

§7.17. Certain Transactions

     62   

§8. NEGATIVE COVENANTS OF THE BORROWER

     63   

§8.1. Restrictions on Indebtedness

     63   

§8.2. Restrictions on Liens

     63   

 

- iii -



--------------------------------------------------------------------------------

§8.3. Restrictions on Investments

     64   

§8.4. Mergers, Consolidations, Sales

     64   

§8.5. Restricted Distributions and Redemptions

     65   

§8.6. Employee Benefit Plans

     65   

§9. FINANCIAL COVENANTS OF THE BORROWER

     66   

§9.1. Interest Coverage Ratio

     66   

§9.2. Total Debt to EBITDA

     66   

§10. CONDITIONS PRECEDENT

     66   

§10.1. Conditions To Effectiveness

     66   

§10.1.1 Corporate Action

     66   

§10.1.2 Loan Documents, Etc

     66   

§10.1.3 Certified Copies of Charter Documents

     67   

§10.1.4 Incumbency Certificate

     67   

§10.1.5 Summary of Insurance

     67   

§10.1.6 Opinion of Counsel

     67   

§10.1.7 Satisfactory Financial Condition

     67   

§10.1.8 Payment of Closing Fees

     67   

§10.1.9 Closing Certificate

     67   

§10.1.10 USA Patriot Act

     67   

§11. CONDITIONS TO ALL LOANS

     68   

§11.1. Representations True

     68   

§11.2. Performance; No Event of Default

     68   

§11.3. Proceedings and Documents

     68   

§12. EVENTS OF DEFAULT; ACCELERATION; TERMINATION OF COMMITMENT

     69   

§12.1. Events of Default and Acceleration

     69   

§12.2. Termination of Commitments

     71   

§12.3. Remedies

     71   

§13. SETOFF

     71   

§14. EXPENSES

     72   

§15. THE AGENTS

     72   

§15.1. Authorization and Action

     72   

§15.2. Administrative Agent’s Reliance, Etc

     72   

 

- iv -



--------------------------------------------------------------------------------

§15.3. Bank of America and Affiliates

     73   

§15.4. Bank Credit Decision

     73   

§15.5. Indemnification

     74   

§15.6. Successor Administrative Agent

     74   

§15.7. Lead Arrangers, Etc

     75   

§15.8. Documents

     75   

§15.9. Action by the Banks, Consents, Amendments, Waivers, Etc

     75   

§16. INDEMNIFICATION

     76   

§17. WITHHOLDING TAXES

     77   

§18. TREATMENT OF CERTAIN CONFIDENTIAL INFORMATION

     79   

§18.1. Confidentiality

     79   

§18.2. Prior Notification

     79   

§18.3. Other

     79   

§19. SURVIVAL OF COVENANTS, ETC

     80   

§20. ASSIGNMENT AND PARTICIPATION

     80   

§21. PARTIES IN INTEREST

     83   

§22. NOTICES, ETC

     83   

§23. MISCELLANEOUS

     86   

§24. CONSENTS, ETC

     86   

§25. WAIVER OF JURY TRIAL

     87   

§26. GOVERNING LAW; SUBMISSION TO JURISDICTION

     87   

§27. SEVERABILITY

     87   

§28. GUARANTY

     88   

§28.1. Guaranty

     88   

§28.2. Guaranty Absolute

     88   

§28.3. Effectiveness; Enforcement

     89   

§28.4. Waiver

     89   

§28.5. Expenses

     89   

§28.6. Concerning Joint and Several Liability of the Guarantor

     90   

§28.7. Waiver

     91   

§28.8. Subrogation; Subordination

     92   

§28.9. Consent and Confirmation

     92   

§29. PRO RATA TREATMENT

     92   

 

- v -



--------------------------------------------------------------------------------

§30. FINAL AGREEMENT

     93   

§31. USA PATRIOT ACT

     93    §32. NO ADVISORY OR FIDUCIARY RESPONSIBILITY      93    §33. PAYMENTS
SET ASIDE      94   

 

- vi -



--------------------------------------------------------------------------------

EXHIBITS:

 

Exhibit A

   Form of Syndicated Loan Request

Exhibit B

   Form of Swing Line Loan Notice

Exhibit C

   Form of Letter of Credit Request

Exhibit D

   Form of Compliance Certificate

Exhibit E

   Form of Assignment and Assumption

Exhibit F

   Form of Competitive Bid Quote Request

Exhibit G

   Form of Invitation for Competitive Bid Quotes

Exhibit H

   Form of Competitive Bid Quote

Exhibit I

   Form of Notice of Acceptance/Rejection of Competitive Bid Quote(s)

Exhibit J

   Form of Administrative Questionnaire

SCHEDULES:

 

Schedule 1

   Banks; Commitments

Schedule 1.1

   Existing Liens

Schedule 3.1

   Issuing Banks and Issuing Bank Limits

Schedule 3.1.1

   Form of Increase/Decrease Letter

Schedule 3.1.2

   Existing Letters of Credit

Schedule 6.7

   Litigation

Schedule 6.15

   Environmental Compliance

Schedule 8.1(a)

   Existing Indebtedness

Schedule 22

   Administrative Agent’s Office; Certain Addresses for Notices

 

- vii -



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is made as of
July 26, 2013, by and among WASTE MANAGEMENT, INC., a Delaware corporation
having its chief executive office at 1001 Fannin Street, Suite 4000, Houston,
Texas 77002 (the “Borrower”), WASTE MANAGEMENT HOLDINGS, INC., a wholly-owned
Subsidiary of the Borrower (the “Guarantor”), the lenders from time to time
party hereto (the “Banks”) and BANK OF AMERICA, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”).

A. The Borrower, Bank of America, N.A, as administrative agent, and the lenders
party thereto (the “Existing Banks”) entered into that certain Amended and
Restated Credit Agreement dated as of May 9, 2011 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”),
pursuant to which the Existing Banks have made available to the Borrower a
revolving credit facility, with a letter of credit subfacility and a swing loan
subfacility.

B. As further provided herein and upon the terms and conditions contained
herein, the Banks and the Administrative Agent have agreed to reallocate the
Commitment and Commitment Percentages of each of the Banks as set forth on
Schedule 1.

C. The Borrower and the Guarantor have requested that the Existing Credit
Agreement be further amended and restated, among other things, to extend the
maturity date and make certain other changes as set forth herein, and the
Administrative Agent and the Banks are willing to make such amendments to the
Existing Credit Agreement.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

(i) Simultaneously with the Effective Date and after giving effect to any
assignments on the Effective Date from Existing Banks under the Existing Credit
Agreement who elect not to become Banks under this Agreement, but immediately
prior to giving effect to paragraph (iv) below, the parties hereby agree that
(A) the Commitment of each of the Banks shall be as set forth in Schedule 1, and
the outstanding amount of the Syndicated Loans (as defined in and under the
Existing Credit Agreement, without giving effect to any Borrowings of Loans
under this Agreement on the Effective Date, but after giving effect to any
repayment or reduction thereof with the proceeds of any applicable sources)
shall be reallocated in accordance with such Commitments, and the requisite
assignments shall be deemed to be made in such amounts among the Banks and from
each Bank to each other Bank (including from Banks who reduce their commitments
in connection with this Agreement), with the same force and effect as if such
assignments were evidenced by applicable Assignments and Assumptions (as defined
in the Existing Credit Agreement) under the Existing Credit Agreement, but
without the payment of any related assignment fee and (B) the swing line
subfacility under the Existing Credit Agreement shall continue as the swing line
subfacility hereunder, with the Swing Line Sublimit set out herein, and the
Swing Line Loans (as defined in the Existing Credit Agreement), if any, shall
continue as and be deemed to be Swing Line Loans hereunder, and (C) the letter
of credit

 

- 1 -



--------------------------------------------------------------------------------

subfacility provided in the Existing Credit Agreement shall continue as the
Letter of Credit facility hereunder and the Existing Letters of Credit shall be
deemed to be Letters of Credit issued hereunder. There are no Competitive Bid
Loans (as defined in the Existing Credit Agreement) outstanding on the Effective
Date under the Existing Credit Agreement.

(ii) Notwithstanding anything to the contrary in §20 of the Existing Credit
Agreement or §20 of this Agreement, no other documents or instruments, including
any Assignment and Assumption, shall be executed in connection with these
assignments (all of which requirements are hereby waived), and such assignments
shall be deemed to be made with all applicable representations, warranties and
covenants as if evidenced by an Assignment and Assumption. On the Effective
Date, the applicable Banks shall make full cash settlement with one another
(including with any Bank whose commitments are being decreased), either directly
or through the Administrative Agent, as the Administrative Agent may direct or
approve, with respect to all assignments, reallocations and other changes in
Commitments, such that after giving effect to such settlements (A) the
Commitment of each Bank shall be as set forth on Schedule 1 to this Agreement,
(B) each Bank’s Commitment Percentage of the Total Commitment equals (with
customary rounding) its Commitment Percentage of (x) the outstanding amount of
all Loans, and (y) the outstanding amount of all Letters of Credit.

(iii) The Borrower, the Guarantor, the Administrative Agent and the Banks hereby
agree that upon the effectiveness of this Agreement, the terms and provisions of
the Existing Credit Agreement which in any manner govern or evidence the
Obligations, the rights and interests of the Administrative Agent and the Banks
and any terms, conditions or matters related to any thereof, shall be and hereby
are amended and restated in their entirety by the terms, conditions and
provisions of this Agreement, and the terms and provisions of the Existing
Credit Agreement, except as otherwise expressly provided herein, shall be
superseded by this Agreement.

(iv) Notwithstanding this amendment and restatement of the Existing Credit
Agreement and any related Loan Documents (as such term is defined in the
Existing Credit Agreement and referred to herein, individually or collectively,
as the “Existing Loan Documents”), (A) all of the indebtedness, liabilities and
obligations owing by any Person under the Existing Credit Agreement and other
Existing Loan Documents outstanding as of the Effective Date shall continue as
Obligations hereunder, (B) each of this Agreement and the Notes and the other
Loan Documents is given as a substitution or supplement of, as the case may be,
and not as a payment of, the indebtedness, liabilities and obligations of the
Borrower and the Guarantor under the Existing Credit Agreement or any Existing
Loan Document and is not intended to constitute a novation thereof or of any of
the other Existing Loan Documents, and (C) certain of the Existing Loan
Documents will remain in full force and effect, as set forth in this Agreement.
Upon the effectiveness of this Agreement all loans outstanding and owing by the
Borrower under the Existing Credit Agreement as of the Effective Date, shall
constitute Loans hereunder accruing interest with respect to the Base Rate Loans
under the Existing Credit Agreement, at the Applicable Base Rate hereunder. The
parties hereto agree that the Interest Periods for all Eurodollar Loans
outstanding under the Existing Credit Agreement on the Effective Date shall be
terminated, the Borrower shall pay (on the Effective Date) all accrued interest
with respect to such Loans, and the Borrower shall furnish to the Administrative
Agent interest rate selection notices for existing Loans and borrowing notices
for additional Loans as

 

- 2 -



--------------------------------------------------------------------------------

may be required in connection with the allocation of Loans among Banks in
accordance with their Commitment Percentages. The Administrative Agent and the
Existing Banks agree that the transactions contemplated in these recitals shall
not give rise to any obligation of the Borrower or the Guarantor to make any
payment under §5.8 of the Existing Credit Agreement.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

§1. DEFINITIONS AND RULES OF INTERPRETATION.

§1.1. Definitions. The following terms shall have the meanings set forth in this
§1 or elsewhere in the provisions of this Agreement referred to below:

Absolute Competitive Bid Loan(s). Competitive Bid Loans bearing interest at a
fixed rate per annum in accordance with §4.5(b)(v).

Accountants. See §7.4(a).

Administrative Agent. See Preamble.

Administrative Agent’s Office. The Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 22, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Banks.

Administrative Questionnaire. An Administrative Questionnaire in substantially
the form of Exhibit J or any other form approved by the Administrative Agent.

Affected Bank. See §5.12.

Agreement. This Second Amended and Restated Revolving Credit Agreement,
including the Schedules and Exhibits hereto, as from time to time amended and
supplemented in accordance with the terms hereof.

Applicable Base Rate. The applicable rate per annum of interest on the Base Rate
Loans as set forth in the Pricing Table.

Applicable Eurodollar Rate. The applicable rate per annum of interest on the
Eurodollar Loans shall be as set forth in the Pricing Table.

Applicable Facility Fee Rate. The applicable rate per annum with respect to the
Facility Fee shall be as set forth in the Pricing Table.

Applicable L/C Rate. The applicable rate per annum on the Maximum Drawing Amount
shall be as set forth in the Pricing Table.

Applicable Requirements. See §7.10.

 

- 3 -



--------------------------------------------------------------------------------

Applicable Spot Rate. On any date, the quoted spot rate for conversion of U.S.
Dollars to Canadian Dollars by the Administrative Agent or the respective
Issuing Bank, as applicable, through its principal foreign exchange trading
office at approximately 11:00 a.m. (New York time) on the date two Business Days
prior to the date as of which the foreign exchange computation is made; provided
that the Administrative Agent or such Issuing Bank may obtain such spot rate
from another financial institution designated by the Administrative Agent or
such Issuing Bank or from Reuters page 1 FED (or on any successor or substitute
page of such service, or any successor to or substitute for such service
providing rate quotations comparable to those currently provide on such page of
such service); and provided further that an Issuing Bank may use such spot rate
quoted on the date as of which the foreign exchange computation is made.

Approved Fund. Any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course of its activities and that is administered or
managed by (a) a Bank or (b) a Bank Affiliate.

Assignment and Assumption. See §20.

Balance Sheet Date. December 31, 2012.

Bank Affiliate. (a) With respect to any Bank, (i) a Person that directly, or
indirectly through one or more intermediaries, possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of such Bank, whether through the ability to exercise voting power, by
contract or otherwise or is controlled by or is under common control with such
Bank (an “Affiliate”) or (ii) any entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its activities and is administered or managed by a Bank or an Affiliate of
such Bank and (b) with respect to any Bank that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Bank or by an Affiliate of such investment advisor.

Bank of America. Bank of America, N.A.

Banks. See Preamble.

Base Rate. For any day, a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

Base Rate Loans. Syndicated or Swing Line Loans bearing interest calculated by
reference to the Base Rate.

 

- 4 -



--------------------------------------------------------------------------------

Borrower. See Preamble.

Borrowing. (a) Syndicated Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect, (b) a Competitive Bid Loan or group of Competitive
Bids Loans of the same Type made on the same date and as to which a single
Interest Period is in effect or (c) Swing Line Loans.

Business Day. Any day, other than a Saturday, Sunday or any day on which banking
institutions in New York, New York are authorized by law to close, and, when
used in connection with a Eurodollar Loan, such day is also a Eurodollar
Business Day.

Canadian Dollars or C$. The lawful currency of Canada.

Canadian Dollar Letter of Credit. See §3.1(e).

Canadian Subsidiary. A Subsidiary that is organized under the laws of Canada or
any province thereof.

Capitalized Leases or Capital Leases. Leases under which a Person is the lessee
or obligor and the discounted future rental payment obligations under which are
required to be capitalized on the consolidated balance sheet of the lessee or
obligor in accordance with GAAP.

Cash Equivalents. Investments in (i) direct obligations of, or unconditionally
guaranteed by, the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of less than one year,
(ii) U.S. Dollar-denominated time deposits, certificates of deposit and banker’s
acceptances of any Bank or any other bank whose short-term commercial paper
rating from Standard & Poor’s is at least A-1 or from Moody’s is at least P-1
(each an “Approved Bank”) with maturities of not more than one year from the
date of investment, (iii) commercial paper issued by, or guaranteed by, an
Approved Bank or by the parent company of an Approved Bank, or issued by, or
guaranteed by, any company with a short-term debt rating of at least A-1 by
Standard & Poor’s and P-1 by Moody’s, in each case maturing within one year from
the date of investment, (iv) repurchase agreements with a term of less than one
year for underlying securities of the types described in clauses (ii) and
(iii) entered into with an Approved Bank, (v) variable rate demand notes with a
put option no longer than seven days from date of purchase to the extent backed
by letters of credit issued by banks having a credit rating of at least A1 from
Moody’s or P1 from Standard & Poor’s; (vi) municipal securities rated at least
A1 by Moody’s or P-1 by Standard & Poor’s with a maturity of one year or less;
(vii) any money market fund that meets the requirements of Rule 2a-7 (c) (2),
(3) and (4) promulgated under the Investment Company Act of 1940, as amended;
and (viii) any other fund or funds making substantially all of their Investments
in Investments of the kinds described in clauses (i) through (vi) above.

CERCLA. See §6.15(a).

Certified or certified. With respect to the financial statements of any Person,
such statements as audited by a firm of independent auditors, whose report
expresses the opinion, without qualification, that such financial statements
present fairly, in all material respects, the financial position of such Person.

 

- 5 -



--------------------------------------------------------------------------------

CFO or CAO. See §7.4(b).

Class. When used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Syndicated Loans, Competitive
Bid Loans or Swing Line Loans.

Code. The Internal Revenue Code of 1986, as amended and in effect from time to
time.

Commitment. With respect to each Bank, such Bank’s commitment to make Syndicated
Loans to, and to participate in Swing Line Loans and Letters of Credit for the
account of, the Borrower, determined by multiplying such Bank’s Commitment
Percentage by the Total Commitment.

Commitment Percentage. With respect to each Bank, the percentage initially set
forth next to such Bank’s name on Schedule 1 hereto, as the same may be adjusted
in accordance with §2.3, §5.14(iv) or §20.

Competitive Bid Loan(s). A Borrowing hereunder consisting of one or more loans
made by any of the participating Banks whose offer to make a Competitive Bid
Loan as part of such Borrowing has been accepted by the Borrower under the
auction bidding procedure described in §4 hereof.

Competitive Bid Loan Accounts. See §4.2(a).

Competitive Bid Margin. See §4.5(b)(iv).

Competitive Bid Quote. An offer by a Bank to make a Competitive Bid Loan in
accordance with §4.5 hereof.

Competitive Bid Quote Request. See §4.3.

Competitive Bid Rate. See §4.5(b)(v).

Compliance Certificate. See §7.4(c).

Consolidated or consolidated. With reference to any term defined herein, shall
mean that term as applied to the accounts of the Borrower, its Subsidiaries and
all variable interest entities consolidated in accordance with GAAP.

Consolidated Earnings Before Interest and Taxes or EBIT. For any period, the
Consolidated Net Income (or Deficit) of the Borrower on a consolidated basis
plus, without duplication, the sum of (1) interest expense, (2) equity in losses
(earnings) of unconsolidated entities, (3) income taxes, (4) non-cash writedowns
or write-offs of assets, including non-cash losses on the sale of assets outside
the ordinary course of business and (5) EBIT of the businesses acquired by the
Borrower or any of its Subsidiaries (through asset purchases or otherwise) (each
an “Acquired Business”) or the Subsidiaries acquired or formed since the
beginning of such period (each a “New Subsidiary”) provided, that a statement
identifying all such Acquired Businesses and the EBIT of such Acquired
Businesses is delivered to the Banks

 

- 6 -



--------------------------------------------------------------------------------

with the Compliance Certificate for such period, all to the extent that each of
items (1) through (4) was deducted in determining Consolidated Net Income (or
Deficit) in the relevant period, minus non-cash extraordinary gains on the sale
of assets outside the ordinary course of business to the extent included in
Consolidated Net Income (or Deficit).

Consolidated Earnings Before Interest, Taxes, Depreciation and Amortization or
EBITDA. For any period, EBIT plus (a) depreciation expense, and (b) amortization
expense to the extent the same would be included in the calculation of
Consolidated Net Income (or Deficit) for such period, determined in accordance
with GAAP.

Consolidated Net Income (or Deficit). The consolidated net income (or deficit)
of the Borrower, after deduction of all expenses, taxes, and other proper
charges, determined in accordance with GAAP.

Consolidated Tangible Assets. Consolidated Total Assets less the sum of:

(a) the total book value of all assets of the Borrower on a consolidated basis
properly classified as intangible assets under GAAP, including such items as
goodwill, the purchase price of acquired assets in excess of the fair market
value thereof, trademarks, trade names, service marks, customer lists, brand
names, copyrights, patents and licenses, and rights with respect to the
foregoing; plus

(b) all amounts representing any write-up in the book value of any assets of the
Borrower on a consolidated basis resulting from a revaluation thereof subsequent
to the Balance Sheet Date.

Consolidated Total Assets. All assets of the Borrower determined on a
consolidated basis in accordance with GAAP.

Consolidated Total Interest Expense. For any period, the aggregate amount of
interest expense required by GAAP to be paid or (without duplication) accrued
during such period on all Indebtedness of the Borrower on a consolidated basis
outstanding during all or any part of such period, including capitalized
interest expense for such period, the amortization of debt discounts and the
amortization of fees payable in connection with the incurrence of Indebtedness.

Defaulting Bank. Subject to §5.14, any Bank that (a) has failed to (i) perform
all or any portion of its funding obligations hereunder, including in respect of
Loans or participations in respect of Letters of Credit or Swing Line Loans
within three Business Days of the date required to be funded by it hereunder
unless such Bank notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Bank’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to Administrative Agent, any Issuing Bank,
the Swing Line Bank or any other Bank any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within three Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any Bank that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements generally in which it commits to extend

 

- 7 -



--------------------------------------------------------------------------------

credit (unless such writing or public statement relates to such Bank’s
obligation to fund a Loan hereunder and states that such position is based on
such Bank’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after request by the Administrative Agent, to
confirm in writing to the Administrative Agent that it will comply with its
funding obligations (provided that such Bank shall cease to be a Defaulting Bank
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law of any jurisdiction, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Bank shall not be a Defaulting Bank solely by
virtue of the ownership or acquisition of any equity interest in that Bank or
any direct or indirect parent company thereof by a governmental agency so long
as such ownership interest does not result in or provide such Bank with immunity
from the jurisdiction of courts within the United States or from enforcement of
judgments or writs of attachment on its assets or permit such Bank (or
governmental agency) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Bank. Any determination by the Administrative Agent
that a Bank is a Defaulting Bank under clauses (a) through (d) above, and of the
effective date of such status, shall be conclusive and binding absent manifest
error, and such Bank shall be deemed to be a Defaulting Bank (subject to §5.14)
as of the date established therefor by the Administrative Agent in a written
notice of such determination, which shall be delivered by the Administrative
Agent to the Borrower, each Issuing Bank, the Swing Line Bank and each Bank
promptly following such determination.

Defaults. See §12.1.

Disclosure Documents. The Borrower’s financial statements referred to in §6.4
and filings made by the Borrower or the Guarantor with the Securities and
Exchange Commission that were publicly available prior to the Effective Date
which were provided to the Banks.

Disposal or Disposed. See “Release”.

Distribution. The declaration or payment of any dividend or other return on
equity on or in respect of any shares of any class of capital stock, any
partnership interests or any membership interests of any Person (other than
dividends or other such returns payable solely in shares of capital stock,
partnership interests or membership units of such Person, as the case may be);
the purchase, redemption, or other retirement of any shares of any class of
capital stock, partnership interests or membership units of such Person,
directly or indirectly through a Subsidiary or otherwise; the return of equity
capital by any Person to its shareholders, partners or members as such; or any
other distribution on or in respect of any shares of any class of capital stock,
partnership interest or membership unit of such Person.

Dollars or US$ or $ or U.S. Dollars. The lawful currency of the United States of
America.

 

- 8 -



--------------------------------------------------------------------------------

Drawdown Date. The date on which any Loan is made or is to be made, or any
amount is paid by an Issuing Bank under a Letter of Credit.

EBIT. See definition of Consolidated Earnings Before Interest and Taxes.

EBITDA. See definition of Consolidated Earnings Before Interest, Taxes,
Depreciation and Amortization.

Effective Date. The date on which the conditions precedent set forth in §10.1
hereof are satisfied.

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower, any of its Subsidiaries, or
any ERISA Affiliate, other than a Multiemployer Plan.

Environmental Laws. See §6.15(a).

EPA. See §6.15(b).

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

ERISA Affiliate. Any Person which is treated as a single employer, member of a
controlled group, or under common control with the Borrower or any of its
Subsidiaries under §412, §414 or §430 of the Code.

ERISA Reportable Event. A reportable event within the meaning of §4043 of ERISA
and the regulations promulgated thereunder with respect to a Guaranteed Pension
Plan as to which the requirement of notice has not been waived.

Eurocurrency Reserve Rate. For any day with respect to a Eurodollar Loan, or
Base Rate Loan the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the reserve percentage (expressed as
a decimal, carried out to five decimal places) in effect on such day, whether or
not applicable to any Bank, under regulations issued from time to time by the
Board of Governors of the Federal Reserve System for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Loan, and Base Rate Loan the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, shall be adjusted
automatically as of the effective date of any change in the Eurocurrency Reserve
Rate.

Eurodollar Business Day. Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London or such
other eurodollar interbank market as may be selected by the Administrative Agent
in its sole discretion acting in good faith.

 

- 9 -



--------------------------------------------------------------------------------

Eurodollar Competitive Bid Loans. Competitive Bid Loans bearing interest
calculated by reference to the Eurodollar Rate in accordance with §4.5(b)(iv).

Eurodollar Loans. Syndicated Loans bearing interest calculated by reference to
clause (a) of the definition of Eurodollar Rate.

Eurodollar Rate. (a) For any Interest Period with respect to a Eurodollar Loan,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Reuters screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Eurodollar Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period divided by a number equal
to 1.00 minus the Eurocurrency Reserve Rate, if applicable; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at approximately 11:00 a.m., London time
determined two Eurodollar Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day divided by a number equal to 1.00 minus the Eurocurrency
Reserve Rate, if applicable;

provided, that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
to the applicable Interest Period in a manner consistent with market practice;
provided, further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied to the applicable Interest Period as otherwise reasonably determined
by the Administrative Agent. The Administrative Agent does not warrant, nor
accept responsibility, nor shall it have any liability with respect to the
administration, submission or any other matter related to LIBOR or any
comparable or successor rate referenced in this definition above.

Events of Default. See §12.1.

Existing Credit Agreement. See Recital A in the Preamble.

Existing Letters of Credit. Those Letters of Credit that were issued under the
Existing Credit Agreement and are outstanding as of the date hereof, and which
are identified in Schedule 3.1.2 hereof.

Facility Fee. See §2.2.

FASB ASC. The Accounting Standards Codification of the Financial Accounting
Standards Board.

FATCA. §§1471 through 1474 of the Code, as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to §1471(b)(1)
of the Code.

 

- 10 -



--------------------------------------------------------------------------------

Federal Funds Rate. For any day, the rate per annum (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on
such transactions as determined by the Administrative Agent.

Financial Affiliate. A subsidiary of the bank holding company controlling any
Bank, which subsidiary is engaging in any of the activities permitted by §4(e)
of the Bank Holding Company Act of 1956 (12 U.S.C. §1843).

Fronting Fee. See §3.6.

Generally accepted accounting principles or GAAP. When used in this Agreement,
whether directly or indirectly through reference to a capitalized term used
therein, means principles that are consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors as in
effect from time to time, except as otherwise specifically prescribed herein. If
any “Accounting Change” (as defined below) occurs subsequent to the Effective
Date, such change results in a material change in the method of calculation of
financial covenants, standards or terms in this Agreement or any other Loan
Document and any of the Borrower, the Administrative Agent or the Majority Banks
shall so request, then (A) the Borrower, the Banks and the Administrative Agent
agree to enter into negotiations in good faith in order to amend such provisions
of this Agreement or such other Loan Document so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made (subject to the approval of the
Majority Banks), and (B) until such time as such an amendment shall have been
executed and delivered by the Borrower, the Administrative Agent and the
Majority Banks, (i) the financial covenants, standards and terms in this
Agreement and the other Loan Documents impacted by such material change shall
continue to be calculated or construed as if such Accounting Changes had not
occurred and (ii) the Borrower shall provide to the Administrative Agent and the
Banks a reconciliation between the calculation of such impacted covenants,
standards and terms before and after giving effect to such Accounting Changes.
“Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the Securities and Exchange Commission.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
“Indebtedness” of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

Guaranteed Obligations. See §28.1.

 

- 11 -



--------------------------------------------------------------------------------

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by the Borrower, its Subsidiaries or
any ERISA Affiliate (or pursuant to which any such Person accrued an obligation
to make contributions at any time during the preceding five plan years) the
benefits of which are guaranteed on termination in full or in part by the PBGC
pursuant to Title IV of ERISA, other than a Multiemployer Plan.

Guarantor. See Preamble.

Guaranty. Any obligation, contingent or otherwise, of a Person guaranteeing or
having the economic effect of guaranteeing any Indebtedness or other obligation
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term Guaranty shall not include
endorsements for collection or deposit in the ordinary course of business.

Hazardous Substances. See §6.15(b).

Indebtedness. Collectively, without duplication, whether classified as
indebtedness, an investment or otherwise on the obligor’s balance sheet, (a) all
indebtedness for borrowed money, (b) all obligations for the deferred purchase
price of property or services (other than trade payables incurred in the
ordinary course of business which either (i) are not overdue by more than ninety
(90) days, or (ii) are being disputed in good faith and for which adequate
reserves have been established in accordance with GAAP), (c) all obligations
evidenced by notes, bonds, debentures or other similar debt instruments, (d) all
obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired (even though the rights
and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all
obligations, liabilities and indebtedness under Capitalized Leases, (f) all
obligations, liabilities or indebtedness arising from the making of a drawing
under surety, performance bonds, or any other bonding arrangement,
(g) Guaranties with respect to all Indebtedness of others referred to in clauses
(a) through (f) above, and (h) all Indebtedness of others referred to in clauses
(a) through (f) above secured or supported by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured or
supported by) any Lien on the property or assets of the Borrower or any
Subsidiary, even though the owner of the property has not assumed or become
liable, contractually or otherwise, for the payment of such Indebtedness;
provided that if a Permitted Receivables Transaction is outstanding and is
accounted for as a sale of accounts receivable under generally accepted
accounting principles, Indebtedness shall also include the additional
Indebtedness, determined on a consolidated basis, which would have been
outstanding had such Permitted Receivables Transaction been accounted for as a
borrowing.

 

- 12 -



--------------------------------------------------------------------------------

Interest Period. With respect to each Loan (a) initially, the period commencing
on the Drawdown Date of such Loan and ending on the last day of one of the
periods set forth below, as selected by the Borrower in accordance with this
Agreement (i) for any Eurodollar Loan, 1, 2, 3, or 6 months (in each case
subject to availability); (ii) for any Absolute Competitive Bid Loan, from 7
through 180 days; and (iii) for any Eurodollar Competitive Bid Loan, 1, 2, 3 or
6 months (in each case subject to availability); and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Loan and ending on the last day of one of the periods set forth above, as
selected by the Borrower in accordance with this Agreement or if such period has
no numerically corresponding day, on the last Business Day of such period;
provided that any Interest Period which would otherwise end on a day which is
not a Business Day shall be deemed to end on the next succeeding Business Day;
provided further that for any Interest Period for any Eurodollar Loan or
Eurodollar Competitive Bid Loan, if such next succeeding Business Day falls in
the next succeeding calendar month, such Interest Period shall be deemed to end
on the next preceding Business Day; and provided further that no Interest Period
shall extend beyond the Maturity Date.

Interim Balance Sheet Date. March 31, 2013.

Investments. All expenditures made by a Person and all liabilities incurred
(contingently or otherwise) by a Person for the acquisition of stock of (other
than the stock of Subsidiaries), or Indebtedness of, or for loans, advances,
capital contributions or transfers of property to, or in respect of any
Guaranties or other commitments as described under Indebtedness, or obligations
of, any other Person, including without limitation, the funding of any captive
insurance company (other than loans, advances, capital contributions or
transfers of property to any Subsidiaries or variable interest entities
consolidated in accordance with FASB ASC 810, or Guaranties with respect to
Indebtedness of any Subsidiary or variable interest entities consolidated in
accordance with FASB ASC 810). In determining the aggregate amount of
Investments outstanding at any particular time: (a) the amount of any Investment
represented by a Guaranty shall be taken at not less than the principal amount
of the obligations guaranteed and still outstanding; (b) there shall be included
as an Investment all interest accrued with respect to Indebtedness constituting
an Investment unless and until such interest is paid; (c) there shall be
deducted in respect of each such Investment any amount received as a return of
capital (but only by partial or full repurchase, redemption, retirement,
repayment, liquidating dividend or liquidating distribution); (d) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise, except that
accrued interest included as provided in the foregoing clause (b) may be
deducted when paid; and (e) there shall not be deducted from the aggregate
amount of Investments any decrease in the value thereof.

ISP. The “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance).

Issuing Banks. (i) the Banks listed on Schedule 3.1 hereto and (ii) any other
Bank that agrees (in its sole discretion) to act as Issuing Bank pursuant to an
instrument in writing in form and substance satisfactory to such Bank, the
Borrower and the Administrative Agent and signed by them (which instrument shall
set forth the maximum aggregate face amount of all Letters of Credit of such
Issuing Bank and shall, as to such maximum amount, automatically be deemed to

 

- 13 -



--------------------------------------------------------------------------------

supplement Schedule 3.1 hereto); provided, that in the case of any Existing
Letter of Credit that was issued through a Bank Affiliate of an Issuing Bank,
such Letter of Credit shall be deemed for purposes of §3.1(a) to have been
issued by such Issuing Bank and the provisions of §3.1(g) shall apply.

Lead Arrangers. J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Barclays Bank PLC, as Lead Arrangers and Joint
Bookrunners in connection with the credit facility provided herein.

Letter of Credit Applications. Letter of credit applications in such form or
forms as may be agreed upon by the Borrower and the relevant Issuing Bank from
time to time with respect to each Letter of Credit issued or deemed issued
hereunder, as such Letter of Credit Applications may be amended, varied or
supplemented from time to time; provided, however, in the event of any conflict
or inconsistency between the terms of any Letter of Credit Application and this
Agreement, the terms of this Agreement shall control.

Letter of Credit Fee. See §3.6.

Letter of Credit Participation. See §3.1(c).

Letter of Credit Request. See §3.1(a).

Letters of Credit. Letters of credit issued or to be issued by the Issuing Banks
under §3 hereof for the account of the Borrower (including without limitation
any Canadian Dollar Letters of Credit), and the Existing Letters of Credit.

LIBOR. See the definition of Eurodollar Rate.

Lien. With respect to any asset, (a) any mortgage, deed of trust, lien
(statutory or otherwise), pledge, hypothecation, encumbrance, charge, security
interest, assignment, deposit arrangement or other restriction in, on or of such
asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Capital Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

Loan Documents. This Agreement, the Letter of Credit Applications, the Letters
of Credit and any documents, instruments or agreements executed in connection
with any of the foregoing, each as amended, modified, supplemented, or replaced
from time to time.

Loans. Collectively, the Syndicated Loans, the Swing Line Loans and the
Competitive Bid Loans.

Majority Banks. At any date, Banks the aggregate amount of whose Commitments is
greater than fifty percent (50%) of the Total Commitment; provided that in the
event that the Total Commitment has been terminated, the Majority Banks shall be
Banks holding greater than fifty percent (50%) of the aggregate outstanding
principal amount of the Obligations on such date; provided that (i) the
Commitment of, and the portion of the outstanding principal amount of

 

- 14 -



--------------------------------------------------------------------------------

the Obligations held or deemed held by, any Defaulting Bank shall be excluded
for purposes of making a determination of Majority Banks and (ii) the amount of
any risk participation in any Swing Line Loan or Letter of Credit Participation
that such Defaulting Bank has failed to fund that has not been reallocated to
and funded by another Bank shall be deemed to be held by the Bank that is the
Swing Line Bank or applicable Issuing Bank, as the case may be, in making such
determination.

Material Adverse Effect. A material adverse effect on (a) the business, assets,
operations, or financial condition of the Borrower and the Subsidiaries taken as
a whole, (b) the ability of the Borrower or the Guarantor to perform any of its
obligations under any Loan Document to which it is a party, or (c) the rights
of, or remedies or benefits available to, the Administrative Agent or any Bank
under any Loan Document.

Maturity Date. July 26, 2018.

Maximum Drawing Amount. At any time, the maximum aggregate amount from time to
time that the beneficiaries may draw under outstanding Letters of Credit (using,
in the case of Canadian Dollar Letters of Credit, the U.S. Dollar Equivalent of
the aggregate undrawn face amount thereof on the relevant date) (plus, for
purposes of computing amounts outstanding including under §§2.1(a), 2.2,
2.3.1(a), 2.6(a), 3.2(b), 4.1, 5.2 and 12.1, but without duplication, unpaid
Reimbursement Obligations, if any). Unless otherwise specified herein, the
outstanding amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided, that
with respect to any Letter of Credit that, by its terms or the terms of any
document or agreement related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

Moody’s. Moody’s Investors Service, Inc.

Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by the Borrower, any of its Subsidiaries, or any
ERISA Affiliate (or pursuant to which any such Person accrued an obligation to
make contributions at any time during the preceding five plan years).

New Lending Office. See §5.1(d).

Non-U.S. Bank. See §5.1(c).

Note. Any promissory note issued according to §2.4(e).

Obligations. All indebtedness, obligations and liabilities of the Borrower to
any of the Banks and the Administrative Agent arising or incurred under this
Agreement or any of the other Loan Documents or in respect of any of the Loans
made or Reimbursement Obligations incurred

 

- 15 -



--------------------------------------------------------------------------------

or the Letters of Credit, or any other instrument at any time evidencing any
thereof, individually or collectively, existing on the date of this Agreement or
arising thereafter, whether direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise.

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

Permitted Liens. Any of the following Liens:

(a) Liens for taxes not yet due or that are being contested in compliance with
§7.8;

(b) carriers’, warehousemen’s, maritime, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business that are being
contested in good faith by appropriate proceedings and for which adequate
reserves with respect thereto have been set aside as required by GAAP;

(c) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;

(d) Liens to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Leases), statutory obligations, surety
and appeal bonds, suretyship, performance and landfill closure bonds and other
obligations of a like nature incurred in the ordinary course of business;

(e) zoning restrictions, easements, rights-of-way, restrictions on use of
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;

(f) the Liens on Schedule 1.1 hereto securing the obligations listed on such
Schedule and any replacement Lien securing any renewal, extension or refunding
of such obligations; provided, that (i) the aggregate principal amount of
obligations secured by any renewal, extension or refunding Lien permitted by
this clause (f) shall not exceed the aggregate outstanding principal amount of
the obligations secured by the Lien being replaced at the time of such renewal,
extension or refunding (plus transaction costs, including premiums and fees,
related thereto), and (ii) each replacement Lien shall be limited to
substantially the same property that secured the Lien so replaced;

(g) legal or equitable encumbrances deemed to exist by reason of the existence
of any litigation or other legal proceeding or arising out of a judgment or
award with respect to which an appeal is being prosecuted in good faith by
appropriate action and with respect to which adequate reserves are being
maintained and, in the case of judgment liens, execution thereon is stayed;

 

- 16 -



--------------------------------------------------------------------------------

(h) rights reserved or vested in any municipality or governmental, statutory or
public authority to control or regulate any property of the Borrower or any
Subsidiary, or to use such property in a manner that does not materially impair
the use of such property for the purposes for which it is held by the Borrower
or such Subsidiary;

(i) any obligations or duties affecting the property of the Borrower or any of
its Subsidiaries to any municipality, governmental, statutory or public
authority with respect to any franchise, grant, license or permit;

(j) Liens filed in connection with sales of receivables by any of the
Subsidiaries (other than the Guarantor) to a wholly-owned special purpose
financing Subsidiary for purposes of perfecting such sales, provided that no
third party has any rights with respect to such Liens or any assets subject
thereto;

(k) any interest or title of a lessor under any sale lease-back transaction
entered into by the Borrower or any Subsidiary conveying only the assets so
leased back to the extent the related Indebtedness is permitted under §8.1
hereof;

(l) Liens created or deemed to be created under Permitted Receivables
Transactions at any time provided such Liens do not extend to any property or
assets other than the trade receivables sold pursuant to such Permitted
Receivables Transactions, interests in the goods or products (including returned
goods and products), if any, relating to the sales giving rise to such trade
receivables; any security interests or other Liens and property subject thereto
(other than on any leases or related lease payment rights or receivables between
the Borrower and any of its Subsidiaries, as lessors or sublessors) from time to
time purporting to secure the payment by the obligors of such trade receivables
(together with any financing statements authorized by such obligors describing
the collateral securing such trade receivables) pursuant to such Permitted
Receivables Transactions; and

(m) Liens securing other Indebtedness, provided that the aggregate amount of all
liabilities, including any Indebtedness, of the Borrower and its Subsidiaries
secured by all Liens permitted in subsections (k), (1) and (m), when added
(without duplication) to the aggregate outstanding amount of Indebtedness of the
Borrower’s Subsidiaries permitted under §8.1(b) and Indebtedness with respect to
Permitted Receivables Transactions, shall not exceed 15% of Consolidated
Tangible Assets at any time.

Permitted Receivables Transaction. Any sale or sales of, and/or securitization
of, any accounts receivable of the Borrower and/or any of its Subsidiaries (the
“Receivables”) pursuant to which (a) the Borrower and its Subsidiaries realize
aggregate net proceeds of not more than $750,000,000 at any one time
outstanding, including, without limitation, any revolving purchase(s) of
Receivables where the maximum aggregate uncollected purchase price (exclusive of
any deferred purchase price) for such Receivables at any time outstanding does
not exceed $750,000,000, and (b) which Receivables shall not be discounted more
than 25%.

 

- 17 -



--------------------------------------------------------------------------------

Person. Any individual, corporation, partnership, joint venture, limited
liability company, trust, unincorporated association, business, or other legal
entity, and any government or any governmental agency or political subdivision
thereof.

Pricing Table:

 

Level

  

Senior Public Debt Rating

  

Applicable

Facility

Fee Rate

  

Applicable
L/C Rate

  

Applicable

Base Rate

  

Applicable

Eurodollar Rate

1    Greater than or equal to A- by Standard & Poor’s or greater than or equal
to A3 by Moody’s    0.1000% per annum    0.9000% per annum    Base Rate
plus 0.0000% per annum    Eurodollar Rate plus 0.9000% per annum 2    BBB+ by
Standard & Poor’s or Baa1 by Moody’s    0.1250% per annum    1.0000% per annum
   Base Rate plus 0.0000% per annum    Eurodollar Rate plus 1.0000% per annum 3
   BBB by Standard & Poor’s or Baa2 by Moody’s    0.1750% per annum    1.0750%
per annum    Base Rate plus 0.0750% per annum    Eurodollar Rate plus 1.0750%
per annum 4    BBB- by Standard & Poor’s or Baa3 by Moody’s    0.2250% per annum
   1.2750% per annum    Base Rate plus 0.2750% per annum    Eurodollar Rate plus
1.2750% per annum 5    Less than or equal to BB+ by Standard & Poor’s or less
than or equal to Ba1 by Moody’s    0.2750% per annum    1.4750% per annum   
Base Rate plus 0.4750% per annum    Eurodollar Rate plus 1.4750% per annum

The applicable rates charged for any day shall be determined by the higher
Senior Public Debt Rating in effect as of that day, provided that if the higher
Senior Public Debt Rating is more than one level higher than the lower Senior
Public Debt Rating, the applicable rate shall be set at one level below the
higher Senior Public Debt Rating.

RCRA. See §6.15(a).

Real Property. All real property heretofore, now, or hereafter owned, operated,
or leased by the Borrower or any of its Subsidiaries.

Reimbursement Obligation. The Borrower’s obligation to reimburse the applicable
Issuing Bank and the Banks on account of any drawing under any Letter of Credit,
all as provided in §3.2.

Release. Shall have the meaning specified in CERCLA and the term “Disposal” (or
“Disposed”) shall have the meaning specified in the RCRA and regulations
promulgated thereunder; provided, that in the event either CERCLA or RCRA is
amended so as to broaden the meaning of any term defined thereby, such broader
meaning shall apply as of the effective date of such amendment and provided
further, to the extent that the laws of Canada or a state, province, territory
or other political subdivision thereof wherein the property lies establish a
meaning for “Release” or “Disposal” which is broader than specified in either
CERCLA, or RCRA, such broader meaning shall apply to the Borrower’s or any of
its Subsidiaries’ activities in that state, province, territory or political
subdivision.

 

- 18 -



--------------------------------------------------------------------------------

Replacement Bank. See §5.12.

Replacement Notice. See §5.12.

Revaluation Date. With respect to any Canadian Letter of Credit, each of the
following: (i) each date of the issuance of such Canadian Letter of Credit,
(ii) each date of an amendment thereof having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the applicable Issuing Bank thereunder, and (iv) such additional
dates as the Administrative Agent or the applicable Issuing Bank shall determine
or the Majority Banks shall require.

Senior Public Debt Rating. The ratings of the Borrower’s public unsecured
long-term senior debt, without third party credit enhancement, issued by Moody’s
and Standard & Poor’s.

Significant Subsidiary. At any time, a Subsidiary that at such time meets the
definition of “significant subsidiary” contained in Regulation S-X of the
Securities and Exchange Commission as in effect on the date hereof, but as if
each reference in said definition to the figure “10 percent” were a reference to
the figure “3 percent”.

Standard & Poor’s. Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc.

Subsidiary. As to any Person, any corporation, association, trust, or other
business entity of which such Person shall at any time own, directly or
indirectly, at least a majority of the outstanding capital stock or other
interest entitled to vote generally and whose financial results are required to
be consolidated with the financial results of the designated parent in
accordance with GAAP. Unless otherwise specified herein or the context otherwise
requires, any reference herein to a Subsidiary shall be deemed to refer to a
Subsidiary of the Borrower.

Swap Contracts. All obligations in respect of interest rate, currency or
commodity exchange, forward, swap, or futures contracts or similar transactions
or arrangements entered into to protect or hedge the Borrower and its
Subsidiaries against interest rate, exchange rate or commodity price risks or
exposure, or to lower or diversify their funding costs.

Swing Line Bank. Bank of America.

Swing Line Loan. See §2.11(a).

Swing Line Loan Notice. A notice of a Swing Line Borrowing pursuant to §2.11,
which, if in writing, shall be substantially in the form of Exhibit B.

Swing Line Sublimit. An amount equal to the lesser of (a) $100,000,000 and
(b) the Total Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Total Commitments.

Syndicated Loan Request. See §2.6(a).

 

- 19 -



--------------------------------------------------------------------------------

Syndicated Loans. A Borrowing hereunder consisting of one or more loans made by
the Banks to the Borrower under the procedures described in §2.1(a).

Terminated Plans. The Waste Management, Inc. Pension Plan and The Waste
Management of Alameda County, Inc. Retirement Plan.

Total Commitment. Initially $2,250,000,000, as such amount may be increased or
reduced in accordance with the terms hereof, or, if such Total Commitment has
been terminated pursuant to §2.3.1 or §12.2 hereof, zero.

Total Debt. The sum, without duplication, of all (1) Indebtedness of the
Borrower on a consolidated basis under subsections (a) through (h) of the
definition of “Indebtedness” (provided, however, that Indebtedness with respect
to Permitted Receivables Transactions shall not be included in such
calculation), plus (2) non-contingent reimbursement obligations of the Borrower
and its Subsidiaries with respect to drawings under any letters of credit.

Type. When used in reference to any Loan, refers to whether the rate of interest
on such Loan is determined by reference to the Eurodollar Rate, the Base Rate
or, in the case of a Competitive Bid Loan, whether it is a Eurodollar
Competitive Bid Loan or Absolute Competitive Bid Loan.

U.S. Dollar Equivalent. With respect to any amount denominated in Canadian
Dollars computed at any time, the equivalent amount thereof in U.S. Dollars as
determined by the Administrative Agent or the Issuing Bank, as the case may be,
at such time on the basis of the Applicable Spot Rate (determined in respect of
the most recent Revaluation Date).

USA Patriot Act. The USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)).

§1.2. Rules of Interpretation.

(a) Unless otherwise noted, a reference to any document or agreement (including
this Agreement) shall include such document or agreement as amended, modified or
supplemented from time to time in accordance with its terms and the terms of
this Agreement.

(b) The singular includes the plural and the plural includes the singular.

(c) A reference to any law includes any amendment or modification to such law.

(d) A reference to any Person includes its permitted successors and permitted
assigns.

(e) Accounting terms capitalized but not otherwise defined herein have the
meanings assigned to them by generally accepted accounting principles applied on
a consistent basis by the accounting entity to which they refer.

 

- 20 -



--------------------------------------------------------------------------------

(f) The words “include”, “includes” and “including” are not limiting.

(g) All terms not specifically defined herein or by generally accepted
accounting principles, which terms are defined in the Uniform Commercial Code as
in effect in the State of New York, have the meanings assigned to them therein.

(h) Reference to a particular “§” refers to that section of this Agreement
unless otherwise indicated.

(i) The words “herein”, “hereof’, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

§1.3. Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., a “Syndicated Loan”) or
by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar
Syndicated Loan”).

§2. THE LOAN FACILITIES.

§2.1. Commitment to Lend.

(a) Subject to the terms and conditions set forth in this Agreement, each of the
Banks severally agrees to lend to the Borrower and the Borrower may borrow,
repay, and reborrow from time to time between the Effective Date and the
Maturity Date, upon notice by the Borrower to the Administrative Agent given in
accordance with this §2, its Commitment Percentage of the Syndicated Loans
requested by the Borrower; provided that the sum of the outstanding principal
amount of the Syndicated Loans plus the outstanding principal amount of the
Swing Line Loans plus the Maximum Drawing Amount of outstanding Letters of
Credit shall not exceed the Total Commitment minus the aggregate amount of
Competitive Bid Loans outstanding at such time.

(b) On the date of each request for a Loan or Letter of Credit hereunder, the
Borrower shall be deemed to have made a representation and warranty that the
conditions set forth in §10 and §11, as the case may be, have been satisfied on
the date of such request. Any unpaid Reimbursement Obligation shall be a Base
Rate Loan, as set forth in §3.2(a).

§2.2. Facility Fee. The Borrower agrees to pay to the Administrative Agent for
the account of the Banks a fee (the “Facility Fee”) on the Total Commitment
(whether or not utilized) equal to the Applicable Facility Fee Rate multiplied
by the Total Commitment, provided that after the expiry or termination of the
Total Commitment, the Facility Fee shall be computed on the sum of (A) the
Maximum Drawing Amount of all Letters of Credit, if any, outstanding from time
to time and (B) all Loans outstanding from time to time. The Facility Fee shall
be payable for the period from and after the Effective Date quarterly in arrears
on the first day of each calendar quarter for the immediately preceding calendar
quarter, with the first such payment commencing on October 1, 2013, and on the
Maturity Date (or on the date of termination in full of the Total Commitment, if
earlier) and on the date of termination of all Letters of Credit and payment in
full of all Loans. The Facility Fee shall be distributed pro rata among the
Banks in accordance with each Bank’s Commitment Percentage.

 

- 21 -



--------------------------------------------------------------------------------

§2.3. Reduction and Increase of Total Commitment.

§2.3.1 Reduction of Total Commitment.

(a) The Borrower shall have the right at any time and from time to time upon
three (3) Business Days’ prior written notice to the Administrative Agent to
reduce by $25,000,000 or a greater amount, or terminate entirely, the Total
Commitment, whereupon each Bank’s Commitment shall be reduced pro rata in
accordance with such Bank’s Commitment Percentage of the amount specified in
such notice or, as the case may be, terminated; provided that at no time may the
Total Commitment be reduced to an amount less than the sum of (A) the Maximum
Drawing Amount of all Letters of Credit (other than the amount of cash
collateral or other credit support satisfactory to the Administrative Agent and
each applicable Issuing Bank that the Borrower has provided to secure
Reimbursement Obligations prior to or concurrently with such termination which
would exceed the Total Commitment), and (B) all Loans then outstanding.

(b) No reduction or termination of the Total Commitment once made may be
revoked; the portion of the Total Commitment reduced or terminated may not be
reinstated; and amounts in respect of such reduced or terminated portion may not
be reborrowed.

(c) The Administrative Agent will notify the Banks promptly after receiving any
notice delivered by the Borrower pursuant to this §2.3.1 and will distribute to
each Bank a revised Schedule 1 to this Agreement.

§2.3.2 Increase of Total Commitment. Unless a Default or Event of Default has
occurred and is continuing, the Borrower may request, subject to the approval of
the Administrative Agent, that the Total Commitment be increased, provided that
such increase shall not, except with the consent of the Majority Banks, in any
event exceed $500,000,000 plus the amount, if any, by which the Total Commitment
has been reduced as a result of the termination of the Commitments of any Bank
pursuant to §5.12 hereunder; provided, however, that (i) any Bank which is a
party to this Agreement prior to such increase shall have the first option, and
may elect, to fund its pro rata share of the increase, thereby increasing its
Commitment hereunder, but no Bank shall have any obligation to do so, (ii) in
the event that it becomes necessary to include a new Bank to provide additional
funding under this §2.3.2, such new Bank must be reasonably acceptable to the
Administrative Agent and the Borrower, and (iii) the Banks’ Commitment
Percentages shall be correspondingly adjusted, as necessary, to reflect any
increase in the Total Commitment and Schedule 1 shall be amended to reflect such
adjustments. Any such increase in the Total Commitment shall require, among
other things, the satisfaction of such conditions precedent as the
Administrative Agent may reasonably require, including, without limitation, the
Administrative Agent’s receipt of evidence of applicable corporate authorization
and other corporate documentation from the Borrower and the Guarantor and the
legal opinion of counsel to the Borrower and the Guarantor, each in form and
substance satisfactory to the Administrative Agent and such Banks as are
participating in such increase.

 

- 22 -



--------------------------------------------------------------------------------

The Borrower shall prepay that portion of any Syndicated Loans outstanding on
the effective date of any such increase to the extent necessary to keep the
outstanding Syndicated Loans ratable with any revised Commitment Percentages
arising from any nonratable increase in the Total Commitments under this
Section.

§2.4. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the pro rata account of the Banks, the then unpaid
principal amount of the Syndicated Loans on the Maturity Date, (ii) to the
Administrative Agent for the account of the applicable Bank, the then unpaid
principal amount of such Bank’s Competitive Bid Loan on the last day of the
Interest Period applicable to such Loan, and (iii) to the Swing Line Bank, for
its account, the then unpaid principal amount of each Swing Line Loan on the
earlier of the Maturity Date and the first date after such Swing Line Loan is
made that is the 15th or last day of a calendar month and is at least two
Business Days after such Swing Line Loan is made; provided that on each date
that a Syndicated Loan or Competitive Bid Loan is made, the Borrower shall repay
all Swing Line Loans then outstanding.

(b) Each Bank shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Bank resulting from
each Loan made by such Bank, including the amounts of principal and interest
payable and paid to such Bank from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Bank hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Banks and each Bank’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this §2.4 shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Bank or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Bank may request that any Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Bank a promissory note payable to the order of such Bank (or, if requested by
Bank, to such Bank and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
§20) be represented by one or more promissory notes in such form payable to the
order of the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

 

- 23 -



--------------------------------------------------------------------------------

§2.5. Interest on Loans.

(a) The outstanding principal amount of Base Rate Syndicated Loans and Swing
Line Loans shall bear interest at the rate per annum equal to the Applicable
Base Rate. The outstanding principal amount of the Eurodollar Rate Syndicated
Loans shall bear interest at the Applicable Eurodollar Rate.

(b) Interest shall be payable (i) quarterly in arrears on the first Business Day
of each calendar quarter, with the first such payment commencing October 1,
2013, on Base Rate Loans, (ii) on the last day of the applicable Interest
Period, and if such Interest Period is longer than three months, also on the
last day of each three month period following the commencement of such Interest
Period, on Eurodollar Loans, and (iii) on the Maturity Date for all Loans.

§2.6. Requests for Syndicated Loans.

(a) The Borrower shall give to the Administrative Agent written notice in the
form of Exhibit A hereto (or telephonic notice confirmed in writing or a
facsimile in the form of Exhibit A hereto) of each Syndicated Loan requested
hereunder (a “Syndicated Loan Request”) appropriately completed and signed by an
authorized officer of the Borrower not later than (a) 11:00 a.m. (New York time)
on the proposed Drawdown Date of any Base Rate Loan, or (b) 11:00 a.m. (New York
time) three (3) Business Days prior to the proposed Drawdown Date of any
Eurodollar Loan. Each such Syndicated Loan Request shall specify (A) the
principal amount of the Syndicated Loan requested, (B) the proposed Drawdown
Date of such Syndicated Loan, (C) whether such Syndicated Loan requested is to
be a Base Rate Loan or a Eurodollar Loan, and (D) the Interest Period for such
Syndicated Loan, if a Eurodollar Loan. Each Syndicated Loan requested shall be
in a minimum amount of $10,000,000. Each such Syndicated Loan Request shall
reflect the Maximum Drawing Amount of all Letters of Credit outstanding and the
amount of all Loans outstanding (including Competitive Bid Loans and Swing Line
Loans). Syndicated Loan Requests made hereunder shall be irrevocable and binding
on the Borrower, and shall obligate the Borrower to accept the Syndicated Loan
requested from the Banks on the proposed Drawdown Date.

(b) Each of the representations and warranties made by the Borrower to the Banks
or the Administrative Agent in this Agreement or any other Loan Document shall
be true and correct in all material respects when made and shall, for all
purposes of this Agreement, be deemed to be repeated by the Borrower on and as
of the date of the submission of a Syndicated Loan Request, Competitive Bid
Quote Request, or Letter of Credit Application and on and as of the Drawdown
Date of any Loan or the date of issuance of any Letter of Credit (except to the
extent (i) of changes resulting from transactions contemplated or permitted by
this Agreement and the other Loan Documents and changes occurring in the
ordinary course of business that either individually or in the aggregate do not
result in a Material Adverse Effect, or (ii) that such representations and
warranties expressly relate only to an earlier date).

 

- 24 -



--------------------------------------------------------------------------------

(c) The Administrative Agent shall promptly notify each Bank of each Syndicated
Loan Request received by the Administrative Agent (i) on the proposed Drawdown
Date of any Base Rate Loan, or (ii) three (3) Business Days prior to the
proposed Drawdown Date of any Eurodollar Loan.

§2.7. Election of Eurodollar Rate; Notice of Election; Interest Periods; Minimum
Amounts.

(a) At the Borrower’s option, so long as no Default or Event of Default has
occurred and is then continuing, the Borrower may (i) elect to convert any Base
Rate Syndicated Loan or a portion thereof to a Eurodollar Loan, (ii) at the time
of any Syndicated Loan Request, specify that such requested Loan shall be a
Eurodollar Loan, or (iii) upon expiration of the applicable Interest Period,
elect to maintain an existing Eurodollar Loan as such, provided that the
Borrower give notice to the Administrative Agent pursuant to §2.7(b) hereof.
Upon determining any Eurodollar Rate, the Administrative Agent shall forthwith
provide notice thereof to the Borrower and the Banks, and each such notice to
the Borrower shall be considered prima facie correct and binding, absent
manifest error.

(b) Three (3) Business Days prior to the making of any Eurodollar Loan or the
conversion of any Base Rate Syndicated Loan to a Eurodollar Loan, or, in the
case of an outstanding Eurodollar Loan, the expiration date of the applicable
Interest Period, the Borrower shall give written, telex or facsimile notice (or
telephonic notice promptly confirmed in a writing or a facsimile) received by
the Administrative Agent not later than 11:00 a.m. (New York time) of its
election pursuant to §2.7(a). Each such notice delivered to the Administrative
Agent shall specify the aggregate principal amount of the Syndicated Loans to be
borrowed or maintained as or converted to Eurodollar Loans and the requested
duration of the Interest Period that will be applicable to such Eurodollar Loan,
and shall be irrevocable and binding upon the Borrower. If the Borrower shall
fail to give the Administrative Agent notice of its election hereunder together
with all of the other information required by this §2.7(b) with respect to any
Syndicated Loan, whether at the end of an Interest Period or otherwise, such
Syndicated Loan shall be deemed a Base Rate Loan. The Administrative Agent shall
promptly notify the Banks in writing (or by telephone confirmed in writing or by
facsimile) of such election.

(c) Notwithstanding anything herein to the contrary, the Borrower may not
specify an Interest Period that would extend beyond the Maturity Date.

(d) No conversion of Loans pursuant to this §2.7 may result in any Eurodollar
Borrowing that is less than $5,000,000. In no event shall the Borrower have more
than ten (10) different Interest Periods for Borrowings of Eurodollar Loans
outstanding at any time.

(e) Subject to the terms and conditions of §5.8 hereof, if any Affected Bank
demands compensation under §5.5(c) or (d) with respect to any Eurodollar Loan,
the Borrower may at any time, upon at least three (3) Business Days’ prior
written notice to the applicable Administrative Agent, elect to convert such
Eurodollar Loan into a Base

 

- 25 -



--------------------------------------------------------------------------------

Rate Loan (on which interest and principal shall be payable contemporaneously
with the related Eurodollar Loans of the other Banks). Thereafter, and until
such time as the Affected Bank notifies the Administrative Agent that the
circumstances giving rise to the demand for compensation under §5.5(c) or (d) no
longer exist, all requests for Eurodollar Loans from such Affected Bank shall be
deemed to be requests for Base Rate Loans. Once the Affected Bank notifies the
Administrative Agent that such circumstances no longer exist, the Borrower may
elect that the principal amount of each such Loan converted hereunder shall
again bear interest as Eurodollar Loans beginning on the first day of the next
succeeding Interest Period applicable to the related Eurodollar Loans of the
other Banks.

§2.8. Funds for Syndicated Loans. Not later than 1:00 p.m. (New York time) on
the proposed Drawdown Date of Syndicated Loans, each of the Banks will make
available to the Administrative Agent at the Administrative Agent’s Office, in
immediately available funds, the amount of its Commitment Percentage of the
amount of the requested Loan. Upon receipt from each Bank of such amount, and
upon receipt of the documents required by §10 and §11 and the satisfaction of
the other conditions set forth therein, the Administrative Agent will make
available to the Borrower the aggregate amount of such Syndicated Loans made
available by the Banks. The failure or refusal of any Bank to make available to
the Administrative Agent at the aforesaid time and place on any Drawdown Date
the amount of its Commitment Percentage of the requested Syndicated Loan shall
not relieve any other Bank from its several obligations hereunder to make
available to the Administrative Agent the amount of such Bank’s Commitment
Percentage of the requested Loan.

§2.9. Maturity of the Loans and Reimbursement Obligations. The Borrower promises
to pay on the Maturity Date, and there shall become absolutely due and payable
on the Maturity Date, all of the Loans and unpaid Reimbursement Obligations
outstanding on such date, together with any and all accrued and unpaid interest
thereon and any fees and other amounts owing hereunder.

§2.10. Optional Prepayments or Repayments of Loans. Subject to the terms and
conditions of §5.8, the Borrower shall have the right, at its election, to repay
or prepay the outstanding amount of the Loans, as a whole or in part, at any
time without penalty or premium. The Borrower shall give the Administrative
Agent no later than 11:00 a.m. (New York time) (a) on the proposed date of
prepayment or repayment of Base Rate Loans, and (b) three (3) Business Day prior
to the proposed date of prepayment or repayment of all other Loans, written
notice (or telephonic notice confirmed in writing or by facsimile) of any
proposed prepayment or repayment pursuant to this §2.10, specifying the proposed
date of prepayment or repayment of Loans and the principal amount to be paid.
Notwithstanding the foregoing, the Borrower may not prepay any Competitive Bid
Loans without the consent of the applicable Bank. The Administrative Agent shall
promptly notify each Bank by written notice (or telephonic notice confirmed in
writing or by facsimile) of such notice of payment.

 

- 26 -



--------------------------------------------------------------------------------

§2.11. Swing Line Loans; Participations.

(a) Subject to the terms and conditions set forth herein, the Swing Line Bank,
in reliance upon the agreements of the other Banks set forth in this §2.11,
shall make loans (each such loan, a “Swing Line Loan”) to the Borrower on any
Business Day from time to time between the Effective Date and the Maturity Date,
upon notice by the Borrower to the Administrative Agent in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Commitment Percentage of the Syndicated Loans and Maximum Drawing Amount of
outstanding Letters of Credit of the Bank acting as Swing Line Bank, may exceed
the amount of such Bank’s Commitment; provided, that after giving effect to any
Swing Line Loan, (i) the sum of the outstanding principal amount of the
Syndicated Loans plus the outstanding principal amount of the Swing Line Loans
plus the Maximum Drawing Amount of outstanding Letters of Credit shall not
exceed the Total Commitment minus the aggregate amount of Competitive Bid Loans
outstanding at such time, and (ii) the aggregate outstanding principal amount of
the Syndicated Loans of any Bank plus such Bank’s Commitment Percentage of the
outstanding principal amount of the Swing Line Loans plus such Bank’s Commitment
Percentage of the outstanding principal amount of the Maximum Drawing Amount of
outstanding Letters of Credit shall not exceed such Bank’s Commitment, and
provided, further, that the Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower may
borrow under this §2.11, prepay under §2.10, and reborrow under this §2.11. Each
Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Bank shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Bank a risk
participation in such Swing Line Loan in an amount equal to the product of such
Bank’s Commitment Percentage times the amount of such Swing Line Loan.

(b) Each Swing Line Borrowing shall be made upon the Borrower’s irrevocable
notice to the Swing Line Bank and the Administrative Agent, which may be given
by telephone. Each such notice must be received by the Swing Line Bank and the
Administrative Agent not later than 1:00 p.m. (New York time). on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $100,000, and (ii) the requested borrowing date, which shall be a
Business Day. Each such telephonic notice must be confirmed promptly by delivery
to the Swing Line Bank and the Administrative Agent of a written Swing Line Loan
Request, appropriately completed and signed by an authorized officer of the
Borrower. Promptly after receipt by the Swing Line Bank of any telephonic Swing
Line Loan Request, the Swing Line Bank will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swing Line Loan Request and, if not, the Swing Line Bank will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swing Line Bank has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Bank)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Bank not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
§2.11(a), or (B) that one or more of the applicable conditions specified in §11
is not then satisfied, then, subject to the terms and conditions hereof, the
Swing Line Bank will, not later than 3:00 p.m. on the borrowing date specified
in such Swing Line Loan Request, make the amount of its Swing Line Loan
available to the Borrower at its office by crediting the account of the Borrower
on the books of the Swing Line Bank in immediately available funds.

 

- 27 -



--------------------------------------------------------------------------------

(c) The Swing Line Bank at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line Bank
to so request on its behalf), that each Bank make a Base Rate Syndicated Loan in
an amount equal to such Bank’s Commitment Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Syndicated Loan Request for purposes hereof) and
in accordance with the requirements of §2.6, without regard to the minimum and
multiples specified therein, but subject to the unutilized portion of the Total
Aggregate Commitments and the conditions set forth in §11. The Swing Line Bank
shall furnish the Borrower with a copy of the applicable Syndicated Loan Request
promptly after delivering such notice to the Administrative Agent. Each Bank
shall make an amount equal to its Commitment Percentage of the amount specified
in such Syndicated Loan Request available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply any cash
collateral or other credit support available with respect to the applicable
Swing Line Loan) for the account of the Swing Line Bank at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Syndicated
Loan Request, whereupon, subject to §2.11(d), each Bank that so makes funds
available shall be deemed to have made a Base Rate Syndicated Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Bank.

(d) If for any reason any Swing Line Loan cannot be refinanced by such a
Syndicated Borrowing in accordance with §2.11(c), the request for Base Rate
Syndicated Loans submitted by the Swing Line Bank as set forth herein shall be
deemed to be a request by the Swing Line Bank that each of the Banks fund its
risk participation in the relevant Swing Line Loan and each Bank’s payment to
the Administrative Agent for the account of the Swing Line Bank pursuant to
§2.11(c) shall be deemed payment in respect of such participation.

(e) If any Bank fails to make available to the Administrative Agent for the
account of the Swing Line Bank any amount required to be paid by such Bank
pursuant to the foregoing provisions of this §2.11 by the time specified herein,
the Swing Line Bank shall be entitled to recover from such Bank (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Bank at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the Swing Line Bank
in accordance with banking industry practice on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Bank in connection with the foregoing. If such Bank pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such Bank’s
Syndicated Loan included in the relevant Syndicated Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Bank submitted to any Bank (through the Administrative Agent)
with respect to any amounts owing under this paragraph shall be conclusive
absent manifest error.

 

- 28 -



--------------------------------------------------------------------------------

(f) Each Bank’s obligation to make Syndicated Loans or to purchase and fund risk
participations in Swing Line Loans pursuant to this §2.11 shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Bank may
have against the Swing Line Bank, the Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, that each Bank’s obligation to make Syndicated Loans
pursuant to this §2.11 is subject to the conditions set forth in §11. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

(g) At any time after any Bank has purchased and funded a risk participation in
a Swing Line Loan, if the Swing Line Bank receives any payment on account of
such Swing Line Loan, the Swing Line Bank will distribute to such Bank its
Commitment Percentage thereof in the same funds as those received by the Swing
Line Bank.

(h) If any payment received by the Swing Line Bank in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Bank under any of the circumstances described in §33 (including pursuant to any
settlement entered into by the Swing Line Bank in its discretion), each Bank
shall pay to the Swing Line Bank its Commitment Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
Swing Line Bank. The obligations of the Banks under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

(i) The Swing Line Bank shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans. Until each Bank funds its Base Rate Syndicated
Loan or risk participation pursuant to this §2.11 to refinance such Bank’s
Commitment Percentage of any Swing Line Loan, interest in respect of such
Commitment Percentage shall be solely for the account of the Swing Line Bank.

(j) The Borrower shall make all payments of principal and interest in respect of
the Swing Line Loans directly to the Swing Line Bank.

§3. LETTERS OF CREDIT.

§3.1. Letter of Credit Commitments.

(a) Subject to the terms and conditions hereof and the receipt by the
Administrative Agent of a written notice in the form of Exhibit C hereto (a
“Letter of Credit Request”) appropriately completed and signed by an authorized
officer of the Borrower reflecting the Maximum Drawing Amount of all Letters of
Credit (including the requested Letter of Credit), and receipt by an Issuing
Bank, with a copy to the Administrative Agent, of a Letter of Credit Application
appropriately completed and

 

- 29 -



--------------------------------------------------------------------------------

signed by an authorized officer of the Borrower, such Issuing Bank, on behalf of
the Banks and in reliance upon the representations and warranties of the
Borrower contained herein and the agreement of the Banks contained in §3.1(c)
hereof, agrees to issue standby Letters of Credit (including so-called “direct
pay” standby Letters of Credit) for the account of the Borrower (which may, with
such Issuing Bank’s consent, incorporate automatic renewals for periods of up to
twelve (12) months), in such form as may be requested from time to time by the
Borrower and agreed to by such Issuing Bank; provided, however, that, after
giving effect to such request, the aggregate Maximum Drawing Amount of all
Letters of Credit issued at any time shall not exceed the Total Commitment minus
the aggregate outstanding amount of the Loans; provided further, that (i) no
Letter of Credit shall have an expiration date later than the earlier of
(A) eighteen (18) months after the date of issuance (which may incorporate
automatic renewals for periods of up to twelve (12) months), or (B) five
(5) Business Days prior to the Maturity Date; (ii) no Issuing Bank shall be
under any obligation to issue any Letter of Credit if (A) any order, judgment or
decree of any governmental authority or arbitrator shall by its terms purport to
enjoin or restrain such Issuing Bank from issuing the Letter of Credit, or any
law applicable to such Issuing Bank or any request or directive (whether or not
having the force of law) from any governmental authority with jurisdiction over
such Issuing Bank shall prohibit, or request that such Issuing Bank refrain
from, the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which such Issuing
Bank is not otherwise compensated hereunder or otherwise) not in effect on the
Effective Date, or shall impose upon such Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which such
Issuing Bank in good faith deems material to it, (B) the issuance of the Letter
of Credit would violate one or more material policies of such Issuing Bank
applicable to letters of credit generally applied on a consistent basis to
similarly situated letter of credit applicants, or (C) any Bank is at that time
a Defaulting Bank, unless (x) such Issuing Bank has entered into arrangements,
including the delivery of cash collateral or other credit support, satisfactory
to such Issuing Bank (in its sole discretion), with the Borrower or such Bank to
eliminate such Issuing Bank’s actual or potential fronting exposure with respect
to such Defaulting Bank, or (y) such actual or potential fronting exposure with
respect to such Defaulting Bank has been reallocated to Banks that are
non-Defaulting Banks pursuant to clause (iv) of §5.14 and (iii) the aggregate
face amount of all Letters of Credit issued by any one Issuing Bank shall not at
any time exceed the amount set forth opposite the name of such Issuing Bank on
Schedule 3.1 hereto, as such amount may be increased (in the sole discretion of
such Issuing Bank) or decreased (if so agreed by such Issuing Bank and the
Borrower by the execution and delivery by such Issuing Bank, the Borrower, the
Guarantor and the Administrative Agent of an instrument in substantially the
form of Schedule 3.1.1 hereto. Each Issuing Bank will promptly confirm to the
Administrative Agent the issuance of each Letter of Credit specifying the face
amount thereof or any increase thereto, and the Administrative Agent will
transmit such information to the Banks.

(b) Each Letter of Credit shall be denominated in Dollars or, in accordance with
and subject to the terms of §3.1(e) hereof, in Canadian Dollars.

 

- 30 -



--------------------------------------------------------------------------------

(c) Each Bank severally agrees that it shall be absolutely liable, without
regard to the occurrence of any Default or Event of Default, the termination of
the Total Commitment pursuant to §12.2, or any other condition precedent or
circumstance whatsoever (other than as stated in the next sentence hereof), to
the extent of such Bank’s Commitment Percentage (computed after the termination
of the Total Commitment in accordance with the Commitment Percentage in effect
immediately prior to such Termination), to reimburse each Issuing Bank on demand
for the amount of each draft paid by such Issuing Bank under each Letter of
Credit issued by such Issuing Bank to the extent that such amount is not
reimbursed by the Borrower pursuant to §3.2 (such agreement of a Bank being
called herein the “Letter of Credit Participation” of such Bank). Each Bank
agrees that its obligation to reimburse each Issuing Bank pursuant to this
§3.1(c) shall not be affected in any way by any circumstance whatsoever other
than the gross negligence or willful misconduct of such Issuing Bank, provided
that the making of a payment under a Letter of Credit against documents that
appear on their face to substantially comply with the terms and conditions of
such Letter of Credit shall not be deemed to be gross negligence or willful
misconduct.

(d) Each such reimbursement payment made by a Bank to an Issuing Bank shall be
made to an account of such Issuing Bank in the United States of America and
shall be treated as the purchase by such Bank of a participating interest in the
applicable Reimbursement Obligation under §3.2 in an amount equal to such
payment. Each Bank shall share in accordance with its participating interest in
any interest which accrues pursuant to §3.2.

(e) (i) The Borrower shall be entitled to request that one or more Letters of
Credit be denominated in Canadian Dollars for the account of any Canadian
Subsidiary of the Borrower (each a “Canadian Dollar Letter of Credit”); provided
that (i) the aggregate undrawn face amount of all Canadian Dollar Letters of
Credit may not exceed C$200,000,000 at any time and (ii) each Canadian Dollar
Letter of Credit shall provide for payment of any drawing thereunder on a date
not earlier than three Business Days after the relevant Issuing Bank determines
that the documents submitted in connection with such drawing appear on their
face to substantially comply with the terms and conditions of such Letter of
Credit.

(ii) The Letter of Credit Application in respect of each Canadian Dollar Letter
of Credit shall be signed by the Borrower; provided that nothing therein shall
be deemed to alter the obligations of the Borrower under this Agreement in
respect of any drawing under any such Letter of Credit.

(iii) If an Issuing Bank makes a payment in Canadian Dollars pursuant to a
Canadian Dollar Letter of Credit, the amount of such payment shall, for all
purposes of this Agreement (but without prejudice to the terms of such Letter of
Credit), immediately be deemed converted into the U.S. Dollar Equivalent thereof
and shall for all purposes hereof be deemed to have been made in U.S. Dollars in
said amount.

 

- 31 -



--------------------------------------------------------------------------------

(f) As of the Effective Date, the Existing Letters of Credit shall automatically
be deemed to be Letters of Credit for all purposes of this Agreement, having the
respective face amounts specified in Schedule 3.1.2 hereof.

(g) The parties acknowledge and agree that (i) certain of the Existing Letters
of Credit have been issued by Bank Affiliates of Issuing Banks identified in
Schedule 3.1.2 hereof, and that (ii) an Issuing Bank may hereafter comply with
the provisions of §3.1 in respect of the issuance of Canadian Dollar Letters of
Credit by arranging for a Bank Affiliate of such Issuing Bank organized under
the laws of Canada to issue such Canadian Dollar Letter of Credit (each Letter
of Credit issued by a Bank Affiliate of an Issuing Bank as provided herein being
herein referred to as a “Bank Affiliate Letter of Credit”), provided that such
Issuing Bank shall, prior to such issuance, have notified the Administrative
Agent and the Borrower of the identity of such Bank Affiliate. The parties agree
that (1) each Bank Affiliate Letter of Credit is and shall be a “Letter of
Credit” for all purposes of this Agreement; (2) each reference in the definition
of “Reimbursement Obligation” and in §3.2, §3.3 and §3.4 to an Issuing Bank
shall be deemed to include the issuer of each such Bank Affiliate Letter of
Credit; (3) notwithstanding the foregoing, the issuance, extension or renewal of
each Letter of Credit shall remain subject to the conditions and requirements of
§3.1 and §11, and each provision of this Agreement, including without limitation
the last sentence of §3.1(a) and §3.5, requiring the giving of a notice
hereunder by or to an Issuing Bank shall be deemed to refer to such Issuing Bank
and not to such Bank Affiliate; and (4) the obligations of the Banks, the
Borrower and the Guarantor to each Issuing Bank shall, in the case of each Bank
Affiliate Letter of Credit, inure to the benefit of the Bank Affiliate issuing
or having issued such Bank Affiliate Letter of Credit and be enforceable by such
Bank Affiliate and/or by such Issuing Bank on behalf of such Bank Affiliate.
Each Canadian Dollar Letter of Credit issued by a Canadian Bank Affiliate of an
Issuing Bank shall be issued on a Business Day which is not a day on which
banking institutions in Toronto and Montreal, Canada are authorized by law to
close.

(h) Unless otherwise expressly agreed by the Issuing Bank and the Borrower when
a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), the rules of the ISP shall apply to each standby
Letter of Credit.

§3.2. Reimbursement Obligation of the Borrower. In order to induce the Issuing
Banks to issue, extend and renew each Letter of Credit, the Borrower hereby
agrees to reimburse or pay to each Issuing Bank, with respect to each Letter of
Credit issued, extended or renewed by such Issuing Bank hereunder, as follows:

(a) if any draft presented under any Letter of Credit is honored by such Issuing
Bank or such Issuing Bank otherwise makes payment with respect thereto, the sum
of (i) the amount paid by such Issuing Bank under or with respect to such Letter
of Credit (except that in the case of a payment in Canadian Dollars, it shall
reimburse or pay the U.S. Dollar Equivalent thereof), and (ii) the amount of any
taxes, fees, charges or other costs and expenses whatsoever incurred by such
Issuing Bank in connection with any payment made by such Issuing Bank under, or
with respect to, such Letter of Credit; provided, however, if the Borrower does
not reimburse such Issuing Bank on the

 

- 32 -



--------------------------------------------------------------------------------

Drawdown Date, such amount shall, provided that no Event of Default under
§§12.1(g) or 12.1(h) has occurred, become automatically a Base Rate Syndicated
Loan advanced hereunder in an amount equal to such sum (and the Administrative
Agent shall notify the Banks upon receipt of the notice thereof from the
applicable Issuing Bank pursuant to §3.5, which notice shall be deemed to
constitute a Syndicated Loan Request and satisfy the requirements of §2.6); and

(b) upon the date that is five (5) Business Days prior to the Maturity Date (or,
if such day is not a Business Day, the next preceding Business Day) or the
acceleration of the Reimbursement Obligations with respect to all Letters of
Credit in accordance with §12, an amount equal to the then Maximum Drawing
Amount of all outstanding Letters of Credit shall be paid by the Borrower to the
Administrative Agent to be held as cash collateral for the applicable
Reimbursement Obligations, and the Borrower hereby grants to the Administrative
Agent a security interest therein.

§3.3. Obligations Absolute. The Borrower’s obligations under this §3 shall be
absolute and unconditional under any and all circumstances and irrespective of
the occurrence of any Default or Event of Default or any condition precedent
whatsoever or any setoff, counterclaim or defense to payment which the Borrower
may have or have had against any Issuing Bank, any Bank or any beneficiary of a
Letter of Credit, and the Borrower expressly waives any such rights that it may
have with respect thereto. The Borrower further agrees with each Issuing Bank
and the Banks that such Issuing Bank and the Banks (i) shall not be responsible
for, and the Borrower’s Reimbursement Obligations under §3.2 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even if such documents should in fact prove to be in
any or all respects invalid, fraudulent or forged (unless due to the willful
misconduct of such Issuing Bank or any other Bank), or any dispute between or
among the Borrower and the beneficiary of any Letter of Credit or any financing
institution or other party to which any Letter of Credit may be transferred or
any claims or defenses whatsoever of the Borrower against the beneficiary of any
Letter of Credit or any such transferee, and (ii) shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit except to the extent of their own willful misconduct. The Borrower agrees
that any action taken or omitted by any Issuing Bank or any Bank in good faith
under or in connection with any Letter of Credit and the related drafts and
documents shall be binding upon the Borrower and shall not result in any
liability on the part of such Issuing Bank or any Bank (or their respective
affiliates) to the Borrower. Nothing herein shall constitute a waiver by the
Borrower of any of its rights against any beneficiary of a Letter of Credit.

§3.4. Reliance by the Issuing Banks. To the extent not inconsistent with §3.3,
each Issuing Bank shall be entitled to rely, and shall be fully protected in
relying, upon any Letter of Credit, draft, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, facsimile, telex or
teletype message, statement, order or other document believed by such Issuing
Bank in good faith to be genuine and correct and to have been signed, sent or
made by the proper Person or Persons and upon advice and statements of legal
counsel, independent accountants and other experts selected by such Issuing
Bank.

 

- 33 -



--------------------------------------------------------------------------------

§3.5. Notice Regarding Letters of Credit. One (1) Business Day prior to the
issuance of any Letter of Credit or any amendment, extension or termination
thereof, the applicable Issuing Bank shall notify the Administrative Agent of
the terms of such Letter of Credit, amendment, extension or termination. In the
case of any such issuance, amendment or extension, the Administrative Agent will
promptly notify such Issuing Bank whether such issuance, amendment or extension
is permissible under the limitation set forth in the proviso to §2.1(a). On the
day of any drawing under any Letter of Credit, such Issuing Bank shall notify
the Administrative Agent of such drawing, specifying the amount thereof, and on
the day of any payment under any Letter of Credit (or failure of the Borrower to
reimburse such drawing in accordance with §3.2), such Issuing Bank shall notify
the Administrative Agent of such payment (or failure), specifying the amount
thereof and, in the case of a payment (or failure) under a Canadian Dollar
Letter of Credit, the U.S. Dollar Equivalent thereof. Additionally, each Issuing
Bank shall no later than the third Business Day following the last day of each
month, provide to Administrative Agent a schedule of the Letters of Credit
issued by it, in form and substance reasonably satisfactory to Administrative
Agent, showing the date of issuance of each Letter of Credit, the account party,
the original face amount (if any), the Maximum Drawing Amount, the expiration
date, and the reference number of any Letter of Credit outstanding at any time
during each month, and showing the aggregate amount (if any) payable by the
Borrower to such Issuing Bank during such month. Promptly after the receipt of
such schedule from each Issuing Bank, the Administrative Agent shall provide to
all Banks a summary aggregating the schedules received from each of the Issuing
Banks.

§3.6. Letter of Credit Fee; Fronting Fee. The Borrower shall pay a fee (the
“Letter of Credit Fee”) equal to the Applicable L/C Rate on the Maximum Drawing
Amount to the Administrative Agent for the account of the Banks, to be shared
pro rata by the Banks in accordance with their respective Commitment
Percentages; provided, that any Letter of Credit Fees otherwise payable for the
account of a Defaulting Bank with respect to any Letter of Credit as to which
such Defaulting Bank has not provided cash collateral or other credit support
satisfactory to the applicable Issuing Bank shall be payable, to the maximum
extent permitted by applicable Law, to the other Banks in accordance with the
upward adjustments in their respective Commitment Percentages allocable to such
Letter of Credit pursuant to § 5.14(iv), with the balance of such fee, if any,
payable to the Issuing Bank for its own account. The Letter of Credit Fee shall
be payable quarterly in arrears on the third Business Day of each calendar
quarter for the quarter just ended, with the first such payment being due on
October 3, 2013, and on the Maturity Date. In addition, a fronting fee (the
“Fronting Fee”) with respect to each Letter of Credit shall be due and payable
to each Issuing Bank at a rate of 0.15% per annum of the amount available to be
drawn under such Letter of Credit. Such Fronting Fee shall be payable by the
Borrower to such Issuing Bank for its account, and the Borrower shall pay
directly to each applicable Issuing Bank for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such Issuing Bank relating to letters of credit as from
time to time in effect.

 

- 34 -



--------------------------------------------------------------------------------

§4. COMPETITIVE BID LOANS.

§4.1. The Competitive Bid Option. In addition to the Syndicated Loans made
pursuant to §2 hereof, the Borrower may request Competitive Bid Loans pursuant
to the terms of this §4. The Banks may, but shall have no obligation to, make
offers for Competitive Bid Loans and the Borrower may, but shall have no
obligation to, accept such offers in the manner set forth in this §4.
Notwithstanding any other provision herein to the contrary, at no time shall
(x) the aggregate principal amount of Competitive Bid Loans outstanding at any
time exceed the Total Commitment minus the sum of (a) the aggregate outstanding
principal amount of Syndicated Loans plus (b) the aggregate outstanding
principal amount of Swing Loans plus (c) the Maximum Drawing Amount of Letters
of Credit, outstanding at such time, and (y) there be more than 10 Competitive
Bid Loans outstanding at any time.

§4.2. Competitive Bid Loan Accounts; Competitive Bid Loans.

(a) The obligation of the Borrower to repay the outstanding principal amount of
any and all Competitive Bid Loans, plus interest at the applicable rate accrued
thereon, shall be evidenced by this Agreement and by individual loan accounts
(the “Competitive Bid Loan Accounts” and individually, a “Competitive Bid Loan
Account”) maintained by the Administrative Agent on its books for each of the
Banks, it being the intention of the parties hereto that, except as provided for
in paragraph (b) of this §4.2, the Borrower’s obligations with respect to
Competitive Bid Loans are to be evidenced only as stated herein and not by
separate promissory notes.

(b) Any Bank may at any time, and from time to time, request that any
Competitive Bid Loans outstanding to such Bank be evidenced by a promissory note
of the Borrower in the form approved by the Administrative Agent, dated as of
the Effective Date and completed with appropriate insertions.

(c) The Borrower irrevocably authorizes the Administrative Agent to make or
cause to be made, in connection with a Drawdown Date of any Competitive Bid Loan
or at the time of receipt of any payment of principal on the applicable Bank’s
Competitive Bid Loan Account, an appropriate notation on the Administrative
Agent’s records, reflecting the making of the Competitive Bid Loan, or the
receipt of such payment (as the case may be). The outstanding amount of the
Competitive Bid Loans set forth on the Administrative Agent’s records, shall be
prima facie evidence of the principal amount thereof owing and unpaid to such
Bank, but the failure to record, or any error in so recording, any such amount
shall not limit or otherwise affect the obligations of the Borrower hereunder to
make payments of principal of or interest on any Competitive Bid Loan when due.

§4.3. Competitive Bid Quote Request; Invitation for Competitive Bid Quotes.

(a) When the Borrower wishes to request offers to make Competitive Bid Loans
under this §4, it shall transmit to the Administrative Agent by telex or
facsimile a Competitive Bid Quote Request substantially in the form of Exhibit F
hereto (a “Competitive Bid Quote Request”) appropriately completed and signed by
an authorized officer of the Borrower so as to be received no later than 1:00
p.m. (New York time) (x) five (5) Business Days prior to the requested Drawdown
Date in the case of a Eurodollar Competitive Bid Loan or (y) two (2) Business
Days prior to the requested Drawdown Date in the case of an Absolute Competitive
Bid Loan, specifying:

 

- 35 -



--------------------------------------------------------------------------------

(i) the requested Drawdown Date (which must be a Business Day in the case of a
Eurodollar Competitive Bid Loan or a Business Day in the case of an Absolute
Competitive Bid Loan);

(ii) the aggregate amount of such Competitive Bid Loans, which shall be
$10,000,000 or larger multiple of $1,000,000;

(iii) the duration of the Interest Period(s) applicable thereto, subject to the
provisions of the definition of Interest Period; and

(iv) whether the Competitive Bid Quotes requested are for Eurodollar Competitive
Bid Loans or Absolute Competitive Bid Loans.

The Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Quote Request. No new Competitive
Bid Quote Request shall be given until the Borrower has notified the
Administrative Agent of its acceptance or non-acceptance of the Competitive Bid
Quotes relating to any outstanding Competitive Bid Quote Request.

(b) Promptly upon receipt of a Competitive Bid Quote Request, the Administrative
Agent shall send to the Banks by telecopy or facsimile transmission an
Invitation for Competitive Bid Quotes substantially in the form of Exhibit G
hereto, which shall constitute an invitation by the Borrower to each Bank to
submit Competitive Bid Quotes in accordance with this §4.

§4.4. Alternative Manner of Procedure. If, after receipt by the Administrative
Agent and each of the Banks of a Competitive Bid Quote Request from the Borrower
in accordance with §4.3, the Administrative Agent or any Bank shall be unable to
complete any procedure of the auction process described in §§4.5 through 4.6
(inclusive) due to the inability of such Person to transmit or receive
communications through the means specified therein, such Person may rely on
telephonic notice for the transmission or receipt of such communications. In any
case where such Person shall rely on telephone transmission or receipt, any
communication made by telephone shall, as soon as possible thereafter, be
followed by written confirmation thereof.

§4.5. Submission and Contents of Competitive Bid Quotes.

(a) Each Bank may, but shall be under no obligation to, submit a Competitive Bid
Quote containing an offer or offers to make Competitive Bid Loans in response to
any Competitive Bid Quote Request. Each Competitive Bid Quote must comply with
the requirements of this §4.5 and must be submitted to the Administrative Agent
by telex or facsimile transmission at its offices as specified in or pursuant to
§22 not later than (x) 2:00 p.m. (New York time) on the fourth Business Day
prior to the proposed Drawdown Date, in the case of a Eurodollar Competitive Bid
Loan or (y) 10:00 a.m. (New York time) one Business Day prior to the proposed
Drawdown Date, in the case of an Absolute Competitive Bid Loan; provided that
Competitive Bid Quotes may be submitted by the Administrative Agent in its
capacity as a Bank only if it submits its Competitive Bid Quote to the Borrower
not later than (x) one hour prior to the deadline

 

- 36 -



--------------------------------------------------------------------------------

for the other Banks, in the case of a Eurodollar Competitive Bid Loan or (y) 15
minutes prior to the deadline for the other Banks, in the case of an Absolute
Competitive Bid Loan. Subject to the provisions of §§10 and 11 hereof, any
Competitive Bid Quote so made shall be irrevocable except with the written
consent of the Administrative Agent given on the instructions of the Borrower.

(b) Each Competitive Bid Quote shall be in substantially the form of Exhibit H
hereto and shall in any case specify:

(i) the proposed Drawdown Date;

(ii) the principal amount of the Competitive Bid Loan for which each proposal is
being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Bank, (x) must be $5,000,000 or a larger multiple of
$1,000,000, (y) may not exceed the aggregate principal amount of Competitive Bid
Loans for which offers were requested and (z) may be subject to an aggregate
limitation as to the principal amount of Competitive Bid Loans for which offers
being made by such quoting Bank may be accepted;

(iii) the Interest Period(s) for which Competitive Bid Quotes are being
submitted;

(iv) in the case of a Eurodollar Competitive Bid Loan, the margin above or below
the applicable Eurodollar Rate (the “Competitive Bid Margin”) offered for each
such Competitive Bid Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from such Eurodollar Rate;

(v) in the case of an Absolute Competitive Bid Loan, the rate of interest per
annum (specified to the nearest 1/10,000th of 1%) (the “Competitive Bid Rate”)
offered for each such Absolute Competitive Bid Loan; and

(vi) the identity of the quoting Bank.

A Competitive Bid Quote may include up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Competitive
Bid Quote Request.

(c) Any Competitive Bid Quote shall be disregarded if it:

(i) is not substantially in the form of Exhibit H hereto;

(ii) contains qualifying, conditional or similar language;

(iii) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes; or

(iv) arrives after the time set forth in §4.5(a) hereof.

 

- 37 -



--------------------------------------------------------------------------------

§4.6. Notice to Borrower. The Administrative Agent shall promptly notify the
Borrower of the terms (x) of any Competitive Bid Quote submitted by a Bank that
is in accordance with §4.5 and (y) of any Competitive Bid Quote that amends,
modifies or is otherwise inconsistent with a previous Competitive Bid Quote
submitted by such Bank with respect to the same Competitive Bid Quote Request.
Any such subsequent Competitive Bid Quote shall be disregarded by the
Administrative Agent unless such subsequent Competitive Bid Quote is submitted
solely to correct a manifest error in such former Competitive Bid Quote. The
Administrative Agent’s notice to the Borrower shall specify (A) the aggregate
principal amount of Competitive Bid Loans for which offers have been received
for each Interest Period specified in the related Competitive Bid Quote Request,
(B) the respective principal amounts and Competitive Bid Margins or Competitive
Bid Rates, as the case may be, so offered, and the identity of the respective
Banks submitting such offers, and (C) if applicable, limitations on the
aggregate principal amount of Competitive Bid Loans for which offers in any
single Competitive Bid Quote may be accepted.

§4.7. Acceptance and Notice by Borrower and Administrative Agent. Not later than
(x) 11:00 a.m. (New York time) on the third Business Day prior to the proposed
Drawdown Date, in the case of a Eurodollar Competitive Bid Loan or (y) 11:00
a.m. (New York time) on the proposed Drawdown Date, in the case of an Absolute
Competitive Bid Loan, the Borrower shall notify the Administrative Agent of its
acceptance or non-acceptance of each Competitive Bid Quote in substantially the
form of Exhibit H hereto. The Borrower may accept any Competitive Bid Quote in
whole or in part; provided that:

(i) the aggregate principal amount of each Competitive Bid Loan may not exceed
the applicable amount set forth in the related Competitive Bid Quote Request;

(ii) acceptance of offers may only be made on the basis of ascending Competitive
Bid Margins or Competitive Bid Rates, as the case may be, and

(iii) the Borrower may not accept any offer that is described in subsection
4.5(c) or that otherwise fails to comply with the requirements of this
Agreement.

The Administrative Agent shall promptly notify each Bank which submitted a
Competitive Bid Quote of the Borrower’s acceptance or non-acceptance thereof. At
the request of any Bank which submitted a Competitive Bid Quote and with the
consent of the Borrower, the Administrative Agent will promptly notify all Banks
which submitted Competitive Bid Quotes of (a) the aggregate principal amount of,
and (b) the range of Competitive Bid Rates or Competitive Bid Margins of, the
accepted Competitive Bid Loans for each requested Interest Period.

§4.8. Allocation by Administrative Agent. If offers are made by two or more
Banks with the same Competitive Bid Margin or Competitive Bid Rate, as the case
may be, for a greater aggregate principal amount than the amount in respect of
which offers are accepted for the related Interest Period, the principal amount
of Competitive Bid Loans in respect of which such offers are accepted shall be
allocated by the Administrative Agent among such Banks as nearly as possible (in
such multiples, not less than $1,000,000, as the Administrative Agent may deem
appropriate) in proportion to the aggregate principal amounts of such offers.
Determination by the Administrative Agent of the amounts of Competitive Bid
Loans shall be conclusive in the absence of manifest error.

 

- 38 -



--------------------------------------------------------------------------------

§4.9. Funding of Competitive Bid Loans. If, on or prior to the Drawdown Date of
any Competitive Bid Loan, the Total Commitment has not terminated in full and
if, on such Drawdown Date, the applicable conditions of §§10 and 11 hereof are
satisfied, the Bank or Banks whose offers the Borrower has accepted will fund
each Competitive Bid Loan so accepted. Such Bank or Banks will make such
Competitive Bid Loans by crediting the Administrative Agent for further credit
to the Borrower’s specified account with the Administrative Agent, in
immediately available funds not later than 1:00 p.m. (New York time) on such
Drawdown Date.

§4.10. Funding Losses. If, after acceptance of any Competitive Bid Quote
pursuant to §4, the Borrower (i) fails to borrow any Competitive Bid Loan so
accepted on the date specified therefor, or (ii) repays the outstanding amount
of the Competitive Bid Loan prior to the last day of the Interest Period
relating thereto, the Borrower shall indemnify the Bank making such Competitive
Bid Quote or funding such Competitive Bid Loan against any loss or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Bank to fund or maintain such unborrowed Competitive Bid Loans,
including, without limitation compensation as provided in §5.8.

§4.11. Repayment of Competitive Bid Loans; Interest. The principal of each
Competitive Bid Loan shall become absolutely due and payable by the Borrower on
the last day of the Interest Period relating thereto, and the Borrower hereby
absolutely and unconditionally promises to pay to the Administrative Agent for
the account of the relevant Banks at or before 1:00 p.m. (New York time) on the
last day of the Interest Periods relating thereto the principal amount of all
such Competitive Bid Loans, plus interest thereon at the applicable rates. The
Competitive Bid Loans shall bear interest at the rate per annum specified in the
applicable Competitive Bid Quotes. Interest on the Competitive Bid Loans shall
be payable (a) on the last day of the applicable Interest Periods, and if any
such Interest Period is longer than three months, also on the last day of the
third month following the commencement of such Interest Period, and (b) on the
Maturity Date for all Loans. Subject to the terms of this Agreement, the
Borrower may make Competitive Bid Quote Requests with respect to new Borrowings
of any amounts so repaid prior to the Maturity Date.

§5. PROVISIONS RELATING TO ALL LOANS AND LETTERS OF CREDIT.

§5.1. Payments.

(a) All payments of principal, interest, Reimbursement Obligations, fees (other
than the Fronting Fee) and any other amounts due hereunder or under any of the
other Loan Documents shall be made to the Administrative Agent at the
Administrative Agent’s Office in immediately available funds by 11:00 a.m. (New
York time) on any due date. Subject to the provisions of §29, if a payment is
received by the Administrative Agent at or before 1:00 p.m. (New York time) on
any Business Day, the Administrative Agent shall on the same Business Day
transfer in immediately available funds, as

 

- 39 -



--------------------------------------------------------------------------------

applicable, to (1) each of the Banks, their pro rata portion of such payment in
accordance with their respective Commitment Percentages, in the case of payments
with respect to Syndicated Loans and Letters of Credit, (2) the Swing Line Bank
in the case of payments with respect to Swing Line Loans, and (3) the
appropriate Bank(s), in the case of payments with respect to Competitive Bid
Loans. If such payment is received by the Administrative Agent after 1:00 p.m.
(New York time) on any Business Day, such transfer shall be made by the
Administrative Agent to the applicable Bank(s) on the next Business Day.

(b) All payments by the Borrower and the Guarantor hereunder and under any of
the other Loan Documents shall be made without recoupment, setoff or
counterclaim and free and clear of and without deduction for any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings, compulsory loans,
restrictions or conditions of any nature now or hereafter imposed or levied by
any jurisdiction or any political subdivision thereof or taxing or other
authority therein unless the Borrower or the Guarantor is compelled by law to
make such deduction or withholding. If any such obligation is imposed upon the
Borrower or the Guarantor with respect to any amount payable by it hereunder or
under any of the other Loan Documents, the Borrower or the Guarantor, as the
case may be, will pay to the Administrative Agent, for the account of the Banks
or (as the case may be) the Administrative Agent, on the date on which such
amount is due and payable hereunder or under such other Loan Document, such
additional amount in Dollars as shall be necessary to enable the Banks or the
Administrative Agent to receive the same net amount which the Banks or the
Administrative Agent would have received on such due date had no such obligation
been imposed upon the Borrower or the Guarantor. The Borrower and the Guarantor
will deliver promptly to the Administrative Agent certificates or other valid
vouchers for all taxes or other charges deducted from or paid with respect to
payments made by it hereunder or under such other Loan Document.

(c) Any Bank that is entitled to an exemption from or reduction of withholding
tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. Without limiting the generality of the
foregoing, each Bank that is not incorporated or organized under the laws of the
United States of America or a state thereof or the District of Columbia (a
“Non-U.S. Bank”) agrees that, prior to the first date on which any payment is
due to it hereunder, it will deliver to the Borrower and the Administrative
Agent two duly completed copies of United States Internal Revenue Service Form
W-8BEN or W-8ECI or successor applicable form, as the case may be, certifying in
each case that such Non-U.S. Bank is entitled to receive payments under this
Agreement, without deduction or withholding of any United States federal income
taxes. Each Non-U.S. Bank that so delivers a Form W-8BEN or W-8ECI pursuant to
the preceding sentence further undertakes to deliver to each of the Borrower and
the Administrative Agent two further copies of Form W-8BEN or W-8ECI or
successor applicable form, or other manner of certification, as the case may

 

- 40 -



--------------------------------------------------------------------------------

be, on or before the date that any such letter or form expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower and Administrative Agent,
and such extensions or renewals thereof as may reasonably be requested by the
Borrower or the Administrative Agent, certifying in the case of a Form W-8BEN or
W-8ECI that such Non-U.S. Bank is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes, unless in any such case an event (including, without limitation, any
change in treaty, law or regulation) has occurred prior to the date on which any
such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent such Non-U.S. Bank from duly completing and
delivering any such form with respect to it and such Non-U.S. Bank advises the
Borrower that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax. If a payment made to a Bank
under any Loan Document would be subject to United States Federal withholding
tax imposed by FATCA if such Bank were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in §1471(b) or
1472(b) of the Code, as applicable), such Bank shall deliver to the Borrower and
the Administrative Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
§1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Bank has complied with such Bank’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph (c), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. Each Bank agrees that if any
form or certification it previously delivered pursuant to this paragraph
(c) expires or becomes obsolete or inaccurate in any respect, it shall update
such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(d) The Borrower shall not be required to pay any additional amounts to any
Non-U.S. Bank in respect of United States Federal withholding tax pursuant to
§5.1(b) or §17 to the extent that (i) the obligation to withhold amounts with
respect to United States Federal withholding tax existed on the date such
Non-U.S. Bank became a party to this Agreement or, with respect to payments to a
different lending office designated by the Non-U.S. Bank as its applicable
lending office (a “New Lending Office”), the date such Non-U.S. Bank designated
such New Lending Office with respect to a Loan; provided, however, that this
clause (i) shall not apply to any transferee or New Lending Office as a result
of an assignment, transfer or designation made at the request of the Borrower;
and provided further, however, that this clause (i) shall not apply to the
extent the indemnity payment or additional amounts any transferee, or Bank
through a New Lending Office, would be entitled to receive without regard to
this clause (i) do not exceed the indemnity payment or additional amounts that
the Person making the assignment or transfer to such transferee, or Bank making
the designation of such New Lending Office, would have been entitled to receive
in the absence of such assignment, transfer or designation; (ii) the obligation
to pay such additional amounts would not have arisen but for a failure by such
Non-U.S. Bank to comply with the provisions of paragraph (b) above; or
(iii) such obligation is imposed under FATCA.

 

- 41 -



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, each Bank agrees to use reasonable efforts
(consistent with legal and regulatory restrictions) to change its lending office
to avoid or to minimize any amounts otherwise payable under §17 in each case
solely if such change can be made in a manner so that such Bank, in its sole
determination, suffers no legal, economic or regulatory disadvantage.

§5.2. Mandatory Repayments of the Loans. If at any time (including without
limitation by reason of fluctuation in the rate of exchange between the Canadian
Dollar and the U.S. Dollar) the sum of the outstanding principal amount of the
Loans plus the Maximum Drawing Amount of all outstanding Letters of Credit
exceeds the Total Commitment, whether by reduction of the Total Commitment or
otherwise, then the Borrower shall immediately pay the amount of such excess to
the Administrative Agent, (i) for application to the Loans, first to Swing Line
Loans, second to Syndicated Loans, then to Competitive Bid Loans, subject to
§5.8, or (ii) if no Loans shall be outstanding, to be held by the Administrative
Agent for the benefit of the Banks as collateral security for such excess
Maximum Drawing Amount and the Borrower hereby grants a security interest in
such amount to the Administrative Agent for the benefit of the Banks; provided,
however, that if the amount of cash collateral held by the Administrative Agent
pursuant to this §5.2 exceeds the Maximum Drawing Amount required to be
collateralized from time to time, the Administrative Agent shall return such
excess to the Borrower.

§5.3. Computations. Except as otherwise expressly provided herein, all
computations of interest, Facility Fees, Letter of Credit Fees or other fees
shall be based on a 360-day year and paid for the actual number of days elapsed,
except that computations based on the Base Rate (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be based on a 365 or 366,
as applicable, day year and paid for the actual number of days elapsed. Whenever
a payment hereunder or under any of the other Loan Documents becomes due on a
day that is not a Business Day, the due date for such payment shall be extended
to the next succeeding Business Day, and interest shall accrue during such
extension; provided that for any Interest Period for any Eurodollar Loan if such
next succeeding Business Day falls in the next succeeding calendar month or
after the Maturity Date, it shall be deemed to end on the next preceding
Business Day.

§5.4. Illegality; Inability to Determine Eurodollar Rate. Notwithstanding any
other provision of this Agreement (other than §5.10), if (a) the introduction
of, any change in, or any change in the interpretation of, any law or regulation
applicable to any Bank or the Administrative Agent shall make it unlawful, or
any central bank or other governmental authority having jurisdiction thereof
shall assert that it is unlawful, for any Bank or the Administrative Agent to
perform its obligations in respect of any Eurodollar Loans or in connection with
an existing or proposed Base Rate Loan bearing interest at the rate described in
clause (c) of the definition of Base Rate, or (b) if the Majority Banks or the
Administrative Agent, as applicable, shall reasonably determine with respect to
Eurodollar Loans that (i) by reason of circumstances affecting any Eurodollar
interbank market, adequate and reasonable

 

- 42 -



--------------------------------------------------------------------------------

methods do not exist for ascertaining the Eurodollar Rate which would otherwise
be applicable during any Interest Period, or (ii) deposits of Dollars in the
relevant amount for the relevant Interest Period are not available to such Banks
or the Administrative Agent in any Eurodollar interbank market, or (iii) the
Eurodollar Rate does not or will not accurately reflect the cost to such Banks
or the Administrative Agent of obtaining or maintaining the Eurodollar Loans
during any Interest Period, then such Banks (through the Administrative Agent)
or the Administrative Agent shall promptly give telephonic, telex or cable
notice of such determination to the Borrower (which notice shall be conclusive
and binding upon the Borrower). Upon such notification, the obligation of the
Banks and the Administrative Agent to make Eurodollar Loans shall be suspended
and, in the event of clauses (a) or (b)(i) or (ii) of the immediately preceding
sentence, the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended, in each case until the Banks or the Administrative
Agent, as the case may be, determine that such circumstances no longer exist,
and to the extent permitted by law the outstanding Eurodollar Loans shall
continue to bear interest at the applicable rate based on the Eurodollar Rate
until the end of the applicable Interest Period, and thereafter shall be deemed
converted to Base Rate Loans in equal principal amounts to such former
Eurodollar Loans. Notwithstanding the foregoing, if the Administrative Agent or
Majority Banks have made the determination that the circumstances in clause
(b)(i) or (b)(ii) of the first sentence of this §5.4 applies with respect to any
Eurodollar Loans (any such Loans, “Impacted Loans”), the Administrative Agent,
in consultation with the Borrower and the Banks, may establish an alternative
interest rate for the Impacted Loans, in which case such alternative interest
rate shall apply with respect to Impacted Loans until (1) the Administrative
Agent or Majority Banks revoke the notice delivered with respect to the Impacted
Loans pursuant to the first sentence of this §5.4, (2) the Administrative Agent
or the Majority Banks notify the Borrower and, in the case of any notice from
the Majority Banks, the Administrative Agent that such alternative rate of
interest does not adequately and fairly reflect the cost to such Banks for
funding the Impacted Loans, or (3) any Bank determined that any law had made it
unlawful, or any governmental or other regulatory body or official has asserted
that it is unlawful for such Bank or its applicable lending office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest based on such
rate or any governmental or other regulatory body or official has imposed
material restrictions on the authority of such Bank to do any of the foregoing
and provides the Administrative Agent and the Borrower of written notice
thereof.

§5.5. Additional Costs, Etc. If any present or future applicable law (which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to any Bank by
any central bank or other fiscal, monetary or other authority, whether or not
having the force of law; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be included in such expression, regardless of the date enacted,
adopted or issued) shall:

 

- 43 -



--------------------------------------------------------------------------------

(a) subject such Bank to any tax, levy, impost, duty, charge, fee, deduction or
withholding of any nature with respect to this Agreement, the other Loan
Documents, such Bank’s Commitment or the Loans (other than taxes based upon or
measured by the income or profits of such Bank imposed by the jurisdiction of
its incorporation or organization, or the location of its lending office); or

(b) materially change the basis of taxation (except for changes in taxes on
income or profits of such Bank imposed by the jurisdiction of its incorporation
or organization, or the location of its lending office) of payments to such Bank
of the principal or of the interest on any Loans or any other amounts payable to
such Bank under this Agreement or the other Loan Documents; or

(c) except as provided in §5.6 or as otherwise reflected in the Base Rate, the
Eurodollar Rate, or the applicable rate for Competitive Bid Loans, impose or
increase or render applicable (other than to the extent specifically provided
for elsewhere in this Agreement) any special deposit, reserve, assessment,
liquidity, capital adequacy or other similar requirements (whether or not having
the force of law) against assets held by, or deposits in or for the account of,
or loans by, or commitments of, an office of any Bank with respect to this
Agreement, the other Loan Documents, such Bank’s Commitment or the Loans; or

(d) impose on such Bank any other conditions or requirements with respect to
this Agreement, the other Loan Documents, the Loans, such Bank’s Commitment or
any class of loans or commitments of which any of the Loans or such Bank’s
Commitment forms a part, and the result of any of the foregoing is:

(i) to increase the cost to such Bank of making, funding, issuing, renewing,
extending or maintaining the Loans or such Bank’s Commitment or issuing or
participating in Letters of Credit;

(ii) to reduce the amount of principal, interest or other amount payable to such
Bank hereunder on account of such Bank’s Commitment, the Loans or the
Reimbursement Obligations; or

(iii) to require such Bank to make any payment or to forego any interest or
other sum payable hereunder, the amount of which payment or foregone interest or
other sum is calculated by reference to the gross amount of any sum receivable
or deemed received by such Bank from the Borrower hereunder,

then, and in each such case, the Borrower will, upon demand made by such Bank at
any time and from time to time as often as the occasion therefor may arise
(which demand shall be accompanied by a statement setting forth the basis of
such demand which shall be conclusive absent manifest error), pay such
reasonable additional amounts as will be sufficient to compensate such Bank for
such additional costs, reduction, payment or foregone interest or other sum;
provided that the determination and allocation of amounts, if any, claimed by
any Bank under this §5.5 are made on a reasonable basis in a manner consistent
with such Bank’s treatment of customers of such Bank that such Bank considers,
in its reasonable discretion, to be similar to the Borrower and having generally
similar provisions in their agreements with such Bank.

 

- 44 -



--------------------------------------------------------------------------------

§5.6. Capital Adequacy. If any Bank shall have determined that, after the date
hereof, (a) the adoption of any applicable law, rule or regulation regarding
capital adequacy or liquidity requirements, or any change in any such law, rule,
or regulation, or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy or liquidity requirements (whether or not having the force of
law) of any such authority, central bank or comparable agency (which,
notwithstanding anything herein to the contrary, shall include (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, regardless of the date enacted,
adopted or issued), or (b) compliance by such Bank or the Administrative Agent
or any corporation controlling such Bank or the Administrative Agent with any
law, governmental rule, regulation, policy, guideline or directive (whether or
not having the force of law) of any such entity regarding capital adequacy or
liquidity requirements, has or would have the effect of reducing the rate of
return on capital of such Bank (or any corporation controlling such Bank) as a
consequence of such Bank’s obligations hereunder to a level below that which
such Bank (or any corporation controlling such Bank) could have achieved but for
such adoption, change, request or directive (taking into consideration its
policies with respect to capital adequacy and liquidity) by an amount deemed by
such Bank to be material, then from time to time, within 15 days after demand by
such Bank, the Borrower shall pay to such Bank such additional amount or amounts
as will, in such Bank’s reasonable determination, fairly compensate such Bank
(or any corporation controlling such Bank) for such reduction. Each Bank shall
allocate such cost increases among its customers in good faith and on an
equitable basis.

§5.7. Certificate. A certificate setting forth the additional amounts payable
pursuant to §5.5 or §5.6 and a reasonable explanation of such amounts which are
due, submitted by any Bank to the Borrower, shall be conclusive, absent manifest
error, that such amounts are due and owing; provided that no Bank shall be
entitled to additional amounts with respect to events or circumstances occurring
more than one hundred and twenty (120) days prior to the delivery of such
certificate.

§5.8. Eurodollar and Competitive Bid Indemnity. The Borrower agrees to indemnify
the Banks and the Administrative Agent and to hold them harmless from and
against any reasonable loss, cost or expense that any such Bank and the
Administrative Agent may sustain or incur as a consequence of (a) the default by
the Borrower in payment of the principal amount of or any interest on any
Eurodollar Loans or Competitive Bid Loans as and when due and payable, including
any such loss or expense arising from interest or fees payable by any Bank or
the Administrative Agent to lenders of funds obtained by it in order to maintain
its Eurodollar Loans or Competitive Bid Loans, (b) the default by the Borrower
in making a Borrowing of a Eurodollar Loan or Competitive Bid Loan or conversion
of a Eurodollar Loan or a prepayment of a Eurodollar or Competitive Bid Loan
after the Borrower has given (or is deemed to have given) a Syndicated Loan
Request, a notice pursuant to §2.7 or a Notice of

 

- 45 -



--------------------------------------------------------------------------------

Acceptance/Rejection of Competitive Bid Quote(s), or a notice pursuant to §2.10,
and (c) the making of any payment of a Eurodollar Loan or Competitive Bid Loan,
or the making of any conversion of any Eurodollar Loan to a Base Rate Loan, on a
day that is not the last day of the applicable Interest Period with respect
thereto. Such loss, cost, or reasonable expense shall include an amount equal to
the excess, if any, as reasonably determined by each Bank of (i) its cost of
obtaining the funds for (A) the Eurodollar Loan being paid, prepaid, converted,
not converted, reallocated, or not borrowed, as the case may be (based on the
Eurodollar Rate), or (B) the Competitive Bid Loan being paid, prepaid, or not
borrowed, as the case may be (based on the applicable interest rate) for the
period from the date of such payment, prepayment, conversion, or failure to
borrow or convert, as the case may be, to the last day of the Interest Period
for such Loan (or, in the case of a failure to borrow, the Interest Period for
the Loan which would have commenced on the date of such failure to borrow) over
(ii) the amount of interest (as reasonably determined by such Bank) that would
be realized by such Bank in reemploying the funds so paid, prepaid, converted,
or not borrowed, converted, or prepaid for such period or Interest Period, as
the case may be, which determinations shall be conclusive absent manifest error.

§5.9. Interest on Overdue Amounts. Overdue principal and (to the extent
permitted by applicable law) interest on the Loans and all other overdue amounts
payable hereunder or under any of the other Loan Documents shall bear interest
compounded monthly and payable on demand at a rate per annum equal to the
Applicable Base Rate plus 2% per annum, until such amount shall be paid in full
(after as well as before judgment).

§5.10. Interest Limitation. Notwithstanding any other term of this Agreement,
any other Loan Document or any other document referred to herein or therein, the
maximum amount of interest which may be charged to or collected from any Person
liable hereunder by any Bank shall be absolutely limited to, and shall in no
event exceed, the maximum amount of interest which could lawfully be charged or
collected by such Bank under applicable laws (including, to the extent
applicable, the provisions of §5197 of the Revised Statutes of the United States
of America, as amended, and 12 U.S.C. §85, as amended, and without prejudice to
the first sentence of §26 hereof).

§5.11. Reasonable Efforts to Mitigate. Each Bank agrees that as promptly as
practicable after it becomes aware of the occurrence of an event or the
existence of a condition that would cause it to be affected under §§5.4, 5.5 or
5.6, such Bank will give notice thereof to the Borrower, with a copy to the
Administrative Agent and, to the extent so requested by the Borrower and not
inconsistent with such Bank’s internal policies, such Bank shall use reasonable
efforts and take such actions as are reasonably appropriate if as a result
thereof the additional moneys which would otherwise be required to be paid to
such Bank pursuant to such sections would be materially reduced, or the
illegality or other adverse circumstances which would otherwise require a
conversion of such Loans or result in the inability to make such Loans pursuant
to such sections would cease to exist, and in each case if, as determined by
such Bank in its sole discretion, the taking of such actions would not adversely
affect such Loans or such Bank or otherwise be disadvantageous to such Bank.

 

- 46 -



--------------------------------------------------------------------------------

§5.12. Replacement of Banks; Termination of Commitments. If any Bank (an
“Affected Bank”) (i) makes demand upon the Borrower for (or if the Borrower is
otherwise required to pay) amounts pursuant to §§5.5 or 5.6, (ii) is unable to
make or maintain Eurodollar Loans as a result of a condition described in §5.4,
(iii) is a Defaulting Bank, or (iv) is a Non-Consenting Bank (as defined below),
the Borrower may, within 90 days of receipt of such demand, notice (or the
occurrence of such other event causing the Borrower to be required to pay such
compensation or causing §5.4 to be applicable), default or approval of such
amendment, waiver or consent by the Majority Banks, as the case may be, by
notice (a “Replacement Notice”) in writing to the Administrative Agent and such
Affected Bank (A) request the Affected Bank to cooperate with the Borrower in
obtaining a replacement bank satisfactory to the Administrative Agent and the
Borrower (the “Replacement Bank”) as provided herein, but none of such Banks
shall be under an obligation to find a Replacement Bank; (B) request the
non-Affected Banks to acquire and assume all of the Affected Bank’s Loans and
Commitment, and to participate in Letters of Credit as provided herein, but none
of such Banks shall be under an obligation to do so; (C) designate a Replacement
Bank reasonably satisfactory to the Administrative Agent; or (D) so long as no
Event of Default has occurred and is continuing, terminate the Commitments of
such Bank as set forth below. If any satisfactory Replacement Bank shall be
obtained, and/or any of the non-Affected Banks shall agree to acquire and assume
all of the Affected Bank’s Loans and Commitment, and obligations to participate
in Letters of Credit, then the Borrower may, upon notice to such Affected Bank
and the Administrative Agent, require such Affected Bank to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, §20), all of its interests, rights and obligations
under this Agreement and the related Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Bank, if a Bank accepts
such assignment), provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in §20 (to the extent not waived);

(ii) subject to the provisions in §5.14 with respect to any Defaulting Bank in
the case of reallocation of payments to such Defaulting Bank for amounts
described in clauses first, sixth and seventh of such §5.14, such Affected Bank
shall have received payment of an amount equal to 100% of the outstanding
principal of its Loans and funded participations in Letters of Credit, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under §§5.5, 5.6 and 5.8)
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under §§5.5 or 5.6, such assignment will result in a reduction in such
compensation or payments thereafter; and

(iv) such assignment does not conflict with applicable law.

A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
Upon the effective date of such assignment, such Replacement Bank shall become a
“Bank” for all purposes under this Agreement and the other Loan Documents.

 

- 47 -



--------------------------------------------------------------------------------

If the Borrower elects to terminate the Commitments of a Bank in accordance with
clause (D) above, all of the Commitments of such Bank shall be terminated
immediately (with the Total Commitment reduced in a like amount on a non-pro
rata basis) upon the later of (i) the date of the receipt by the Administrative
Agent and such Bank of the Borrower’s written notice of such election and
(ii) the date that the Borrower has repaid all outstanding principal of its
Loans of such Bank and provided cash collateral or other credit support
satisfactory to the Administrative Agent and each applicable Issuing Bank with
respect to all such Bank’s Letters of Credit, together with accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under §§5.5, 5.6 and 5.8) (which
payments and credit support may be held and applied to the Loans, interest, fees
and other obligations of such Bank on a non-pro rata basis with payments made to
the other Banks, notwithstanding the provisions of §29 to the contrary);
provided, that the Borrower may not terminate the Commitments of a Bank pursuant
to this paragraph if, after giving effect to such termination and the repayment
of Loans of such Bank required hereby, the sum of (x) the outstanding principal
amount of the Loans plus (y) the Maximum Drawing Amount of outstanding Letters
of Credit minus (z) the amount of cash collateral or other credit support
satisfactory to the Administrative Agent and each applicable Issuing Bank that
the Borrower has provided to secure Reimbursement Obligations prior to or
concurrently with such termination which would exceed the Total Commitment.

For the purposes of this §5.12, a “Non-Consenting Bank” means a Bank that fails
to approve an amendment, waiver or consent requested by the Borrower pursuant to
§15.9 that has received the written approval of not less than the Majority Banks
but also requires the approval of such Bank.

§5.13. Advances by Administrative Agent. Unless the Administrative Agent shall
have been notified in writing by any Bank prior to a borrowing hereunder that
such Bank will not make the amount that would constitute its allocable share of
such borrowing available to the Administrative Agent, the Administrative Agent
may assume that such Bank is making such amount available to the Administrative
Agent, and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. If such amount is not made
available to the Administrative Agent by the required time on the borrowing date
therefor, such Bank shall pay to the Administrative Agent, on demand, such
amount with interest thereon at a rate equal to the daily average Federal Funds
Rate for the period until such Bank makes such amount immediately available to
the Administrative Agent. A certificate of the Administrative Agent submitted to
any Bank with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error. If such Bank’s Commitment
Percentage of such borrowing is not made available to the Administrative Agent
by such Bank within three Business Days of such borrowing date, the
Administrative Agent shall be entitled to recover such amount with interest
thereon at the rate per annum applicable to such Loan hereunder, on demand, from
the Borrower.

 

- 48 -



--------------------------------------------------------------------------------

§5.14. Defaulting Banks. Notwithstanding anything to the contrary contained in
this Agreement, if any Bank becomes a Defaulting Bank, then, until such time as
such Bank is no longer a Defaulting Bank, to the extent permitted by applicable
law:

(i) such Defaulting Bank’s right to approve or disapprove any amendment, waiver
or consent with respect to this Agreement shall be restricted as set forth in
§15.9;

(ii) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of any such Bank on account of such Bank’s
Syndicated Loans or from such Bank pursuant to §13, shall be applied by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Bank to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Bank to the
Issuing Banks or Swing Line Bank hereunder; third, if so determined by the
Administrative Agent or requested by the Issuing Banks or Swing Line Bank, to be
held as cash collateral for future funding obligations of that Defaulting Bank
of any participation in any Swing Line Loan or Letter of Credit (and each such
Bank hereby grants to the Administrative Agent a security interest therein);
fourth, if the Borrower so requests (so long as no Default or Event of Default
exists), to the funding of any Syndicated Loan in respect of which that
Defaulting Bank has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Bank to fund Syndicated Loans under this Agreement; sixth, to the payment of any
amounts owing to the Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Bank against that Defaulting Bank as a result of
that Defaulting Bank’s breach of its obligations under this Agreement; seventh,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Bank as a result
of that Defaulting Bank’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Bank or as otherwise directed by a court of competent
jurisdiction, provided that if (x) such payment is a payment of the principal
amount of any Syndicated Loans or Letter of Credit Participations in respect of
which that Defaulting Bank has not fully funded its appropriate share and
(y) such Loans or Letter of Credit Participations were made at a time when the
conditions set forth in §11 were satisfied or waived, such payment shall be
applied solely to pay the Loans of, and Letter of Credit Participations owed to,
all non-Defaulting Banks on a pro rata basis prior to being applied to the
payment of any Loans of, or Letter of Credit Participations owed to, that
Defaulting Bank (and any such amounts paid or payable to a Defaulting Bank that
are applied to pay amounts owed by a Defaulting Bank or to post cash collateral
pursuant to this §5.14 shall be deemed paid to and redirected by such Defaulting
Bank, and each Bank irrevocably consents hereto);

 

- 49 -



--------------------------------------------------------------------------------

(iii) such Defaulting Bank (x) shall be entitled to receive Facility Fees only
to extent allocable to the sum of (1) the outstanding amount of the Syndicated
Loans funded by it and (2) its Commitment Percentage of the stated amount of
Letters of Credit and Swing Line Loans for which it has provided cash collateral
or other credit support satisfactory to each Issuing Bank (in its sole
discretion) and the Swing Line Bank (in its sole discretion)(and the Borrower
shall (A) be required to pay to each Issuing Bank and the Swing Line Bank, as
applicable, the amount of such Facility Fee allocable to its fronting exposure
arising from that Defaulting Bank and (B) not be required to pay the remaining
amount of such fee that otherwise would have been required to have been paid to
that Defaulting Bank) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in §3.6;

(iv) for purposes of computing the amount of the obligation of each
non-Defaulting Bank to acquire, refinance or fund participations in Letters of
Credit or Swing Line Loans hereunder, including, without limitation, under
§3.1(c), the “Commitment Percentage” of each non-Defaulting Bank shall be
computed without giving effect to the Commitment of that Defaulting Bank using a
fraction the numerator of which is the Commitment of such non-Defaulting Bank
and the denominator of which is the aggregate Commitments of all non-Defaulting
Banks; provided, that, (A) the foregoing change in computation shall be given
effect only if, at the date the applicable Bank becomes a Defaulting Bank, no
Default or Event of Default exists, and (B) the aggregate obligation of each
non-Defaulting Bank to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Bank minus (2) the aggregate
outstanding amount of the Syndicated Loans of that non-Defaulting Bank; and

(v) immediately upon the request of the Administrative Agent, the Swing Line
Bank or any Issuing Bank and provided that such Defaulting Bank has not provided
cash collateral or other credit support satisfactory to the Administrative
Agent, the Swing Line Bank or each such Issuing Bank (in its sole discretion)
(which each Bank hereby agrees to provide in the event that it becomes a
Defaulting Bank), the Borrower shall (A) first, prepay Swing Line Loans in an
amount equal to the Swing Line Bank’s fronting exposure for the Defaulting
Bank’s participation of in any outstanding Swing Line Loans and (B) second,
deliver to the Administrative Agent cash collateral or other credit support
satisfactory to the Administrative Agent or each such Issuing Bank (in its sole
discretion) (and the Borrower hereby grants to the Administrative Agent a
security interest therein) in an amount sufficient to cover the fronting
exposure of such Persons for the Defaulting Bank’s participation in any
outstanding Letters of Credit, in each case, after giving effect to the
reallocation of such exposure to the non-Defaulting Banks pursuant to clause
(iv) above and any cash collateral or other credit support provided by the
Defaulting Bank.

 

- 50 -



--------------------------------------------------------------------------------

If the Borrower, the Administrative Agent, the Swing Line Bank and the Issuing
Banks agree in writing in their sole discretion that a Defaulting Bank should no
longer be deemed to be a Defaulting Bank, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral or other credit support
satisfactory to the Administrative Agent, the Swing Line Bank and each
applicable Issuing Bank), such Bank will purchase such portion of outstanding
Syndicated Loans of the other Banks or take such other actions as the
Administrative Agent may determine to be necessary to cause the Syndicated Loans
and funded and unfunded participations in Letters of Credit and Swing Line Loans
to be held on a pro rata basis by the Banks in accordance with their Commitment
Percentages (disregarding any portions not funded by other Defaulting Banks),
whereupon such Bank will cease to be a Defaulting Bank; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of Borrower while such Bank was a Defaulting Bank; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Bank to Bank will
constitute a waiver or release of any claim of any party hereunder arising from
such Bank’s having been a Defaulting Bank.

So long as any Bank is a Defaulting Bank, the Swing Line Bank shall not be
required to fund any Swing Line Loans unless it is satisfied that it will have
no actual or potential fronting exposure with respect to such Defaulting Bank
after giving effect to such Swing Line Loan.

§6. REPRESENTATIONS AND WARRANTIES. The Borrower (and the Guarantor, where
applicable) represents and warrants to the Banks that:

§6.1. Corporate Authority.

(a) Incorporation; Good Standing. The Borrower and each of its Significant
Subsidiaries (i) is duly organized, validly existing and in good standing under
the laws of its respective jurisdiction of formation, (ii) has all requisite
corporate power to own its property and conduct its business as now conducted
and as presently contemplated, and (iii) is in good standing and is duly
authorized to do business in each jurisdiction in which its property or business
as presently conducted or contemplated makes such qualification necessary,
except where a failure to be so qualified could not reasonably be expected to
have a Material Adverse Effect.

(b) Authorization. The execution, delivery and performance of its Loan Documents
and the transactions contemplated hereby and thereby (i) are within the
corporate authority of the Borrower and the Guarantor, (ii) have been duly
authorized by all necessary corporate proceedings on the part of each of the
Borrower and the Guarantor, (iii) do not conflict with or result in any breach
or contravention of any provision of law, statute, rule or regulation to which
any of the Borrower or the Guarantor or any of their Subsidiaries is subject,
(iv) do not contravene any judgment, order, writ, injunction, license or permit
applicable to the Borrower, the Guarantor or any of their Subsidiaries so as to
have a Material Adverse Effect, and (v) do not conflict with any provision of
the corporate charter or bylaws of the Borrower, the Guarantor or any
Significant Subsidiary or any agreement or other instrument binding upon the
Borrower, the Guarantor or any of their Significant Subsidiaries, except for
those conflicts with any such agreement or instrument which could not reasonably
be expected to have a Material Adverse Effect.

 

- 51 -



--------------------------------------------------------------------------------

(c) Enforceability. The execution, delivery and performance of the Loan
Documents by the Borrower and the Guarantor will result in valid and legally
binding obligations of the Borrower and the Guarantor enforceable against them
in accordance with the respective terms and provisions hereof and thereof,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights generally and general principles of equity.

§6.2. Governmental and Other Approvals. The execution, delivery and performance
of the Loan Documents by the Borrower and the Guarantor and the consummation by
the Borrower and the Guarantor of the transactions contemplated hereby and
thereby do not require any approval or consent of, or filing with, any
governmental agency or authority or other third party other than those already
obtained and those required after the date hereof in connection with the
Borrower’s performance of the covenants contained in §§7, 8 and 9 hereof.

§6.3. Title to Properties; Leases. The Borrower and its Subsidiaries own all of
the assets reflected in the consolidated balance sheet as at the Interim Balance
Sheet Date or acquired since that date (except property and assets (a) operated
under Capital Leases, (b) sold or otherwise disposed of in the ordinary course
of business since that date, or (c) consolidated in accordance with variable
entity guidance in FASB ASC 810), subject to no Liens except Permitted Liens.

§6.4. Financial Statements; Solvency.

(a) There have been furnished to the Banks consolidated balance sheets of the
Borrower dated the Balance Sheet Date and consolidated statements of operations
for the fiscal periods then ended, certified by the Accountants. In addition,
there have been furnished to the Banks consolidated balance sheets of the
Borrower and its Subsidiaries dated the Interim Balance Sheet Date and the
related consolidated statements of operations for the fiscal quarter ending on
the Interim Balance Sheet Date. All said balance sheets and statements of
operations have been prepared in accordance with GAAP (but, in the case of any
of such financial statements which are unaudited, only to the extent GAAP is
applicable to interim unaudited reports), and fairly present, in all material
respects, the financial condition of the Borrower on a consolidated basis as at
the close of business on the dates thereof and the results of operations for the
periods then ended, subject, in the case of unaudited interim financial
statements, to changes resulting from audit and normal year-end adjustments and
to the absence of complete footnotes. There are no contingent liabilities of the
Borrower and its Subsidiaries involving material amounts, known to the officers
of the Borrower or the Guarantor, which have not been disclosed in said balance
sheets and the related notes thereto or otherwise in writing to the Banks.

 

- 52 -



--------------------------------------------------------------------------------

(b) The Borrower on a consolidated basis (both before and after giving effect to
the transactions contemplated by this Agreement) is solvent (i.e., it has assets
having a fair value in excess of the amount required to pay its probable
liabilities on its existing debts as they become absolute and matured) and has,
and expects to have, the ability to pay its debts from time to time incurred in
connection therewith as such debts mature.

§6.5. No Material Changes, Etc. Since the Balance Sheet Date, there have been no
material adverse changes in the consolidated financial condition, business,
assets or liabilities (contingent or otherwise) of the Borrower and its
Subsidiaries, taken as a whole, other than changes in the ordinary course of
business which have not had a Material Adverse Effect.

§6.6. Franchises, Patents, Copyrights, Etc. The Borrower and each of its
Subsidiaries possess all franchises, patents, copyrights, trademarks, trade
names, licenses and permits, and rights in respect of the foregoing, adequate
for the conduct of their business substantially as now conducted (other than
those the absence of which would not have a Material Adverse Effect) without
known conflict with any rights of others other than a conflict which would not
have a Material Adverse Effect.

§6.7. Litigation. Except as set forth on Schedule 6.7 or in the Disclosure
Documents, there are no actions, suits, proceedings or investigations of any
kind pending or, to the knowledge of the Borrower, threatened against the
Borrower or any of its Subsidiaries before any court, tribunal or administrative
agency or board which, either in any case or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

§6.8. No Materially Adverse Contracts, Etc. Neither the Borrower nor any of its
Subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Borrower’s or such Subsidiary’s officers has or could reasonably be expected in
the future to have a Material Adverse Effect. Neither the Borrower nor any of
its Subsidiaries is a party to any contract or agreement which in the judgment
of the Borrower’s or its Subsidiary’s officers has or could reasonably be
expected to have any Material Adverse Effect, except as otherwise reflected in
adequate reserves as required by GAAP.

§6.9. Compliance With Other Instruments, Laws, Etc. Neither the Borrower nor any
of its Subsidiaries is (a) violating any provision of its charter documents or
bylaws or (b) violating any agreement or instrument to which any of them may be
subject or by which any of them or any of their properties may be bound or any
decree, order, judgment, or any statute, license, rule or regulation, in a
manner which could (in the case of such agreements or such instruments)
reasonably be expected to result in a Material Adverse Effect.

§6.10. Tax Status. The Borrower and its Subsidiaries have filed all federal,
state, provincial and territorial income and all other tax returns, reports and
declarations (or obtained extensions with respect thereto) required by
applicable law to be filed by them (unless and only to the extent that the
Borrower or such Subsidiary has set aside on its books provisions reasonably
adequate for the payment of all unpaid and unreported taxes as required by
GAAP); and have paid all taxes and other governmental assessments and charges
(other than taxes,

 

- 53 -



--------------------------------------------------------------------------------

assessments and other governmental charges imposed by jurisdictions other than
the United States, Canada or any political subdivision thereof which in the
aggregate are not material to the financial condition, business or assets of the
Borrower or such Subsidiary on an individual basis or of the Borrower on a
consolidated basis) that are material in amount, shown or determined to be due
on such returns, reports and declarations, except those being contested in good
faith; and, as required by GAAP, have set aside on their books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. Except to the
extent contested in the manner permitted in the preceding sentence, there are no
unpaid taxes in any material amount claimed by the taxing authority of any
jurisdiction to be due and owing by the Borrower or any Subsidiary, nor do the
officers of the Borrower or any of its Subsidiaries know of any basis for any
such claim.

§6.11. No Event of Default. No Default or Event of Default has occurred
hereunder and is continuing.

§6.12. Investment Company Act. Neither the Borrower nor any of its Subsidiaries
is a “registered investment company”, or an “affiliated company” or a “principal
underwriter” of a “registered investment company”, as such terms are defined in
the Investment Company Act of 1940.

§6.13. Absence of Financing Statements, Etc. Except as permitted by §8.1 of this
Agreement, there is no Indebtedness senior to the Obligations, and except for
Permitted Liens, there are no Liens, or any effective financing statement,
security agreement, chattel mortgage, real estate mortgage or other document
filed or recorded with any filing records, registry, or other public office,
which purports to cover, affect or give notice of any present or possible future
Lien on any assets or property of the Borrower or any of its Subsidiaries or
right thereunder.

§6.14. Employee Benefit Plans.

§6.14.1 In General. Each Employee Benefit Plan has been maintained and operated
in material compliance with the provisions of ERISA and, to the extent
applicable, the Code, including but not limited to the provisions thereunder
respecting prohibited transactions. Promptly upon the request of any Bank or the
Administrative Agent, the Borrower will furnish to the Administrative Agent the
most recently completed annual report, Form 5500, with all required attachments,
and actuarial statement required to be submitted under §103(d) of ERISA, with
respect to each Guaranteed Pension Plan.

§6.14.2 Terminability of Welfare Plans. Under each Employee Benefit Plan which
is an employee welfare benefit plan within the meaning of §3(1) or §3(2)(B) of
ERISA, no benefits are due unless the event giving rise to the benefit
entitlement occurs prior to plan termination (except as required by Title 1,
Part 6 of ERISA). The Borrower or an ERISA Affiliate, as appropriate, may
terminate each such employee welfare benefit plan at any time (or at any time
subsequent to the expiration of any applicable bargaining agreement) in the
discretion of the Borrower or such ERISA Affiliate without material liability to
any Person.

 

- 54 -



--------------------------------------------------------------------------------

§6.14.3 Guaranteed Pension Plans. Each contribution required to be made to a
Guaranteed Pension Plan, whether required to be made to avoid a violation of the
minimum funding standards under §§412 and 430 of the Code, the notice or lien
provisions of §303(k) of ERISA, or otherwise, has been timely made. No waiver of
the minimum funding standards under §§412 and 430 of the Code or extension of
amortization periods has been received with respect to any Guaranteed Pension
Plan. No liability to the PBGC (other than required insurance premiums, all of
which have been paid) has been incurred by the Borrower or any ERISA Affiliate
with respect to any Guaranteed Pension Plan (other than Terminated Plans) and
there has not been any ERISA Reportable Event, or any other event or condition
which presents a material risk of termination of any Guaranteed Pension Plan by
the PBGC. Other than with respect to the Terminated Plans, based on the latest
valuation of each Guaranteed Pension Plan (which in each case occurred within
twelve months of the date of this representation), and on the actuarial methods
and assumptions employed for that valuation, each Guaranteed Pension Plan is in
compliance with the minimum funding standards as set forth in §302 of ERISA and
is not subject to any restrictions concerning (i) providing shutdown or similar
benefits, (ii) amendments to increase benefits, (iii) paying lump sums or
(iv) continuing to accrue benefits, as described by the Pension Protection Act
of 2006.

§6.14.4 Multiemployer Plans. Except for liabilities that have been discharged
prior to the Effective Date or as to which accruals have been made in accordance
with GAAP prior to the Effective Date as reflected in the Disclosure Documents,
neither the Borrower nor any ERISA Affiliate has incurred any material liability
(including secondary liability) to any Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan under §4201 of ERISA
or as a result of a sale of assets described in §4204 of ERISA. Neither the
Borrower nor any ERISA Affiliate has been notified that any Multiemployer Plan
is in reorganization or insolvent under and within the meaning of §4241 or §4245
of ERISA or that any Multiemployer Plan intends to terminate or has been
terminated under §4041A of ERISA.

§6.15. Environmental Compliance. The Borrower and its Subsidiaries have taken
all steps that they have deemed reasonably necessary to investigate the past and
present condition and usage of the Real Property and the operations conducted by
the Borrower and its Subsidiaries and, based upon such diligent investigation,
have determined that, except as set forth on Schedule 6.15 or in the Disclosure
Documents:

(a) Neither the Borrower, its Significant Subsidiaries, nor any operator of
their properties, is in violation, or alleged violation, of any judgment,
decree, order, law, permit, license, rule or regulation pertaining to
environmental matters, including without limitation, those arising under the
Resource Conservation and Recovery Act (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Federal Clean
Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, or any
applicable international, federal, state, provincial, territorial or local
statute, regulation, ordinance, order or decree relating to health, safety,
waste transportation or disposal, or the environment (the “Environmental Laws”),
which violation, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

 

- 55 -



--------------------------------------------------------------------------------

(b) Except with respect to any such matters that could not reasonably be
expected to have a Material Adverse Effect, neither the Borrower nor any of its
Significant Subsidiaries has received notice from any third party including,
without limitation: any federal, state, provincial, territorial or local
governmental authority, (i) that any one of them has been identified by the
United States Environmental Protection Agency (“EPA”) as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B; (ii) that any hazardous waste,
as defined by 42 U.S.C. §6903(5), any hazardous substances as defined by 42
U.S.C. §9601(14), any pollutant or contaminant as defined by 42 U.S.C. §9601(33)
or any toxic substance, oil or hazardous materials or other chemicals or
substances regulated by any Environmental Laws, excluding household hazardous
waste (“Hazardous Substances”), which any one of them has generated, transported
or disposed of, has been found at any site at which a federal, state,
provincial, territorial or local agency or other third party has conducted or
has ordered that the Borrower or any of its Significant Subsidiaries conduct a
remedial investigation, removal or other response action pursuant to any
Environmental Law; or (iii) that it is or shall be a named party to any claim,
action, cause of action, complaint, legal or administrative proceeding arising
out of any third party’s incurrence of costs, expenses, losses or damages of any
kind whatsoever in connection with the Release of Hazardous Substances.

(c) Except for those occurrences or situations that could not reasonably be
expected to have a Material Adverse Effect, (i) no portion of the Real Property
or other assets of the Borrower and its Significant Subsidiaries has been used
for the handling, processing, storage or disposal of Hazardous Substances except
in accordance with applicable Environmental Laws; (ii) in the course of any
activities conducted by the Borrower, its Significant Subsidiaries, or operators
of the Real Property or other assets of the Borrower and its Significant
Subsidiaries, no Hazardous Substances have been generated or are being used on
such properties except in accordance with applicable Environmental Laws;
(iii) there have been no unpermitted Releases or threatened Releases of
Hazardous Substances on, upon, into or from the Real Property or other assets of
the Borrower or its Significant Subsidiaries; and (iv) any Hazardous Substances
that have been generated on the Real Property or other assets of the Borrower or
its Significant Subsidiaries have been transported offsite only by carriers
having an identification number issued by the EPA, treated or disposed of only
by treatment or disposal facilities maintaining valid permits as required under
applicable Environmental Laws, which transporters and facilities have been and
are, to the Borrower’s knowledge, operating in compliance with such permits and
applicable Environmental Laws.

§6.16. Disclosure. No representation or warranty made by the Borrower or the
Guarantor in this Agreement or in any agreement, instrument, document,
certificate, or financial statement furnished to the Banks or the Administrative
Agent by or on behalf of or at the request of the Borrower and the Guarantor in
connection with any of the transactions contemplated by the Loan Documents
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained therein, taken as a
whole, not misleading in light of the circumstances in which they are made.

 

- 56 -



--------------------------------------------------------------------------------

§6.17. Permits and Governmental Authority. All permits (other than those the
absence of which could not reasonably be expected to have a Material Adverse
Effect) required for the construction and operation of all landfills currently
owned or operated by the Borrower or any of its Significant Subsidiaries have
been obtained and remain in full force and effect and are not subject to any
appeals or further proceedings or to any unsatisfied conditions that may allow
material modification or revocation. Neither the Borrower nor any of its
Subsidiaries, nor, to the knowledge of the Borrower, the holder of such permits
is in violation of any such permits, except for any violation which could not
reasonably be expected to have a Material Adverse Effect.

§6.18. Margin Stock. The Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System), and no proceeds of any Loans will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock in violation of Regulations T, U or X of the Board of
Governors of the Federal Reserve System.

§7. AFFIRMATIVE COVENANTS OF THE BORROWER. The Borrower agrees that, so long as
any Obligation or Letter of Credit is outstanding or the Banks have any
obligation to make Loans or any Issuing Bank has any obligation to issue, extend
or renew any Letter of Credit hereunder, or the Banks have any obligations to
reimburse any Issuing Bank for drawings honored under any Letter of Credit, it
shall, and shall cause its Subsidiaries to, comply with the following covenants:

§7.1. Punctual Payment. The Borrower will duly and punctually pay or cause to be
paid the principal of and interest on the Loans, all Reimbursement Obligations,
fees and other amounts provided for in this Agreement and the other Loan
Documents, all in accordance with the terms of this Agreement and such other
Loan Documents.

§7.2. Maintenance of U.S. Office. The Borrower will maintain its chief executive
offices at Houston, Texas, or at such other place in the United States of
America as the Borrower shall designate upon 30 days’ prior written notice to
the Administrative Agent.

§7.3. Records and Accounts. The Borrower will, and will cause each of its
Subsidiaries to, keep true and accurate records and books of account in which
full, true and correct entries will be made in accordance with GAAP and with the
requirements of all regulatory authorities and maintain adequate accounts and
reserves for all taxes (including income taxes), depreciation, depletion,
obsolescence and amortization of its properties, all other contingencies, and
all other proper reserves.

§7.4. Financial Statements, Certificates and Information. The Borrower will
deliver to the Banks:

(a) as soon as practicable, but, in any event not later than 100 days after the
end of each fiscal year of the Borrower, the consolidated balance sheet of the
Borrower as at the end of such year, consolidated statements of cash flows, and
the related consolidated statements of operations, each setting forth in
comparative form the figures

 

- 57 -



--------------------------------------------------------------------------------

for the previous fiscal year, all such consolidated financial statements to be
in reasonable detail, prepared in accordance with GAAP and, with respect to the
consolidated financial statements, certified by Ernst & Young LLP or by other
nationally recognized independent auditors selected by the Borrower and
reasonably satisfactory to the Administrative Agent (the “Accountants”). In
addition, simultaneously therewith, the Borrower shall provide the Banks with a
written statement from such Accountants to the effect that they have read a copy
of this Agreement, and that, in making the examination necessary to said
certification, they have obtained no knowledge of any Default or Event of
Default, or, if such Accountants shall have obtained knowledge of any then
existing Default or Event of Default they shall disclose in such statement any
such Default or Event of Default;

(b) as soon as practicable, but in any event not later than 60 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, copies of the consolidated balance sheet and statement of operations
of the Borrower as at the end of such quarter, subject to year-end adjustments,
and the related consolidated statement of cash flows, all in reasonable detail
and prepared in accordance with GAAP (to the extent GAAP is applicable to
interim unaudited financial statements) with a certification by the principal
financial or accounting officer of the Borrower (the “CFO” or the “CAO”) that
the consolidated financial statements are prepared in accordance with GAAP (to
the extent GAAP is applicable to interim unaudited financial statements) and
fairly present, in all material respects, the consolidated financial condition
of the Borrower as at the close of business on the date thereof and the results
of operations for the period then ended, subject to year-end adjustments and the
exclusion of detailed footnotes;

(c) simultaneously with the delivery of the financial statements referred to in
(a) and (b) above, a certificate in the form of Exhibit D hereto (the
“Compliance Certificate”) signed by the CFO or the CAO or the Borrower’s
corporate treasurer, stating that the Borrower and its Subsidiaries are in
compliance with the covenants contained in §§7, 8 and 9 hereof as of the end of
the applicable period and setting forth in reasonable detail computations
evidencing such compliance with respect to the covenants contained in §9 hereof
and that no Default or Event of Default exists, provided that if the Borrower
shall at the time of issuance of such Compliance Certificate or at any other
time obtain knowledge of any Default or Event of Default, the Borrower shall
include in such certificate or otherwise deliver forthwith to the Banks a
certificate specifying the nature and period of existence thereof and what
action the Borrower proposes to take with respect thereto;

(d) promptly following the filing or mailing thereof, copies of all material of
a financial nature filed with the Securities and Exchange Commission or sent to
the Borrower’s and its Subsidiaries’ stockholders generally; and

(e) from time to time such other financial data and other information as any of
the Banks may reasonably request through the Administrative Agent.

 

- 58 -



--------------------------------------------------------------------------------

The Borrower hereby authorizes each Bank to disclose any information obtained
pursuant to this Agreement to all appropriate governmental regulatory
authorities where required by law; provided, however, this authorization shall
not be deemed to be a waiver of any rights to object to the disclosure by the
Banks of any such information which the Borrower has or may have under the
federal Right to Financial Privacy Act of 1978, as in effect from time to time,
except as to matters specifically permitted therein.

§7.5. Existence and Conduct of Business. The Borrower will, and will cause each
Significant Subsidiary to, do or cause to be done all things necessary to
preserve and keep in full force and effect its existence, rights and franchises;
and effect and maintain its foreign qualifications (except where the failure of
the Borrower or any Significant Subsidiary to remain so qualified could not
reasonably be expected to have a Material Adverse Effect), licensing,
domestication or authorization, except as any of the foregoing may be terminated
by its Board of Directors in the exercise of its reasonable judgment; provided
that such termination could not reasonably be expected to have a Material
Adverse Effect. The Borrower will not, and will cause its Subsidiaries not to,
become obligated under any contract or binding arrangement which, at the time it
was entered into, could reasonably be expected to have a Material Adverse
Effect. The Borrower will, and will cause each Subsidiary to, continue to engage
primarily in any of the businesses now conducted by the Borrower and its
Subsidiaries and in related, complementary or supplemental businesses, and any
additional businesses acquired pursuant to the terms of §8.4(a) hereunder.

§7.6. Maintenance of Properties. The Borrower will, and will cause its
Significant Subsidiaries to, cause all material properties used or useful in the
conduct of their businesses to be maintained and kept in good condition, repair
and working order (ordinary wear and tear excepted) and supplied with all
necessary equipment and cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof, all as in the judgment of
the Borrower and its Significant Subsidiaries may be necessary so that the
businesses carried on in connection therewith may be properly and advantageously
conducted at all times; provided, however, that nothing in this section shall
prevent the Borrower or any of its Subsidiaries from discontinuing the operation
and maintenance of any of its properties if such discontinuance is, in the
judgment of the Borrower or such Subsidiary, desirable in the conduct of its or
their business and which could not reasonably be expected to have a Material
Adverse Effect.

§7.7. Insurance. The Borrower will, and will cause its Subsidiaries to, maintain
insurance of the kinds, covering the risks (other than risks arising out of or
in any way connected with personal liability of any officers and directors
thereof) and in the relative proportionate amounts usually carried by reasonable
and prudent companies conducting businesses similar to that of the Borrower and
its Subsidiaries, in amounts substantially similar to the existing coverage
maintained by the Borrower and its Subsidiaries. Such insurance shall be with
financially sound and reputable insurance companies (including captive insurance
companies), funds or underwriters, or may be pursuant to self-insurance plans.
In addition, the Borrower will furnish from time to time, upon the
Administrative Agent’s request, a summary of the insurance coverage of the
Borrower and its Subsidiaries, which summary shall be in form and substance
satisfactory to the Administrative Agent and, if requested by the Administrative
Agent, will furnish to the Administrative Agent copies of the applicable
policies.

 

- 59 -



--------------------------------------------------------------------------------

§7.8. Taxes. The Borrower will, and will cause its Subsidiaries to, duly pay and
discharge, or cause to be paid and discharged, before the same shall become
overdue, all taxes, assessments and other governmental charges imposed upon it
and its real properties, sales and activities, or any part thereof, or upon the
income or profits therefrom, as well as all claims for labor, materials, or
supplies, which if unpaid might by law become a Lien upon any of its property;
provided, however, that any such tax, assessment, charge, levy or claim need not
be paid if the failure to do so (either individually, or in the aggregate for
all such failures) could not reasonably be expected to have a Material Adverse
Effect and the validity or amount thereof shall currently be contested in good
faith by appropriate proceedings and if the Borrower or such Subsidiary shall
have set aside on its books adequate reserves with respect thereto as required
by GAAP; and provided, further, that the Borrower or such Subsidiary will pay
all such taxes, assessments, charges, levies or claims prior to the foreclosure
on any Lien which may have attached as security therefor.

§7.9. Inspection of Properties, Books and Contracts. The Borrower will, and will
cause its Significant Subsidiaries to, permit the Administrative Agent or any
Bank or any of their designated representatives, upon reasonable notice, to
visit and inspect any of the properties of the Borrower and its Significant
Subsidiaries, to examine the books of account of the Borrower and its
Significant Subsidiaries, or contracts (and to make copies thereof and extracts
therefrom), and to discuss the affairs, finances and accounts of the Borrower
and its Significant Subsidiaries with, and to be advised as to the same by,
their officers, all at such times and intervals as may be reasonably requested.

§7.10. Compliance with Laws, Contracts, Licenses and Permits; Maintenance of
Material Licenses and Permits. The Borrower will, and will cause each Subsidiary
to, (i) comply with the provisions of its charter documents and by-laws;
(ii) comply with all agreements and instruments by which it or any of its
properties may be bound except where noncompliance could not reasonably be
expected to have a Material Adverse Effect; (iii) comply with all applicable
laws and regulations (including Environmental Laws), decrees, orders, judgments,
licenses and permits, including, without limitation, all environmental permits
(“Applicable Requirements”), except where noncompliance with such Applicable
Requirements could not reasonably be expected to have a Material Adverse Effect;
(iv) maintain all operating permits for all landfills now owned or hereafter
acquired, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (v) dispose of hazardous waste only at
licensed disposal facilities operating, to the Borrower’s knowledge, in
compliance with Environmental Laws, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect. If at any time any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that the Borrower or any Significant Subsidiary may fulfill any of its
obligations hereunder or under any other Loan Document, the Borrower will
immediately take or cause to be taken all reasonable steps within the power of
the Borrower or such Significant Subsidiary to obtain such authorization,
consent, approval, permit or license and furnish the Banks with evidence
thereof.

§7.11. Environmental Indemnification. The Borrower covenants and agrees that it
will indemnify and hold the Banks, the Issuing Banks and the Administrative
Agent and their respective affiliates, and each of the representatives, agents
and officers of each of the foregoing, harmless from and against any and all
claims, expense, damage, loss or liability incurred by the Banks, the Issuing
Banks or the Administrative Agent (including all reasonable

 

- 60 -



--------------------------------------------------------------------------------

costs of legal representation incurred by the Banks, the Issuing Banks or the
Administrative Agent) relating to (a) any Release or threatened Release of
Hazardous Substances on the Real Property; (b) any violation of any
Environmental Laws or Applicable Requirements with respect to conditions at the
Real Property or other assets of the Borrower or its Subsidiaries, or the
operations conducted thereon; or (c) the investigation or remediation of offsite
locations at which the Borrower, any of its Subsidiaries, or their predecessors
are alleged to have directly or indirectly Disposed of Hazardous Substances. It
is expressly acknowledged by the Borrower that this covenant of indemnification
shall survive the payment of the Loans and Reimbursement Obligations and
satisfaction of all other Obligations hereunder and shall inure to the benefit
of the Banks, the Issuing Banks, the Administrative Agent and their affiliates,
successors and assigns.

§7.12. Further Assurances. The Borrower and the Guarantor will cooperate with
the Administrative Agent and execute such further instruments and documents as
the Administrative Agent shall reasonably request to carry out to the Majority
Banks’ satisfaction the transactions contemplated by this Agreement.

§7.13. Notice of Potential Claims or Litigation. The Borrower shall deliver to
the Banks written notice of the initiation of any action, claim, complaint,
investigation or any other notice of dispute or litigation against the Borrower
or any of its Subsidiaries that could reasonably be expected to have a Material
Adverse Effect, or which questions the validity or enforceability of any Loan
Document, together with a copy of each such complaint or other notice received
by the Borrower or any of its Subsidiaries if requested by the Administrative
Agent within 30 days of receipt thereof or of the determination that such action
could reasonably be expected to have a Material Adverse Effect, whichever occurs
later (and the Borrower will make such determination in each case as promptly as
practicable).

§7.14. Notice of Certain Events Concerning Environmental Claims. The Borrower
will promptly, and in any event within ten (10) Business Days of the Borrower’s
obtaining knowledge thereof, notify the Banks in writing of any of the following
events:

(i) the Borrower’s or any Significant Subsidiary’s obtaining knowledge of any
violation of any Environmental Law regarding the Real Property or the Borrower’s
or any Subsidiary’s operations which violation could reasonably be expected to
have a Material Adverse Effect;

(ii) the Borrower’s or any Significant Subsidiary’s obtaining knowledge of any
potential or known Release, or threat of Release, of any Hazardous Substance at,
from, or into the Real Property which could reasonably be expected to have a
Material Adverse Effect;

(iii) the Borrower’s or any Significant Subsidiary’s receipt of any notice of
any material violation of any Environmental Law or of any Release or threatened
Release of Hazardous Substances, including a notice or claim of liability or
potential responsibility from any third party (including any federal, state,
provincial, territorial or local governmental officials) and including notice of
any formal inquiry, proceeding, demand, investigation or other action with

 

- 61 -



--------------------------------------------------------------------------------

regard to (A) the Borrower’s, any Significant Subsidiary’s or any Person’s
operation of the Real Property, (B) contamination on, from, or into the Real
Property, or (C) investigation or remediation of offsite locations at which the
Borrower, any Significant Subsidiary, or its predecessors are alleged to have
directly or indirectly Disposed of Hazardous Substances, if any thereof could
reasonably be expected to have a Material Adverse Effect; or

(iv) the Borrower’s or any Significant Subsidiary’s obtaining knowledge that any
expense or loss has been incurred by any governmental authority in connection
with the assessment, containment, removal or remediation of any Hazardous
Substances with respect to which the Borrower or any Significant Subsidiary has
been alleged to be liable by such governmental authority or for which a Lien may
be imposed on the Real Property by such governmental authority, if any thereof
could reasonably be expected to have a Material Adverse Effect.

§7.15. Notice of Default. The Borrower will promptly notify the Banks in writing
of the occurrence of any Default or Event of Default. If any Person shall give
any notice or take any other action in respect of a claimed default (whether or
not constituting an Event of Default) under this Agreement or any other note,
evidence of indebtedness, indenture or other obligation evidencing indebtedness
in excess of $75,000,000 as to which the Borrower or any of its Significant
Subsidiaries is a party or obligor, whether as principal or surety, the Borrower
shall promptly upon obtaining actual knowledge thereof give written notice
thereof to the Banks, describing the notice of action and the nature of the
claimed default.

§7.16. Use of Proceeds. The proceeds of the Loans shall be used for general
corporate purposes, to provide working capital, to backstop commercial paper, to
provide letters of credit and as an extension and continuation of the
Indebtedness of the Borrower and its Subsidiaries under the Existing Credit
Agreement. After application of the proceeds of any Loan, not more than 25% of
the value of the assets (either of the Borrower only or of the Borrower and its
Subsidiaries on a consolidated basis) that are subject to any restriction on
sale, pledge, or disposal under this Agreement will be represented by “margin
stock,” as defined in accordance with Regulation U issued by the Board of
Governors of the Federal Reserve System, now or hereafter in effect.

§7.17. Certain Transactions. Except as disclosed in the Disclosure Documents
prior to the Effective Date, and except for arm’s length transactions pursuant
to which the Borrower or any Subsidiary makes payments in the ordinary course of
business, none of the officers, directors, or employees or any other affiliate
of the Borrower or any Subsidiary are presently or shall be a party to any
transaction with the Borrower or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Borrower or any Subsidiary, any corporation, partnership, trust or other entity
in which any officer, director, or any such employee has a substantial interest
or is an officer, director, trustee or partner.

 

- 62 -



--------------------------------------------------------------------------------

§8. NEGATIVE COVENANTS OF THE BORROWER. The Borrower agrees that, so long as any
Obligation or Letter of Credit is outstanding or the Banks have any obligation
to make Loans or any Issuing Bank has any obligation to issue, extend or renew
any Letter of Credit hereunder, or the Banks have any obligation to reimburse
any Issuing Bank for drawings honored under any Letter of Credit, it shall, and
shall cause its Subsidiaries to, comply with the following covenants:

§8.1. Restrictions on Indebtedness. The Borrower will not permit any of its
Subsidiaries to create, incur, assume, or be or remain liable, contingently or
otherwise, with respect to any Indebtedness, or to become or be responsible in
any manner (whether by agreement to purchase any obligations, stock, assets,
goods or services, or to supply or advance any funds, assets, goods or services
or otherwise) with respect to any Indebtedness, in each case, of any other
Person other than the Borrower or any of its Subsidiaries, other than:

(a) Indebtedness of the Borrower’s Subsidiaries listed in Schedule 8.1(a), any
extension, renewal or refinancing of such Indebtedness and any additional bonds
issued and Capital Leases entered into from time to time after the Effective
Date; provided that (i) if such Indebtedness is an extension, renewal or
refinancing of existing Indebtedness, the terms and conditions of any such
extensions, renewals or refinancings shall not increase the relative priority of
such Indebtedness over the priority of the original Indebtedness, and (ii) in no
event shall the aggregate outstanding principal amount of Indebtedness permitted
by this §8.1(a) exceed the aggregate principal amount of the Indebtedness listed
on Schedule 8.1(a) that is outstanding on the Effective Date (plus transaction
costs, including premiums and fees, related thereto); and

(b) other Indebtedness of the Borrower’s Subsidiaries (other than of the
Guarantor) provided that the sum (without duplication) of (i) the aggregate
outstanding principal amount of Indebtedness permitted under this §8.1(b), plus
(ii) the aggregate outstanding principal amount of secured Indebtedness of the
Borrower and its Subsidiaries permitted under subsections (k), (l) and (m) of
the definition of “Permitted Liens”, plus (iii) the aggregate amount of
Indebtedness with respect to outstanding Permitted Receivables Transactions
(determined in accordance with the proviso to the definition of “Indebtedness”),
shall not exceed 15% of Consolidated Tangible Assets at any time.

§8.2. Restrictions on Liens. The Borrower will not, and will cause its
Subsidiaries not to, create or incur or suffer to be created or incurred or to
exist any Lien of any kind upon any property or assets of any character, whether
now owned or hereafter acquired, or upon the income or profits therefrom; or
transfer any of such property or assets or the income or profits therefrom for
the purpose of subjecting the same to the payment of Indebtedness or performance
of any other obligation in priority to payment of its general creditors; or
acquire, or agree or have an option to acquire, any property or assets upon
conditional sale or other title retention or purchase money security agreement,
device or arrangement; or suffer to exist for a period of more than 30 days
after the same shall have been incurred any Indebtedness or claim or demand
against it which if unpaid might by law or upon bankruptcy or insolvency, or
otherwise, be given any priority whatsoever over its general creditors; or sell,
assign, pledge or otherwise transfer any accounts, contract rights, general
intangibles or chattel paper, with or without recourse, except for Permitted
Liens.

 

- 63 -



--------------------------------------------------------------------------------

The Borrower and the Guarantor covenant and agree that if either of them or any
of their Subsidiaries shall create or incur any Lien upon any of their
respective properties or assets, whether now owned or hereafter acquired, other
than Permitted Liens (unless prior written consent shall have been obtained from
the Banks), the Borrower and the Guarantor will make or cause to be made
effective provision whereby the Obligations and the Guaranteed Obligations will
be secured by such Lien equally and ratably with any and all other Indebtedness
thereby secured so long as such other Indebtedness shall be so secured; provided
that the covenants of the Borrower and the Guarantor contained in this sentence
shall only be in effect for so long as the Borrower or the Guarantor shall be
similarly obligated under any other Indebtedness; provided, further, that an
Event of Default shall occur for so long as such other Indebtedness becomes
secured notwithstanding any actions taken by the Borrower or the Guarantor to
ratably secure the Obligations and the Guaranteed Obligations hereunder.

§8.3. Restrictions on Investments. Except to the extent provided in §8.4,
neither the Borrower nor any Subsidiary may make or permit to exist or to remain
outstanding any Investment, other than Investments in Cash Equivalents unless
both before and after giving effect thereto (i) the Borrower and its
Subsidiaries are in compliance with the covenants set forth in §§7, 8 and 9
hereof and (ii) there does not exist a Default or Event of Default and no
Default or Event of Default would be created by the making of such Investment;
provided that the aggregate amount of all Investments (excluding Investments in
Cash Equivalents), does not exceed 15% of Consolidated Tangible Assets; and
provided further that the ability of the Subsidiaries of the Borrower to incur
any Indebtedness in connection with any Investment permitted by this §8.3 shall
be governed by §8.1.

§8.4. Mergers, Consolidations, Sales.

(a) Neither the Borrower nor any Subsidiary shall be a party to any merger,
consolidation or exchange of stock unless the Borrower shall be the surviving
entity with respect to any such transaction to which the Borrower is a party and
the Guarantor shall be the survivor of any merger with any other Subsidiary or a
Subsidiary shall be the surviving entity (and continue to be a Subsidiary) with
respect to any such transactions to which one or more Subsidiaries is a party
(and the conditions set forth below are satisfied), or purchase or otherwise
acquire all or substantially all of the assets or stock of any class of, or any
partnership, membership or joint venture or other interest in, any other Person
except as otherwise provided in §8.3 or this §8.4. Notwithstanding the
foregoing, the Borrower and its Subsidiaries may purchase or otherwise acquire
all or substantially all of the assets or stock of any class of, or joint
venture or other interest in, any Person if the following conditions have been
met: (i) the proposed transaction will not otherwise create a Default or an
Event of Default hereunder; and (ii) the business to be acquired predominantly
involves (A) the collection, transfer, hauling, disposal or recycling of solid
waste or thermal soil remediation, or (B) other lines of businesses currently
engaged in, or related, associated, complementary or supplementary thereto,
whether from an operational, business, financial, technical or administrative
standpoint; provided that the Borrower or its Subsidiaries may purchase or
otherwise acquire all or substantially all of the assets or stock of any class
of, or any partnership, membership or joint venture or other interest in, any
Persons in unrelated businesses, not to exceed a total aggregate amount of
$400,000,000 during the term of this Agreement.

 

- 64 -



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, the ability of the Subsidiaries
of the Borrower to incur any Indebtedness in connection with any transaction
permitted pursuant to this §8.4 shall be governed by §8.1.

(b) Neither the Borrower nor any Subsidiary shall sell, transfer, convey or
lease any assets or group of assets, including the sale or transfer of any
property owned by the Borrower or any Subsidiary in order then or thereafter to
lease such property or lease other property which the Borrower or such
Subsidiary intends to use for substantially the same purpose as the property
being sold or transferred, or sell or assign, with or without recourse, any
receivables, except (i) transfers of real or personal property among
Subsidiaries of the Borrower, (ii) so long as no Default or Event of Default has
occurred and is continuing, or would result therefrom, sales of assets or
pursuant to a sale-leaseback transaction; provided that any net cash proceeds
from any such sale or sale-leaseback shall, within 180 days, either be used to
pay down outstanding Loans under this Agreement or be reinvested by such Person
in assets of the business of the Borrower and its Subsidiaries, used for working
capital, invested in Investments in accordance with the provisions of §8.3 or
used for other general corporate purposes, (iii) sales of accounts receivable
(and contract rights, general intangibles or chattel paper related thereto) more
than sixty (60) days past due sold or assigned in the ordinary course of
collecting past due accounts, or (iv) pursuant to a Permitted Receivables
Transaction.

§8.5. Restricted Distributions and Redemptions. Neither the Borrower nor any of
its Subsidiaries will (a) declare or pay any Distributions, or (b) redeem,
convert, retire or otherwise acquire shares of any class of its capital stock
(other than in connection with a merger permitted by §8.4 hereof or conversion
into another form of equity of any preferred shares of the Borrower existing as
of the Effective Date pursuant to the terms thereof), unless at the time of such
Distribution or redemption no Default or Event of Default exists or would be
created hereunder. Notwithstanding the above, any Subsidiary may make
Distributions to the Borrower and the Borrower agrees that neither the Borrower
nor any Significant Subsidiary will enter into any agreement restricting
Distributions from such Significant Subsidiary to the Borrower.

§8.6. Employee Benefit Plans. None of the Borrower, any of its Subsidiaries, or
any ERISA Affiliate will:

(a) engage in any “prohibited transaction” within the meaning of §406 of ERISA
or §4975 of the Code which could result in a material liability for the Borrower
on a consolidated basis; or

(b) permit any Guaranteed Pension Plan to be in “at risk” status or subject to
the notice and lien provisions described in §303 of ERISA, whether or not a
minimum funding waiver has been granted; or

(c) fail to contribute to any Guaranteed Pension Plan to an extent which, or
terminate any Guaranteed Pension Plan in a manner which, could result in the
imposition of a lien or encumbrance on the assets of the Borrower or the
Guarantor pursuant to §303 or §4068 of ERISA; or

 

- 65 -



--------------------------------------------------------------------------------

(d) permit or take any action which would result in the aggregate benefit
liabilities (within the meaning of §4001 of ERISA), other than with respect to
the Terminated Plans, of all Guaranteed Pension Plans exceeding the value of the
aggregate assets of such Guaranteed Pension Plans, disregarding for this purpose
the benefit liabilities and assets of any such Guaranteed Pension Plan with
assets in excess of benefit liabilities.

The Borrower and its Subsidiaries will (i) promptly upon the request of any Bank
or the Administrative Agent, furnish to the Banks a copy of the most recent
actuarial statement required to be submitted under §103(d) of ERISA and Annual
Report, Form 5500, with all required attachments, in respect of each Guaranteed
Pension Plan, and (ii) promptly upon receipt or dispatch, furnish to the Banks
any notice, report or demand sent or received in respect of a Guaranteed Pension
Plan under §§302, 303, 4041, 4042, 4043, 4063, 4065, 4066 and 4068 of ERISA, or
in respect of a Multiemployer Plan, under §§4041A, 4202, 4219, 4242 or 4245 of
ERISA.

§9. FINANCIAL COVENANTS OF THE BORROWER. The Borrower agrees that, so long as
any Obligation or Letter of Credit is outstanding or the Banks have any
obligation to make Loans or any Issuing Bank has any obligation to issue, extend
or renew any Letter of Credit hereunder, or the Banks have any obligation to
reimburse any Issuing Bank for drawings honored under any Letter of Credit, it
shall comply with the following covenants:

§9.1. Interest Coverage Ratio. As of the end of any fiscal quarter of the
Borrower, the Borrower will not permit the ratio of (a) EBIT for the four fiscal
quarters then ending to (b) Consolidated Total Interest Expense for such period
to be less than 2.75:1.00.

§9.2. Total Debt to EBITDA. As of the end of any fiscal quarter of the Borrower,
the Borrower will not permit the ratio of (a) Total Debt to (b) EBITDA for the
four fiscal quarters then ending to exceed (i) for each fiscal quarter of the
Borrower ending before September 30, 2015, 3.75:1.00, and (ii) for each fiscal
quarter of the Borrower ending on or after September 30, 2015, 3.50:1.00.

§10. CONDITIONS PRECEDENT.

§10.1. Conditions To Effectiveness. The effectiveness of this Agreement as an
amendment and restatement of the Existing Credit Agreement shall be subject to
the satisfaction of each of the following conditions precedent on or before
July 30, 2013:

§10.1.1 Corporate Action. All corporate action necessary for the valid
execution, delivery and performance by the Borrower and the Guarantor of the
Loan Documents shall have been duly and effectively taken, and evidence thereof
certified by authorized officers of the Borrower and the Guarantor and
satisfactory to the Administrative Agent shall have been provided to the Banks.

§10.1.2 Loan Documents, Etc. Each of the Loan Documents and other documents
listed on the closing agenda shall have been duly and properly authorized,
executed and delivered by the respective parties thereto and shall be in full
force and effect in a form satisfactory to the Majority Banks.

 

- 66 -



--------------------------------------------------------------------------------

§10.1.3 Certified Copies of Charter Documents. The Banks shall have received
from each of the Borrower and the Guarantor, certified by a duly authorized
officer of such Person to be true and complete on the Effective Date, (a) its
charter or other incorporation documents, (b) its by-laws and (c) good standing
certificates and such foreign qualifications as may be requested by the
Administrative Agent.

§10.1.4 Incumbency Certificate. The Banks shall have received an incumbency
certificate, dated as of the Effective Date, signed by duly authorized officers
of the Borrower and the Guarantor giving the name and bearing a specimen
signature of each individual who shall be authorized: (a) to sign the Loan
Documents on behalf of the Borrower and the Guarantor; (b) to make Syndicated
Loan Requests and Letter of Credit Requests; (c) to make Competitive Bid Quote
Requests; and (d) to give notices and to take other action on the Borrower’s or
the Guarantor’s behalf under the Loan Documents.

§10.1.5 Summary of Insurance. The Administrative Agent shall have received a
summary of the insurance coverage of the Borrower and its Subsidiaries of the
type described in §7.7.

§10.1.6 Opinion of Counsel. The Banks shall have received a favorable legal
opinion from the Vice President and Assistant General Counsel of the Borrower
and the Guarantor addressed to the Banks, dated the Effective Date, in form and
substance satisfactory to the Administrative Agent, and a favorable legal
opinion of McGuireWoods LLP, special New York counsel to the Administrative
Agent, dated the Effective Date, as to the validity and binding effect of this
Agreement.

§10.1.7 Satisfactory Financial Condition. Other than as disclosed in the
Disclosure Documents, no material adverse change shall have occurred in the
financial condition, results of operations, business, properties or prospects of
the Borrower and its Subsidiaries, taken as a whole, since the Balance Sheet
Date.

§10.1.8 Payment of Closing Fees. The Borrower shall have paid the agreed-upon
closing fees to the Administrative Agent and Banks.

§10.1.9 Closing Certificate. The Borrower shall have delivered to the
Administrative Agent a certificate, dated as of the Effective Date, stating
that, as of such date (a) the representations and warranties set forth herein
and in the other Loan Documents are true and correct, and (b) no Default or
Event of Default has occurred and is continuing.

§10.1.10 USA Patriot Act. The Borrower shall have delivered all documentation
and other information that the Administrative Agent or any Bank requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.

Without limiting the generality of the provisions of the last paragraph of
§15.2, for purposes of determining compliance with the conditions specified in
this §10, each Bank that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Bank unless the Administrative Agent shall have received
notice from such Bank prior to the proposed Effective Date specifying its
objection thereto.

 

- 67 -



--------------------------------------------------------------------------------

§11. CONDITIONS TO ALL LOANS. The obligations of the Banks to make or continue
for an additional Interest Period in accordance with §2.7 any Loan and the
obligation of any Issuing Bank to issue, extend, or renew any Letter of Credit
at the time of and subsequent to the Effective Date is subject to the following
conditions precedent:

§11.1. Representations True. The Borrower shall have certified to the
Administrative Agent and the Banks that each of the representations and
warranties of the Borrower and the Guarantor (as applicable) contained in this
Agreement or in any document or instrument delivered pursuant to or in
connection with this Agreement, other than the representation and warranty in
§6.5 hereof, is true as of the date as of which they were made and shall also be
true at and as of the time of the making of such Loan or the issuance,
extension, or renewal of any Letter of Credit, as applicable, with the same
effect as if made at and as of that time (except to the extent of changes
resulting from transactions contemplated or permitted by this Agreement and
changes occurring in the ordinary course of business which either individually
or in the aggregate do not result in a Material Adverse Effect, and to the
extent that such representations and warranties relate expressly and solely to
an earlier date).

§11.2. Performance; No Event of Default. The Borrower shall have performed and
complied with all terms and conditions herein required to be performed or
complied with by it prior to or at the time of the making of any Loan or the
issuance, extension or renewal of any Letter of Credit, and at the time of the
making of any Loan or the issuance, renewal or extension of any Letter of Credit
there shall exist no Default or Event of Default or condition which would result
in a Default or an Event of Default upon consummation of such Loan or issuance,
extension, or renewal of any Letter of Credit, as applicable. Each request for a
Loan or for issuance, extension or renewal of a Letter of Credit shall
constitute certification by the Borrower that the condition specified in this
§11.2 will be duly satisfied on the date of such Loan or Letter of Credit
issuance, extension or renewal.

§11.3. Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement shall have been taken and all
documents incident thereto shall have been delivered to the Banks as of the date
of the making of any extension of credit in substance and in form satisfactory
to the Banks, including without limitation a Syndicated Loan Request or a Letter
of Credit Request and the Banks shall have received all information and such
counterpart originals or certified or other copies of such documents as the
Banks may reasonably request.

 

- 68 -



--------------------------------------------------------------------------------

§12. EVENTS OF DEFAULT; ACCELERATION; TERMINATION OF COMMITMENT.

§12.1. Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice and/or lapse of time, “Defaults”) shall
occur:

(a) if the Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(b) if the Borrower shall fail to pay any interest or fees or other amounts
owing hereunder (other than those specified in subsection (a) above) within five
(5) Business Days after the same shall become due and payable whether at the
Maturity Date or any accelerated date of maturity or at any other date fixed for
payment;

(c) if the Borrower shall fail to comply with any of the covenants contained in
§§7.4, 7.5, 7.15, 7.16, 8 and 9 hereof;

(d) if the Borrower shall fail to perform any term, covenant or agreement
contained herein or in any of the other Loan Documents (other than those
specified in subsections (a), (b), and (c) above) and such failure shall not be
remedied within 30 days after written notice of such failure shall have been
given to the Borrower by the Administrative Agent or any of the Banks;

(e) if any representation or warranty contained in this Agreement or in any
document or instrument delivered pursuant to or in connection with this
Agreement shall prove to have been false in any material respect upon the date
when made or repeated;

(f) if the Borrower or any of its Subsidiaries shall fail to pay when due, or
within any applicable period of grace, any Indebtedness or obligations under
Swap Contracts in an aggregate amount greater than $75,000,000, or fail to
observe or perform any material term, covenant or agreement contained in any one
or more agreements by which it is bound, evidencing or securing any Indebtedness
or obligations under Swap Contracts in an aggregate amount greater than
$75,000,000 for such period of time as would permit, or would have permitted
(assuming the giving of appropriate notice if required) the holder or holders
thereof or of any obligations issued thereunder to accelerate the maturity
thereof or terminate its commitment with respect thereto;

(g) if the Borrower, the Guarantor or any Significant Subsidiary makes an
assignment for the benefit of creditors, or admits in writing its inability to
pay or generally fails to pay its debts as they mature or become due, or
petitions or applies for the appointment of a trustee or other custodian,
liquidator or receiver of the Borrower, the Guarantor or any Significant
Subsidiary, or of any substantial part of the assets of the Borrower, the
Guarantor or any Significant Subsidiary or commences any case or other
proceeding relating to the Borrower, the Guarantor or any Significant Subsidiary
under any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or takes any action to authorize or in furtherance of any
of the foregoing, or if any such petition or application is filed or any such
case or other proceeding is commenced against the Borrower, the Guarantor or any
Significant Subsidiary or the Borrower, the Guarantor or any Significant
Subsidiary indicates its approval thereof, consent thereto or acquiescence
therein;

 

- 69 -



--------------------------------------------------------------------------------

(h) if a decree or order is entered appointing any such trustee, custodian,
liquidator or receiver or adjudicating the Borrower or the Guarantor or any
Significant Subsidiary bankrupt or insolvent, or approving a petition in any
such case or other proceeding, or a decree or order for relief is entered in
respect of the Borrower or the Guarantor or any Significant Subsidiary in an
involuntary case under federal bankruptcy laws of any jurisdiction as now or
hereafter constituted;

(i) if there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty days, whether or not consecutive, any final judgment against
the Borrower or any Subsidiary which, with other outstanding final judgments
against the Borrower and its Subsidiaries, exceeds in the aggregate $50,000,000
after taking into account any undisputed insurance coverage;

(j) if, with respect to any Guaranteed Pension Plan, an ERISA Reportable Event
shall have occurred and the Banks shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of the Borrower or any Subsidiary to the PBGC or such Plan in an aggregate
amount exceeding $50,000,000 and such event in the circumstances occurring
reasonably could constitute grounds for the partial or complete termination of
such Plan by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer such Plan; or a trustee shall have
been appointed by the appropriate United States District Court to administer
such Plan; or the PBGC shall have instituted proceedings to terminate such Plan;

(k) if any of the Loan Documents shall be cancelled, terminated, revoked or
rescinded otherwise than in accordance with the terms thereof or with the
express prior written agreement, consent or approval of the Banks, or any action
at law, suit or in equity or other legal proceeding to cancel, revoke or rescind
any of the Loan Documents shall be commenced by or on behalf of the Borrower,
the Guarantor, or any of their respective stockholders, or any court or any
other governmental or regulatory authority or agency of competent jurisdiction
shall make a determination that, or issue a judgment, order, decree or ruling to
the effect that, any one or more of the Loan Documents is illegal, invalid or
unenforceable in accordance with the terms thereof; or

(l) if any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) of 25% or more of the outstanding shares of
common voting stock of the Borrower; or during any period of twelve consecutive
calendar months, individuals who were directors of the Borrower on the first day
of such period (together with any new directors whose election by such board or
whose nomination for election by the shareholders of the Borrower was approved
by a vote of a majority of the directors still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) shall cease to constitute a majority of the
board of directors of the Borrower;

 

- 70 -



--------------------------------------------------------------------------------

then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Majority Banks shall, by
notice in writing to the Borrower, declare all amounts owing with respect to
this Agreement and the other Loan Documents and all Reimbursement Obligations to
be, and they shall thereupon forthwith become, immediately due and payable
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration to the extent permitted by law or other notice of any kind, all of
which are hereby expressly waived by the Borrower; provided that in the event of
any Event of Default specified in §12.1(g) or 12.1(h) with respect to the
Borrower or the Guarantor, all such amounts shall become immediately due and
payable automatically and without any requirement of notice from the
Administrative Agent or any Bank. Upon demand by the Majority Banks after the
occurrence of any Event of Default, the Borrower shall immediately provide to
the Administrative Agent cash in an amount equal to the aggregate Maximum
Drawing Amount to be held by the Administrative Agent as collateral security for
the Reimbursement Obligations.

§12.2. Termination of Commitments. If any Event of Default pursuant to §§
12.1(g) or 12.1(h) hereof shall occur with respect to the Borrower or the
Guarantor, any unused portion of the Total Commitment hereunder shall forthwith
terminate and the Banks and the Issuing Banks shall be relieved of all
obligations to make Loans or to issue, extend or renew Letters of Credit
hereunder; or if any other Event of Default shall occur, the Majority Banks may
by notice to the Borrower terminate the unused portion of the Total Commitment
hereunder, and, upon such notice being given, such unused portion of the Total
Commitment hereunder shall terminate immediately and the Banks and the Issuing
Banks shall be relieved of all further obligations to make Loans or to issue,
extend or renew Letters of Credit hereunder. No termination of any portion of
the Total Commitment hereunder shall relieve the Borrower of any of its existing
Obligations to the Banks, the Issuing Banks or the Administrative Agent
hereunder or elsewhere.

§12.3. Remedies. In case any one or more of the Events of Default shall have
occurred and be continuing, and whether or not the Banks shall have accelerated
the maturity of the Loans and other Obligations pursuant to §12.1, each Bank,
upon notice to the other Banks, if owed any amount with respect to the Loans or
the Reimbursement Obligations, may proceed to protect and enforce its rights by
suit in equity, action at law or other appropriate proceeding, whether for the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents or any instrument pursuant to which the Obligations
to such Bank are evidenced, including, without limitation, as permitted by
applicable law the obtaining of the ex parte appointment of a receiver, and, if
such amount shall have become due, by declaration or otherwise, proceed to
enforce the payment thereof or any legal or equitable right of such Bank, any
recovery being subject to the terms of §29 hereof. No remedy herein conferred
upon any Bank or the Administrative Agent or the holder of any Note is intended
to be exclusive of any other remedy and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or any other provision
of law.

§13. SETOFF. During the continuance of an Event of Default, any deposits or
other sums credited by or due from any Bank to the Borrower and any securities
or other property of the Borrower in the possession of such Bank may be applied
to or set off against the payment of the Obligations and any and all other
liabilities, direct, or indirect, absolute or contingent, due or to

 

- 71 -



--------------------------------------------------------------------------------

become due, now existing or hereafter arising, of the Borrower to the Banks or
the Administrative Agent. Any amounts set off with respect to the Obligations
shall, except to the extent §5.14 applies, be distributed ratably in accordance
with §29 among all of the Banks by the Bank setting off such amounts. If any
Bank fails to share such setoff ratably, the Administrative Agent shall have the
right to withhold such Bank’s share of the Borrower’s payments until each of the
Banks shall have, in the aggregate, received a pro rata repayment.

§14. EXPENSES. Whether or not the transactions contemplated herein shall be
consummated, the Borrower hereby promises to reimburse the Administrative Agent
and the Lead Arrangers for all reasonable out-of-pocket fees and disbursements
(including all reasonable attorneys’ fees) incurred or expended in connection
with the syndication, preparation, filing or recording, or interpretation of
this Agreement, the other Loan Documents, or any amendment, modification,
approval, consent or waiver hereof or thereof. The Borrower further promises to
reimburse the Administrative Agent and the Banks for all reasonable
out-of-pocket fees and disbursements (including all reasonable legal fees and
the allocable cost of in-house attorneys’ fees) incurred or expended in
connection with the enforcement of any Obligations or the satisfaction of any
indebtedness of the Borrower hereunder or under any other Loan Document, or in
connection with any litigation, proceeding or dispute hereunder in any way
related to the credit hereunder. The Borrower also promises to pay the
Administrative Agent all reasonable out-of-pocket fees and disbursements,
incurred or expended in connection with the Competitive Bid Loan procedure under
§4 hereof.

§15. THE AGENTS.

§15.1. Authorization and Action. Each Bank hereby irrevocably appoints Bank of
America as Administrative Agent hereunder and authorizes Bank of America to take
such action as Administrative Agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement and the
other Loan Documents, the Administrative Agent shall not be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Majority Banks (or, when expressly required
hereby, all of the Banks), and such instructions shall be binding upon all
Banks; provided, however, that the Administrative Agent shall not be required to
take any action which exposes the Administrative Agent to personal liability or
which is contrary to this Agreement or the other Loan Documents or applicable
law.

§15.2. Administrative Agent’s Reliance, Etc. Neither the Administrative Agent
nor any of its directors, officers, agents or employees shall be liable to any
of the Banks for any action taken or omitted to be taken by it or them under or
in connection with this Agreement or the other Loan Documents, except for its or
their own gross negligence or willful misconduct. Without limitation of the
generality of the foregoing, the Administrative Agent: (i) may consult with
legal counsel (including counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable to the
Banks for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (ii) shall
not be subject to any fiduciary or other implied duties,

 

- 72 -



--------------------------------------------------------------------------------

regardless of whether a Default has occurred and is continuing; (iii) shall not,
except as expressly set forth herein and in the other Loan Documents, have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its affiliates in any capacity; (iv) makes no warranty or representation
to any Bank and shall not be responsible to any Bank for any statements,
warranties or representations (whether written or oral) made in or in connection
with this Agreement or the other Loan Documents; (v) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement or the other Loan Documents on the
part of the Borrower or the Guarantor (or as to the contents of any certificate,
report or other document delivered hereunder or thereunder) or to inspect the
property (including the books and records) of the Borrower or the Guarantor or
any of their Subsidiaries, and shall not be deemed to have knowledge or notice
of any Default or Event of Default unless and until it shall have received, at
its office specified in §22, a notice describing the same and entitled “Notice
of Default”; (vi) shall not be responsible to any Bank for the due execution
(other than its own), legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any related agreement, instrument or
document furnished pursuant hereto; and (vii) shall incur no liability to the
Banks under or in respect of this Agreement by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopier,
telegram, cable or telex) reasonably believed by it to be genuine and signed or
sent by the proper party or parties. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Bank or an
Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Bank or Issuing Bank unless the Administrative Agent shall
have received notice to the contrary from such Bank or Issuing Bank prior to the
making of such Loan or the issuance of such Letter of Credit.

§15.3. Bank of America and Affiliates. With respect to its Commitment, Bank of
America shall have the same rights and powers under this Agreement and under the
other Loan Documents as any other Bank and may exercise the same as though it
were not the Administrative Agent, and the term “Bank” or “Banks” shall, unless
otherwise expressly indicated, include Bank of America in its individual
capacity. Bank of America and its Bank Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, and generally engage in any kind
of business with, the Borrower, the Guarantor, any of their Subsidiaries and any
Person who may do business with or own securities of the Borrower, the
Guarantor, or any such Subsidiary, all as if Bank of America were not the
Administrative Agent and without any duty to account therefor to the Banks. The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. To the extent any
such rights or powers are delegated to a sub-agent, the Administrative Agent
shall remain responsible for such sub-agent’s performance or exercise of such
duties, rights and powers; provided, that the exculpatory provisions of this
Agreement (including the provisions in §15) shall apply to any such sub-agent.

§15.4. Bank Credit Decision. Each Bank acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Bank and based
on the financial statements referred to in §6.4 and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and

 

- 73 -



--------------------------------------------------------------------------------

the other Loan Documents. Each Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Bank and based on such documents and information as it shall deem appropriate at
the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents.

§15.5. Indemnification. The Banks agree to indemnify the Administrative Agent
(to the extent not reimbursed by the Borrower), ratably according to the
respective amounts of their Commitments as most recently in effect at the time
such indemnity is sought, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits and reasonable costs,
expenses and disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or the other Loan Documents or any
action taken or omitted by the Administrative Agent under this Agreement or the
other Loan Documents, provided that no Bank shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct or from a material breach by the
Administrative Agent of its obligations under this Agreement or under any other
Loan Document, as determined by a court of competent jurisdiction. Without
limiting the foregoing, each Bank agrees to reimburse the Administrative Agent
promptly upon demand for its ratable share as aforesaid of any reasonable out of
pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and the other Loan Documents,
to the extent that the Administrative Agent is not reimbursed for such expenses
by the Borrower.

§15.6. Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Banks and the Borrower and may
be removed at any time with or without cause by the Majority Banks. Upon any
such resignation or removal, the Majority Banks shall have the right to appoint
a successor Administrative Agent that, unless a Default or Event of Default
shall have occurred and then be continuing, is reasonably acceptable to the
Borrower. If no successor Administrative Agent shall have been so appointed by
the Majority Banks, and shall have accepted such appointment, within 45 days
after the retiring Administrative Agent’s giving of notice of resignation or the
Majority Banks’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be a commercial bank, financial institution,
trust company or similar entity regularly engaged in the business of
administering syndicated loans and which successor Administrative Agent shall be
organized under the laws of the United States of America or of any State thereof
and have total assets of at least $1,000,000,000; provided that if the
Administrative Agent shall notify the Borrower and the Banks that no such
qualifying Person has accepted such appointment, then (x) such resignation shall
nonetheless become effective in accordance with such notice and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, and (y) the Borrower may appoint a
successor Administrative Agent to act until replaced by a successor
Administrative Agent that is appointed by the Majority Banks (which successor
Administrative Agent appointed by the Borrower shall be a commercial bank,
financial institution, trust company or similar entity regularly engaged in the
business of

 

- 74 -



--------------------------------------------------------------------------------

administering syndicated loans that is organized under the laws of the United
States of America or of any State thereof and have total assets of at least
$1,000,000,000). Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents (if not already discharged therefrom
as provided above in this Section). After any retiring Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
§15 and §16 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement.

§15.7. Lead Arrangers, Etc. The parties identified on the cover hereof as Lead
Arrangers and Joint Bookrunners, Documentation Agents and Co- Documentation
Agents shall have no obligations or liabilities under this Agreement and the
other Loan Documents.

§15.8. Documents. The Administrative Agent will forward to each Bank, promptly
after receipt thereof, a copy of each notice or other document furnished to the
Administrative Agent for such Bank hereunder; provided, however, that,
notwithstanding the foregoing, the Administrative Agent may furnish to the Banks
a monthly summary with respect to Letters of Credit issued hereunder in lieu of
copies of the related Letter of Credit Applications.

§15.9. Action by the Banks, Consents, Amendments, Waivers, Etc. (a) No failure
or delay by the Administrative Agent, any Issuing Bank or any Bank in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Banks
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower or the Guarantor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default or Event of Default, regardless of
whether the Administrative Agent, any Bank or the Issuing Bank may have had
notice or knowledge of such Default or Event of Default at the time.

(b) Except as otherwise provided in §3.1(a) hereof with respect to Schedule 3.1,
neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Majority Banks or by the Borrower and the Administrative
Agent with the consent of the Majority Banks; provided that no such agreement
shall (i) increase the Commitment of any Bank without the written consent of
such Bank; (ii) reduce the principal amount of any Loan or Reimbursement
Obligations, or reduce the rate of interest on the Loans or reduce any fees
payable hereunder, without the written consent of each Bank affected thereby;
(iii) postpone the date of any payment of the principal

 

- 75 -



--------------------------------------------------------------------------------

amount of any Loan, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Bank affected thereby; (iv) release the Borrower from its Obligations or
the Guarantor from its Guaranteed Obligations hereunder without the written
consent of each Bank; (v) modify §29(a) without the written consent of each
Bank; or (vi) change any of the provisions of this §15.9 or any provision of
this Agreement requiring action by all the Banks, or the percentage of Banks
constituting “Majority Banks”, without the written consent of each Bank;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Swing Line Bank or any
Issuing Bank hereunder without the prior written consent of the Administrative
Agent, the Swing Line Bank or the Issuing Banks, as the case may be.
Notwithstanding anything to the contrary herein, no Defaulting Bank shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Banks or each affected Bank may be effected with the consent of the
applicable Banks other than Defaulting Banks), except that (x) the Commitment of
any Defaulting Bank may not be increased or extended without the consent of such
Bank and (y) any waiver, amendment or modification requiring the consent of all
Banks or each affected Bank that by its terms affects any Defaulting Bank
disproportionately adversely than other affected Banks shall require the consent
of such Defaulting Bank.

§16. INDEMNIFICATION. The Borrower agrees to indemnify and hold harmless the
Banks, the Issuing Banks, the Lead Arrangers and the Administrative Agent and
their affiliates, as well as their and their affiliates’ shareholders,
directors, agents, officers, subsidiaries and affiliates, from and against all
damages, losses, settlement payments, obligations, liabilities, claims, suits,
penalties, assessments, citations, directives, demands, judgments, actions or
causes of action, whether statutorily created or under the common law, and
reasonable costs and expenses incurred, suffered, sustained or required to be
paid by an indemnified party by reason of or resulting from the transactions
contemplated hereby, except any of the foregoing which result from the gross
negligence or willful misconduct of such indemnified party or a material breach
of the obligations of such indemnified party under this Agreement or under any
other Loan Document, as determined by a court of competent jurisdiction. In any
investigation, enforcement matter, proceeding or litigation, or the preparation
therefor, the Banks, the Issuing Banks, the Lead Arrangers and the
Administrative Agent shall be entitled to select their own counsel and, in
addition to the foregoing indemnity, the Borrower agrees to pay promptly the
reasonable fees and expenses of such counsel (including the non-duplicative
allocated cost of internal counsel), and settlement costs. In the event of the
commencement of any such proceeding or litigation against the Banks or
Administrative Agent by third parties, the Borrower shall be entitled to
participate in such proceeding or litigation with counsel of their choice at
their expense. In the case of an investigation, litigation or proceeding to
which the indemnity in this §16 applies, such indemnity shall be effective,
subject to the limitations herein, whether or not such investigation, litigation
or proceeding is brought by the Borrower, the Borrower’s equityholders,
affiliates or creditors or such an indemnified party, whether or not such
indemnified party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The covenants of this §16
shall survive payment or satisfaction of payment of amounts owing with respect
to any Note or the Loans and

 

- 76 -



--------------------------------------------------------------------------------

satisfaction of all the Obligations hereunder and under the Loan Documents, IT
BEING THE INTENT OF THE PARTIES HERETO THAT ALL SUCH INDEMNIFIED PARTIES SHALL
BE INDEMNIFIED FOR THEIR ORDINARY SOLE, COMPARATIVE OR CONTRIBUTORY NEGLIGENCE.
WITHOUT LIMITATION OF THE FOREGOING, NO PARTY SHALL BE LIABLE TO ANY OTHER PARTY
IN RESPECT OF ANY INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES ASSERTED BY SUCH
OTHER PARTY WITH RESPECT TO THE MATTERS CONTEMPLATED BY THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR ANY USE MADE OR TO BE MADE WITH THE PROCEEDS OF ANY
CREDIT EXTENSION HEREUNDER OR THEREUNDER.

§17. WITHHOLDING TAXES. The Borrower hereby agrees that:

(a) Any and all payments made by the Borrower hereunder shall be made free and
clear of, and without deduction for, any and all present or future taxes,
levies, fees, duties, imposts, deductions, charges or withholdings of any nature
whatsoever, excluding, in the case of each of the Administrative Agent and each
of the Banks (including, without limitation, the Issuing Banks), (i) taxes
imposed on, or measured by, its net income or profits, (ii) franchise taxes
imposed on it, (iii) taxes imposed by any jurisdiction as a direct consequence
of it, or any of its affiliates, having a present or former connection with such
jurisdiction, including, without limitation, being organized, existing or
qualified to do business, doing business or maintaining a permanent
establishment or office in such jurisdiction, (iv) taxes imposed by reason of
its failure to comply with any applicable certification, identification,
information, documentation or other reporting requirement, and (v) any United
States Federal withholding taxes imposed under FATCA (all such non-excluded
taxes being hereinafter referred to as “Indemnifiable Taxes”). In the event that
any withholding or deduction from any payment to be made by the Borrower
hereunder is required in respect of any Indemnifiable Taxes pursuant to any
applicable law, or governmental rule or regulation, then the Borrower will
(i) direct to the relevant taxing authority the full amount required to be so
withheld or deducted, (ii) forward to the Administrative Agent for delivery to
the applicable Bank an official receipt or other documentation satisfactory to
the Administrative Agent and the applicable Bank evidencing such payment to such
taxing authority, and (iii) direct to the Administrative Agent for the account
of the relevant Banks such additional amount or amounts as is necessary to
ensure that the net amount actually received by each relevant Bank will equal
the full amount such Bank would have received had no such withholding or
deduction (including any Indemnifiable Taxes on such additional amounts) been
required. Moreover, if any Indemnifiable Taxes are directly asserted against the
Administrative Agent or any Bank with respect to any payment received by the
Administrative Agent or such Bank by reason of the Borrower’s failure to
properly deduct and withhold such Indemnifiable Taxes from such payment, the
Administrative Agent or such Bank may pay such Indemnifiable Taxes and the
Borrower will promptly pay all such additional amounts (including any penalties,
interest or reasonable expenses) as is necessary in order that the net amount
received by such Person after the payment of such Indemnifiable Taxes (including
any Indemnifiable Taxes on such additional amount) shall equal the amount such
Person would have received had not such Indemnifiable Taxes been asserted;
provided that the Administrative Agent or such Bank, as the case may be, agrees
to use commercially

 

- 77 -



--------------------------------------------------------------------------------

reasonable efforts, at the expense of the Borrower, to contest or otherwise
challenge such Indemnifiable Taxes if the Administrative Agent or such Bank, as
applicable, determines in good faith that a reasonable basis exists to do so.
Any such payment shall be made promptly after the receipt by the Borrower from
the Administrative Agent or such Bank, as the case may be, of a written
statement setting forth in reasonable detail the amount of the Indemnifiable
Taxes and the basis of the claim.

(b) The Borrower shall pay any present or future stamp or documentary taxes or
any other excise or any other similar levies which arise from any payment made
hereunder or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement or any other Loan Document (“Other Taxes”).

(c) The Borrower hereby indemnifies and holds harmless the Administrative Agent
and each Bank for the full amount of Indemnifiable Taxes or Other Taxes
(including, without limitation, any Indemnifiable Taxes or Other Taxes imposed
on amounts payable under this §17) paid by the Administrative Agent or such
Bank, as the case may be, and any liability (including penalties, interest and
reasonable expenses) arising therefrom or with respect thereto, by reason of the
Borrower’s failure to properly deduct and withhold Indemnifiable Taxes pursuant
to paragraph (a) above or to properly pay Other Taxes pursuant to paragraph
(b) above. Any indemnification payment from the Borrower under the preceding
sentence shall be made promptly after receipt by the Borrower from the
Administrative Agent or Bank of a written statement setting forth in reasonable
detail the amount of such Indemnifiable Taxes or such Other Taxes, as the case
may be, and the basis of the claim.

(d) If the Borrower pays any amount under this §17 to the Administrative Agent
or any Bank and such payee knowingly receives a refund or tax credit in respect
of any taxes with respect to which such amount was paid, the Administrative
Agent or such Bank, as the case may be, shall remit to the Borrower, promptly
following the receipt thereof by such payee, an amount equal to the amount
determined by such payee to be equal to the amount of any net reduction in taxes
actually obtained by such payee and determined by it to be allocable to such
refund or credit; provided, that the decision as to whether or not to claim any
such refund or credit, and as to the amount and allocation of any such refund or
credit so claimed, shall be made by each such payee in its sole and absolute
discretion; and provided, further, that nothing herein shall be deemed to
obligate any Bank or the Administrative Agent to disclose to the Borrower or the
Guarantor its tax returns or any information regarding its tax affairs.

(e) In the event any taxing authority notifies the Borrower or the Guarantor
that any of them has improperly failed to deduct or withhold any taxes (other
than Indemnifiable Taxes) from a payment made hereunder to the Administrative
Agent or any Bank, the Borrower shall timely and fully pay such taxes to such
taxing authority.

(f) The Administrative Agent or the Banks shall, upon the request of the
Borrower, take reasonable measures to avoid or mitigate the amount of
Indemnifiable Taxes required to be deducted or withheld from any payment made
hereunder if such measures can be taken without such Person in its sole judgment
suffering any legal, regulatory or economic disadvantage.

 

- 78 -



--------------------------------------------------------------------------------

(g) Without prejudice to the survival of any other agreement of the parties
hereunder, the agreements and obligations of the Borrower contained in this §17
shall survive the payment in full of the Obligations.

§18. TREATMENT OF CERTAIN CONFIDENTIAL INFORMATION.

§18.1. Confidentiality. Each of the Banks and the Administrative Agent agrees,
on behalf of itself and each of its affiliates, directors, officers, employees
and representatives, to use reasonable precautions to keep confidential, in
accordance with their customary procedures for handling confidential information
of the same nature and in accordance with safe and sound banking practices, any
non-public information supplied to it by the Borrower or any of its Subsidiaries
pursuant to this Agreement that is identified by such Person as being
confidential at the time the same is delivered to the Banks or the
Administrative Agent, provided that nothing herein shall limit the disclosure of
any such information (a) after such information shall have become public other
than through a violation of this §18, or becomes available to any of the Banks
or the Administrative Agent on a nonconfidential basis from a source other than
the Borrower, (b) to the extent required by statute, rule, regulation or
judicial process, (c) to counsel for any of the Banks or the Administrative
Agent, (d) to bank examiners or any other regulatory authority having
jurisdiction over any Bank or any of its affiliates or the Administrative Agent
or any self-regulatory body in which any of such Persons participates, or to
auditors or accountants, (e) to the Administrative Agent, any Bank or any
Financial Affiliate, (f) in connection with any litigation to which any one or
more of the Banks, the Administrative Agent or any Financial Affiliate is a
party, or in connection with the enforcement of rights or remedies hereunder or
under any other Loan Document, (g) to a Bank Affiliate of any Bank or the
Administrative Agent, (h) to any actual or prospective assignee or participant
or any actual or prospective counterparty (or its advisors) to any swap or
derivative transactions referenced to credit or other risks or events arising
under this Agreement or any other Loan Document or to any credit insurance
provider relating to the Borrower and its Obligations so long as such assignee,
participant, counterparty or credit insurance provider, as the case may be,
agrees to be bound by the provisions of §18.1, or (i) with the consent of the
Borrower.

§18.2. Prior Notification. Unless specifically prohibited by applicable law or
court order, each of the Banks and the Administrative Agent shall, prior to
disclosure thereof, notify the Borrower of any request for disclosure of any
such non-public information by any governmental agency or representative thereof
(other than any such request in connection with an examination of the financial
condition of such Bank by such governmental agency) or pursuant to legal
process.

§18.3. Other. In no event shall any Bank or the Administrative Agent be
obligated or required to return any materials furnished to it or any Financial
Affiliate by the Borrower or any of its Subsidiaries. The obligations of each
Bank under this §18 shall supersede and replace the obligations of such Bank
under any confidentiality letter in respect of this financing signed and
delivered by such Bank to the Borrower prior to the date hereof and shall be
binding upon any assignee of, or purchaser of any participation in, any interest
in any of the Loans or Reimbursement Obligations from any Bank.

 

- 79 -



--------------------------------------------------------------------------------

§19. SURVIVAL OF COVENANTS, ETC. Unless otherwise stated herein, all covenants,
agreements, representations and warranties made herein, in the other Loan
Documents or in any documents or other papers delivered by or on behalf of the
Borrower or the Guarantor pursuant hereto shall be deemed to have been relied
upon by the Banks, the Issuing Banks and the Administrative Agent,
notwithstanding any investigation heretofore or hereafter made by them, and
shall survive the making by the Banks of the Loans and the issuance, extension
or renewal of any Letters of Credit by any Issuing Bank, as herein contemplated,
and shall continue in full force and effect so long as any amount due under this
Agreement, any Obligation, or any Letter of Credit remains outstanding and
unpaid or any Bank has any obligation to make any Loans or any Issuing Bank has
any obligation to issue, extend, or renew any Letters of Credit hereunder. All
statements contained in any certificate or other paper delivered by or on behalf
of the Borrower pursuant hereto or in connection with the transactions
contemplated hereby shall constitute representations and warranties by the
Borrower hereunder.

§20. ASSIGNMENT AND PARTICIPATION. It is understood and agreed that each Bank
shall have the right to assign at any time all or a portion of its Commitment
Percentage and interests in the risk relating to the Loans, outstanding Letters
of Credit and its Commitment hereunder in an amount equal to or greater than
(unless otherwise agreed to by the Borrower and the Administrative Agent)
$5,000,000 (or, if a Bank’s Commitment is less than $5,000,000, in a minimum
amount equal to such Bank’s Commitment; provided that prior to any Commitment
reductions pursuant to §2.3.1, such Bank’s Commitment was at least $5,000,000),
to additional banks, other financial institutions or Bank Affiliates (other than
Defaulting Banks) with the prior written approval of the Administrative Agent,
the Swing Line Bank and each Issuing Bank and, so long as no Event of Default
has occurred and is continuing, the consent of the Borrower (provided that
(i) the Borrower’s consent shall not be required in the case of an assignment by
a Bank to any other Bank, any Bank Affiliate of any Bank or any Approved Fund of
any Bank and (ii) the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof), which approvals shall not be unreasonably withheld. Any Bank may at
any time, and from time to time, assign to any branch, lending office, or Bank
Affiliate all or any part of its rights and obligations under the Loan Documents
by notice to the Administrative Agent and the Borrower. It is further agreed
that each bank or other financial institution which executes and delivers to the
Administrative Agent and the Borrower hereunder an Assignment and Assumption
substantially in the form of Exhibit E hereto, or such other form approved by
the Administrative Agent (an “Assignment and Assumption”) together with an
assignment fee in the amount of $3,500 payable by the assigning Bank to the
Administrative Agent, shall, on the date specified in such Assignment and
Assumption, become a party to this Agreement and the other Loan Documents for
all purposes of this Agreement and the other Loan Documents, and its portion of
the Commitment, the Loans and Letters of Credit shall be as set forth in such
Assignment and Assumption; provided, that the Administrative Agent may, in its
sole discretion, elect to waive such assignment fee. The Bank assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Assumption, relinquish its rights
(except for indemnity rights arising out of the period prior to such assignment)
and be released from its obligations under this Agreement and the other Loan

 

- 80 -



--------------------------------------------------------------------------------

Documents; provided that no assignment by a Defaulting Bank will constitute a
waiver or release of any claim of any party hereunder arising from that Bank’s
having been a Defaulting Bank. In connection with any assignment of rights and
obligations of any Defaulting Bank hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Syndicated Loans previously requested but not
funded by the Defaulting Bank, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Bank to the Administrative Agent, the
Issuing Banks or any Bank hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Syndicated
Loans and participations in Letters of Credit and Swing Line Loans in accordance
with its Commitment Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Bank hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Bank for all purposes of this Agreement until such compliance occurs.
Upon the execution and delivery of such Assignment and Assumption (a) to the
extent applicable, the Borrower shall issue Notes (and replacement Notes) or the
Administrative Agent shall make appropriate entries on the applicable loan
account(s) to reflect such assignment of Loan(s); and (b) this Agreement and
Schedule 1 shall be deemed to be appropriately amended to reflect (i) the status
of the bank, financial institution or Bank Affiliate as a party hereto and
(ii) the status and rights of the Banks hereunder. The Administrative Agent,
acting solely for this purpose as an agent of the Borrower, shall maintain at
one of its offices in the United States a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Banks, and the Commitment Percentages of, and principal amounts (and stated
interest) of the Loans owing to, each Bank pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the Banks
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Bank hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower and any Bank, at any
reasonable time and from time to time upon reasonable prior notice.

Each Bank shall also have the right to grant participations to one or more
banks, other financial institutions or Bank Affiliates (other than Defaulting
Banks) in its Commitment, the Loans and outstanding Letters of Credit. The
documents evidencing any such participation shall limit such participating
bank’s, financial institution’s or Bank Affiliate’s, voting rights with respect
to this Agreement to the matters set forth in §15.9(b)(i) – (v) and
§15.9(b)(vi); and each such participant shall be entitled to the benefit of §5.5
hereof to the extent of its participation, subject to the limitations set forth
therein. Each Bank that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Bank shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information

 

- 81 -



--------------------------------------------------------------------------------

relating to a participant’s interest in any commitments, loans, letters of
credit or its other obligations under any Loan Document) to any Person except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
§5f.103-1(c) of the United States Treasury Regulations.

Notwithstanding the foregoing, no assignment or participation shall (a) be made
to the Borrower or any of its affiliates, a Defaulting Bank or any of its
Subsidiaries or a natural person or (b) operate to increase the Total Commitment
hereunder or otherwise alter the substantive terms of this Agreement, and no
Bank which retains a Commitment hereunder shall have a Commitment of less than
$5,000,000, except as a result of reductions in the Total Commitment pursuant to
§2.3 hereof.

Anything contained in this §20 to the contrary notwithstanding, any Bank may at
any time pledge or assign a security interest in all or any portion of its
interest and rights under this Agreement (including all or any portion of its
Notes) to secure obligations of such Bank, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Bank from any of its obligations hereunder or
under any of the other Loan Documents or substitute any such pledgee or assignee
for such Bank as a party hereto or thereto.

The Borrower agrees that in addition to disclosures made in accordance with
standard and customary banking practices any Bank may disclose information
obtained by such Bank pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder; provided that such assignees
or participants or potential assignees or participants shall agree to be bound
by §18 hereof.

Notwithstanding anything to the contrary contained herein, if at any time a Bank
that is an Issuing Bank or the Swing Line Bank assigns all of its Commitment and
Syndicated Loans pursuant to this §20, such Bank may, (i) upon 45 days’ notice
to the Borrower and the Banks, resign as an Issuing Bank and/or (ii) upon 45
days’ notice to the Borrower, resign as the Swing Line Bank. In the event of any
such resignation as Issuing Bank or Swing Line Bank, the Borrower shall be
entitled to appoint from among the Banks a successor Issuing Bank or Swing Line
Bank hereunder; provided, however, that (x) no failure by the Borrower to
appoint any such successor shall affect the resignation of the Bank that has
elected to resign as Issuing Bank or Swing Line Bank, as the case may be, and
(y) any such appointment of a successor Issuing Bank or Swing Line Bank must be
acceptable to the Bank appointed to act in such capacity. If a Bank resigns as
Issuing Bank, it shall retain the rights, powers, privileges and duties of an
Issuing Bank hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as Issuing Bank and all Reimbursement
Obligations with respect thereto (including the right to require the Banks to
make Base Rate Syndicated Loans pursuant to §3.2(a) or fund Letter of Credit
Participations pursuant to §3.1(c)). If a Bank resigns as the Swing Line Bank,
it shall retain all the rights of the Swing Line Bank provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation (including the right to require the Banks to make Base
Rate Syndicated Loans or fund risk participations in outstanding Swing Line
Loans pursuant to §2.11). Upon the appointment of a successor Issuing Bank
and/or Swing Line Bank in accordance with the foregoing, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing

 

- 82 -



--------------------------------------------------------------------------------

Bank or Swing Line Bank, as the case may be, and (b) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit issued
by the resigning Issuing Bank, if any, that are outstanding at the time such
resignation occurs or make other arrangements satisfactory to the resigning
Issuing Bank to effectively assume the obligations of such resigning Issuing
Bank with respect to such Letters of Credit.

§21. PARTIES IN INTEREST. All the terms of this Agreement and the other Loan
Documents shall be binding upon and inure to the benefit of and be enforceable
by the respective successors and assigns of the parties hereto and thereto;
provided, that neither the Borrower nor the Guarantor shall assign or transfer
its rights or obligations hereunder or thereunder without the prior written
consent of each of the Banks.

§22. NOTICES, ETC.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in subsection (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, an Issuing Bank or the Swing
Line Bank, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 22; and

(ii) if to any other Bank, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Bank on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to this Agreement and the other Loan
Documents, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (i) relates to a request
for a new, or a conversion of an existing,

 

- 83 -



--------------------------------------------------------------------------------

Borrowing or other extension of credit (including any election of an interest
rate or Interest Period relating thereto), (ii) relates to the payment of any
principal or other amount due under this Agreement prior to the scheduled date
therefor, (iii) provides notice of any Default or Event of Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit thereunder (all such non-excluded communications being referred to
herein collectively as “Communications”), by transmitting the Communications in
an electronic/soft medium in a format acceptable to the Administrative Agent
pursuant to procedures approved by the Administrative Agent. In addition, the
Borrower agrees to continue to provide the Communications to the Administrative
Agent in the manner specified in this Agreement but only to the extent requested
by the Administrative Agent. Unless the Administrative Agent otherwise
prescribes, (i) Communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and
(ii) Communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) The Borrower further agrees that (i) the Administrative Agent and/or the
Lead Arrangers may make the Communications and/or information provided by or on
behalf of the Borrower hereunder available to the Banks by posting the
Communications and such other information on SyndTrak, Intralinks or a
substantially similar electronic transmission system (the “Platform”) and
(ii) certain of the Banks (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that (w) all Communications
and such other information that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking such Communications and other information “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Lead Arrangers,
the Issuing Banks and the Banks to treat such Communications and other
information as not containing any material non-public information with respect
to the Borrower or its securities for purposes of United States Federal and
state securities laws (provided, however, that to the extent such Communications
and other information subject to §18.1, they shall be treated as set forth in
§18.1); (y) all Communications and other information marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Lead
Arrangers shall be entitled to treat any Communications and other information
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Side Information.” Each Public Lender agrees
to cause at least one

 

- 84 -



--------------------------------------------------------------------------------

individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(d) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, AN WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY BANK OR
ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND ARISING OUT OF THE BORROWER’S
OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A
FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT
OR MATERIAL BREACH; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL ANY AGENT PARTY
HAVE ANY LIABILITY TO THE BORROWER, ANY BANK, ANY ISSUING BANK OR ANY OTHER
PERSON FOR INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS
OPPOSED TO DIRECT OR ACTUAL DAMAGES).

(e) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of this Agreement. Each Bank agrees that notice to it (as provided in
the next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such Bank
for purposes of this Agreement. Each Bank agrees to notify the Administrative
Agent in writing (including by electronic communication) from time to time of
such Bank’s e-mail address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
e-mail address.

 

- 85 -



--------------------------------------------------------------------------------

(f) Nothing herein shall prejudice the right of the Administrative Agent or any
Bank to give any notice or other communication pursuant to this Agreement in any
other manner specified herein.

§23. MISCELLANEOUS. The rights and remedies herein expressed are cumulative and
not exclusive of any other rights which the Banks, the Issuing Banks or the
Administrative Agent would otherwise have. The captions in this Agreement are
for convenience of reference only and shall not define or limit the provisions
hereof. This Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument. In proving this Agreement it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought. This Agreement, to the extent signed and
delivered by means of a facsimile machine or other electronic imaging means,
shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. At the request
of any party hereto, each other party hereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto shall raise the
use of a facsimile machine or other electronic imaging means to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or other
electronic imaging means as a defense to the formation of a contract and each
party forever waives such defense. The words “execution,” “signed,” “signature,”
and words of like import in any Assignment and Assumption or in any amendment or
other modification hereof (including waivers and consents) shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

§24. CONSENTS, ETC. Neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated, except as provided in this §24, subject to the
provisions of §15.9. No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon. Except as otherwise
expressly provided in this Agreement, any consent or approval required or
permitted by this Agreement to be given by the Banks may be given, and any term
of this Agreement or of any other instrument related hereto or mentioned herein
may be amended, and the performance or observance by the Borrower or the
Guarantor of any terms of this Agreement or such other instrument or the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Borrower and the Majority Banks. To the
extent permitted by law, no course of dealing or delay or omission on the part
of any of the Banks, the Issuing Banks or the Administrative Agent in exercising
any right shall operate as a waiver thereof or otherwise be prejudicial thereto.
No notice to or demand upon the Borrower or the Guarantor shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.

 

- 86 -



--------------------------------------------------------------------------------

§25. WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A JURY TRIAL
WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION
WITH THIS AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS. EXCEPT AS PROHIBITED BY LAW, THE BORROWER AND THE GUARANTOR HEREBY
WAIVE ANY RIGHT EITHER OF THEM MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION
REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES. THE BORROWER AND THE GUARANTOR EACH (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY BANK, ANY ISSUING BANK, THE
ADMINISTRATIVE AGENT OR ANY AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH BANK, SUCH ISSUING BANK, THE ADMINISTRATIVE AGENT OR SUCH AGENT WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(B) ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT, THE BANKS, AND THE ISSUING BANKS
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
BECAUSE OF, AMONG OTHER THINGS, THE BORROWER’S AND THE GUARANTOR’S WAIVERS AND
CERTIFICATIONS CONTAINED HEREIN.

§26. GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AGREEMENT AND EACH OF THE
OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW YORK AND
SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW §5-1401, BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. THE BORROWER
AND THE GUARANTOR CONSENT AND AGREE THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN MANHATTAN OR THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT FROM ANY THEREOF AND
CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND SERVICE OF PROCESS IN
ANY SUCH SUIT BEING MADE UPON THE BORROWER IN ACCORDANCE WITH LAW AT THE ADDRESS
SPECIFIED IN §22. THE BORROWER AND THE GUARANTOR HEREBY WAIVE ANY OBJECTION THAT
THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT
OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT FORUM. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.

§27. SEVERABILITY. The provisions of this Agreement are severable and if any one
clause or provision hereof shall be held invalid or unenforceable in whole or in
part in any jurisdiction, then such invalidity or unenforceability shall affect
only such clause or provision, or part thereof,

 

- 87 -



--------------------------------------------------------------------------------

in such jurisdiction, and shall not in any manner affect such clause or
provision in any other jurisdiction, or any other clause or provision of this
Agreement in any jurisdiction. Without limiting the foregoing provisions of this
§27, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Banks shall be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws, as determined in
good faith by the Administrative Agent, the Issuing Banks or the Swing Line
Bank, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.

§28. GUARANTY.

§28.1. Guaranty. For value received and hereby acknowledged and as an inducement
to the Banks and the Issuing Banks to make the Loans available to the Borrower,
and issue, extend or renew Letters of Credit for the account of the Borrower,
the Guarantor hereby unconditionally and irrevocably guarantees (a) the full
punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all Obligations of the Borrower now or hereafter existing whether
for principal, interest, fees, expenses or otherwise, and (b) the strict
performance and observance by the Borrower of all agreements, warranties and
covenants applicable to the Borrower in the Loan Documents and (c) the
obligations of the Borrower under the Loan Documents (such Obligations
collectively being hereafter referred to as the “Guaranteed Obligations”).

§28.2. Guaranty Absolute. The Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms hereof,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of any Bank, any Issuing
Bank or the Administrative Agent with respect thereto. The liability of the
Guarantor under the guaranty granted under this Agreement with regard to the
Guaranteed Obligations shall be absolute and unconditional irrespective of:

(a) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other amendment or waiver of
or any consent to departure from this Agreement or any other Loan Document (with
regard to such Guaranteed Obligations);

(b) any release or amendment or waiver of or consent to departure from any other
guaranty for all or any of its Guaranteed Obligations;

(c) any change in ownership of the Borrower;

(d) any acceptance of any partial payment(s) from the Borrower or the Guarantor;
or

(e) any other circumstance whatsoever which might otherwise constitute a defense
available to, or a discharge of, a guarantor or surety or the Borrower in
respect of its Obligations under any Loan Document.

The guaranty under this Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any Guaranteed
Obligation is rescinded or must otherwise be returned by the Banks, the Issuing
Banks or the Administrative Agent upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise, all as though such payment had not
been made.

 

- 88 -



--------------------------------------------------------------------------------

§28.3. Effectiveness; Enforcement. The guaranty under this Agreement shall be
effective and shall be deemed to be made with respect to each Loan and each
Letter of Credit as of the time it is made, issued or extended, or becomes a
Letter of Credit under this Agreement, as applicable. No invalidity,
irregularity or unenforceability by reason of any bankruptcy or similar law, or
any law or order of any government or agency thereof purporting to reduce, amend
or otherwise affect any liability of the Borrower, and no defect in or
insufficiency or want of powers of the Borrower or irregular or improperly
recorded exercise thereof, shall impair, affect, be a defense to or claim
against such guaranty. The guaranty under this Agreement is a continuing
guaranty and shall (a) survive any termination of this Agreement, and (b) remain
in full force and effect until payment in full of, and performance of, all
Guaranteed Obligations and all other amounts payable under this Agreement. The
guaranty under this Agreement is a guaranty of payment (and not of collection)
made for the benefit of the Administrative Agent, the Issuing Banks and the
Banks and their successors and assigns, and may be enforced from time to time as
often as occasion therefor may arise and without requirement on the part of the
Administrative Agent, the Issuing Banks or the Banks first to exercise any
rights against the Borrower, or to resort to any other source or means of
obtaining payment of any of the said obligations or to elect any other remedy.

§28.4. Waiver. Except as otherwise specifically provided in any of the Loan
Documents, the Guarantor hereby waives promptness, diligence, protest, notice of
protest, all suretyship defenses, notice of acceptance and any other notice with
respect to any of its Guaranteed Obligations and the guaranty under this
Agreement and any requirement that the Banks, the Issuing Banks or the
Administrative Agent protect, secure, perfect any security interest or Lien or
any property subject thereto or exhaust any right or take any action against the
Borrower or any other Person. The Guarantor also irrevocably waives, to the
fullest extent permitted by law, all defenses which at any time may be available
to it in respect of its Guaranteed Obligations by virtue of any statute of
limitations, valuation, stay, moratorium law or other similar law now or
hereafter in effect.

§28.5. Expenses. The Guarantor hereby promises to reimburse (a) the
Administrative Agent for all reasonable out-of-pocket fees and disbursements
(including all reasonable attorneys’ fees), incurred or expended in connection
with the preparation, filing or recording, or interpretation of the guaranty
under this Agreement, the other Loan Documents or any amendment, modification,
approval, consent or waiver hereof or thereof, and (b) the Administrative Agent,
the Issuing Banks and the Banks and their respective affiliates for all
reasonable out-of-pocket fees and disbursements (including reasonable attorneys’
fees), incurred or expended in connection with the enforcement of its Guaranteed
Obligations (whether or not legal proceedings are instituted). The Guarantor
will pay any taxes (including any interest and penalties in respect thereof)
other than the Banks’ taxes based on overall income or profits, payable on or
with respect to the transactions contemplated by the guaranty under this
Agreement, the Guarantor hereby agreeing jointly and severally to indemnify each
Bank with respect thereto.

 

- 89 -



--------------------------------------------------------------------------------

§28.6. Concerning Joint and Several Liability of the Guarantor.

(a) The Guarantor hereby irrevocably and unconditionally accepts, not merely as
a surety but also as a co-debtor, joint and several liability with the Borrower,
with respect to the payment and performance of all of its Guaranteed Obligations
(including, without limitation, any Guaranteed Obligations arising under this
§28), it being the intention of the parties hereto that all such Guaranteed
Obligations shall be the joint and several Guaranteed Obligations of the
Guarantor and the Borrower without preferences or distinction among them.

(b) If and to the extent that the Borrower shall fail to make any payment with
respect to any of its Obligations as and when due or to perform any of its
Guaranteed Obligations in accordance with the terms thereof, then in each such
event the Guarantor will make such payment with respect to, or perform, such
Guaranteed Obligation.

(c) The Guaranteed Obligations of the Guarantor under the provisions of this §28
constitute full recourse obligations of the Guarantor enforceable against the
Guarantor to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement or any other
circumstance whatsoever.

(d) Except as otherwise expressly provided in this Agreement, the Guarantor
hereby waives notice of acceptance of its joint and several liability, notice of
any Loans made, or Letters of Credit issued under this Agreement, notice of any
action at any time taken or omitted by the Administrative Agent, the Issuing
Banks or the Banks under or in respect of any of the Guaranteed Obligations,
and, generally, to the extent permitted by applicable law, all demands, notices
and other formalities of every kind in connection with this Agreement. The
Guarantor hereby assents to, and waives notice of, any extension or postponement
of the time for the payment of any of the Guaranteed Obligations, the acceptance
of any payment of any of the Guaranteed Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
the Administrative Agent, the Issuing Banks or the Banks at any time or times in
respect of any Default or Event of Default by the Borrower or the Guarantor in
the performance or satisfaction of any term, covenant, condition or provision of
this Agreement or any other Loan Document, any and all other indulgences
whatsoever by the Administrative Agent, the Issuing Banks or the Banks in
respect of any of the Guaranteed Obligations, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any of the Guaranteed Obligations or the addition, substitution or
release, in whole or in part, of the Borrower or the Guarantor. Without limiting
the generality of the foregoing, the Guarantor assents to any other action or
delay in acting or failure to act on the part of the Banks, the Issuing Banks or
the Administrative Agent with respect to the failure by the Borrower or the
Guarantor to comply with its respective Obligations or Guaranteed Obligations,
including, without limitation, any failure strictly or diligently to assert any
right or to pursue any remedy or to comply fully with applicable laws or
regulations thereunder, which might, but for the provisions of this §28, afford
grounds for terminating, discharging or relieving the Guarantor, in whole or in
part, from any of the Guaranteed Obligations under this §28, it being the
intention of the Guarantor that, so long as any of the Guaranteed Obligations

 

- 90 -



--------------------------------------------------------------------------------

hereunder remain unsatisfied, the Guaranteed Obligations of the Guarantor under
this §28 shall not be discharged except by performance and then only to the
extent of such performance. The Guaranteed Obligations of the Guarantor under
this §28 shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, reconstruction or similar proceeding
with respect to the Borrower or the Guarantor or the Banks, the Issuing Banks or
the Administrative Agent. The joint and several liability of the Guarantor
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, consolidation, amalgamation or any other change whatsoever
in the name, membership, constitution or place of formation of the Borrower or
the Guarantor, the Banks, the Issuing Banks or the Administrative Agent.

(e) The Guarantor shall be liable under this §28 only for the maximum amount of
such liabilities that can be incurred under applicable law without rendering
this §28 voidable under applicable law relating to fraudulent conveyance and
fraudulent transfer, and not for any greater amount. Accordingly, if any
obligation under any provision under this §28 shall be declared to be invalid or
unenforceable in any respect or to any extent, it is the stated intention and
agreement of the Guarantor, the Administrative Agent, the Issuing Banks and the
Banks that any balance of the obligation created by such provision and all other
obligations of the Guarantor under this §28 to the Banks, the Issuing Banks or
the Administrative Agent shall remain valid and enforceable, and that all sums
not in excess of those permitted under applicable law shall remain fully
collectible by the Banks, the Issuing Banks and the Administrative Agent from
the Borrower or the Guarantor, as the case may be.

(f) The provisions of this §28 are made for the benefit of the Administrative
Agent, the Issuing Banks and the Banks and their successors and assigns, and may
be enforced in good faith by them from time to time against the Guarantor as
often as occasion therefor may arise and without requirement on the part of the
Administrative Agent, the Issuing Banks or the Banks first to marshal any of
their claims or to exercise any of their rights against the Borrower or the
Guarantor or to exhaust any remedies available to them against the Borrower or
the Guarantor or to resort to any other source or means of obtaining payment of
any of the obligations hereunder or to elect any other remedy. The provisions of
this §28 shall remain in effect until all of the Guaranteed Obligations shall
have been paid in full or otherwise fully satisfied and the Commitments have
expired and all outstanding Letters of Credit have expired, matured or otherwise
been terminated. If at any time, any payment, or any part thereof, made in
respect of any of the Guaranteed Obligations, is rescinded or must otherwise be
restored or returned by the Banks, the Issuing Banks or the Administrative Agent
upon the insolvency, bankruptcy or reorganization of the Borrower or the
Guarantor, or otherwise, the provisions of this §28 will forthwith be reinstated
in effect, as though such payment had not been made.

§28.7. Waiver. Until the final payment and performance in full of all of the
Obligations, the Guarantor shall not exercise and the Guarantor hereby waives
any rights the Guarantor may have against the Borrower arising as a result of
payment by the Guarantor hereunder, by way of subrogation, reimbursement,
restitution, contribution or otherwise, and will not prove any claim in
competition with the Administrative Agent, the Issuing Banks or any

 

- 91 -



--------------------------------------------------------------------------------

Bank in respect of any payment hereunder in any bankruptcy, insolvency or
reorganization case or proceedings of any nature; the Guarantor will not claim
any setoff, recoupment or counterclaim against the Borrower in respect of any
liability of the Borrower to the Guarantor; and the Guarantor waives any benefit
of and any right to participate in any collateral security which may be held by
the Administrative Agent, the Issuing Banks or any Bank.

§28.8. Subrogation; Subordination. The payment of any amounts due with respect
to any indebtedness of the Borrower for money borrowed or credit received now or
hereafter owed to the Guarantor is hereby subordinated to the prior payment in
full of all of the Obligations. The Guarantor agrees that, after the occurrence
of any default in the payment or performance of any of the Obligations, the
Guarantor will not demand, sue for or otherwise attempt to collect any such
indebtedness of the Borrower to the Guarantor until all of the Obligations shall
have been paid in full. If, notwithstanding the foregoing sentence, the
Guarantor shall collect, enforce or receive any amounts in respect of such
indebtedness while any Obligations are still outstanding, such amounts shall be
collected, enforced and received by the Guarantor as trustee for the Banks, the
Issuing Banks and the Administrative Agent and be paid over to the
Administrative Agent at Default, for the benefit of the Banks, the Issuing
Banks, and the Administrative Agent on account of the Obligations without
affecting in any manner the liability of the Guarantor under the other
provisions hereof.

§28.9. Consent and Confirmation. The Guarantor hereby (i) consents, acknowledges
and agrees to the amendment and restatement of the Existing Credit Agreement
provided hereby and set forth herein, (ii) confirms and ratifies in all respects
this Agreement and the enforceability of this Agreement in accordance with its
terms, and (iii) confirms and agrees that the Guarantor’s payment and
performance obligations under this Agreement, and the Guaranteed Obligations, do
and shall continue as to and include all Obligations upon and after the
effectiveness of this Agreement and the amendment and restatement of the
Existing Credit Agreement contemplated hereby.

§29. PRO RATA TREATMENT.

(a) Notwithstanding anything to the contrary set forth herein, each payment or
prepayment of principal and interest received after the occurrence of an Event
of Default hereunder shall be distributed pro rata among the Banks, in
accordance with the aggregate outstanding principal amount of the Obligations
owing to each Bank divided by the aggregate outstanding principal amount of all
Obligations.

(b) Each Bank agrees that if it shall, through the exercise of a right of
banker’s lien, setoff or counterclaim against the Borrower (pursuant to §13 or
otherwise), including a secured claim under Section 506 of the Bankruptcy Code
or other security or interest arising from or in lieu of, such secured claim,
received by such Bank under any applicable bankruptcy, insolvency or other
similar law or otherwise, obtain payment (voluntary or involuntary) in respect
of the Notes, Loans, Reimbursement Obligations and other Obligations held by it
(other than pursuant to §5.5, §5.6 or §5.8) as a result of which the unpaid
principal portion of the Notes and the Obligations held by it shall be
proportionately less than the unpaid principal portion of the Notes and the
Obligations held by any other Bank, it shall be deemed to have simultaneously
purchased from such

 

- 92 -



--------------------------------------------------------------------------------

other Bank a participation in the Notes and the Obligations held by such other
Bank, so that the aggregate unpaid principal amount of the Notes and the
Obligations and participations in Notes and Obligations held by each Bank shall
be in the same proportion to the aggregate unpaid principal amount of the Notes
and the Obligations then outstanding as the principal amount of the Notes and
the Obligations held by it prior to such exercise of banker’s lien, setoff or
counterclaim was to the principal amount of all Notes and Obligations
outstanding prior to such exercise of banker’s lien, setoff or counterclaim;
provided, however, that (i) if any such purchase or purchases or adjustments
shall be made pursuant to this §29 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustments restored without interest and (ii) the provisions of this Section
shall not be construed to apply to (x) any payment made by or on behalf of the
Borrower pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Bank), or (y) any payment obtained by a Bank as consideration for the assignment
of or sale of a participation in any of its Syndicated Loans or
subparticipations in Reimbursement Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply). The
Borrower expressly consents to the foregoing arrangements and agrees that any
Person holding such a participation in the Obligations deemed to have been so
purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower to such
Person as fully as if such Person had made a Loan directly to the Borrower in
the amount of such participation.

§30. FINAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

§31. USA PATRIOT ACT. Each Bank hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act, it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such Bank
to identify the Borrower in accordance with the USA Patriot Act. Each Borrower
and each of its Subsidiaries shall provide such information and take such
actions as are reasonably requested by the Administrative Agent or any Bank in
order to assist the Administrative Agent and the Banks in maintaining compliance
with the USA Patriot Act.

§32. NO ADVISORY OR FIDUCIARY RESPONSIBILITY. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower and the Guarantor acknowledges and agrees, and acknowledges
its affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Banks and the
Lead Arrangers are arm’s-length commercial transactions between the Borrower,
the Guarantor and their respective affiliates, on the one hand, and the
Administrative

 

- 93 -



--------------------------------------------------------------------------------

Agent, the Banks and the other Lead Arrangers, on the other hand, (B) each of
the Borrower and the Guarantor has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower and the Guarantor is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, each Bank
and each Lead Arranger each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
the Guarantor or any of their respective affiliates, or any other Person and
(B) neither the Administrative Agent nor any Bank nor any Lead Arranger has any
obligation to the Borrower, the Guarantor or any of their respective affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Banks and the Lead Arrangers and their respective
affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the Guarantor and their
respective affiliates, and neither the Administrative Agent nor any Bank nor any
Lead Arranger has any obligation to disclose any of such interests to the
Borrower, the Guarantor or any of their respective affiliates. To the fullest
extent permitted by law, each of the Borrower and the Guarantor hereby waives
and releases any claims that it may have against the Administrative Agent, the
Banks and the other Lead Arrangers with respect to any breach or alleged breach
of any agency or fiduciary duty to the Borrower, the Guarantor or any of their
respective affiliates in connection with any aspect of any transaction
contemplated hereby.

§33. PAYMENTS SET ASIDE. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, an Issuing Bank or any Bank, or
the Administrative Agent, an Issuing Bank or any Bank exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, an Issuing Bank or such Bank in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any bankruptcy, insolvency or similar law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Bank and each Issuing Bank severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Banks and each Issuing Bank under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

[Remainder of page is intentionally left blank; signature pages follow]

 

- 94 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first set forth above.

 

THE BORROWER AND GUARANTOR: WASTE MANAGEMENT, INC. By:   /s/ Devina A. Rankin
Name:   Devina A. Rankin Title:   Vice President & Treasurer WASTE MANAGEMENT
HOLDINGS, INC. By:   /s/ Devina A. Rankin Name:   Devina A. Rankin Title:   Vice
President & Treasurer By:   /s/ Jeff Bennett Name:   Jeff Bennett Title:  
Assistant Treasurer

 

Waste Management, Inc.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By:  
/s/ Maria F. Maia Name:   Maria F. Maia Title:   Managing Director

 

Waste Management, Inc.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE BANKS: BANK OF AMERICA, N.A., as a Bank, Swing Line Bank and an Issuing Bank
By:   /s/ Maria F. Maia Name:   Maria F. Maia Title:   Managing Director

 

Waste Management, Inc.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Bank and an Issuing Bank By:   /s/ Aized A.
Rabbani Name:   Aized A. Rabbani Title:   Executive Director

 

Waste Management, Inc.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Bank and an Issuing Bank By:   /s/ Irina Dimova Name:  
Irina Dimova Title:   Vice President

 

Waste Management, Inc.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BNP PARIBAS, as a Bank and an Issuing Bank By:   /s/ Todd Grossnickle Name:  
Todd Grossnickle Title:   Vice President By:   /s/ Michael Hoffman Name:  
Michael Hoffman Title:   Vice President

 

Waste Management, Inc.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CITIBANK, N.A. By:   /s/ Susan Manuelle Name:   Susan Manuelle Title:   Vice
President

 

Waste Management, Inc.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By:   /s/ Ming K. Chu Name:   Ming K. Chu
Title:   Vice President By:   /s/ John S. McGill Name:   John S. McGill Title:  
Director

 

Waste Management, Inc.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By:   /s/ Jason Krogh Name:   Jason Krogh
Title:   Authorized Signatory

 

Waste Management, Inc.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC By:   /s/ Jeannine Pascal Name:   Jeannine Pascal
Title:   Vice President

 

Waste Management, Inc.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Bank and an Issuing Bank By:   /s/ Steven
Dixon Name:   Steven Dixon Title:   Vice President

 

Waste Management, Inc.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank and an Issuing Bank By:   /s/
Matthew Olson Name:   Matthew Olson Title:   Vice President

 

Waste Management, Inc.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

COMPASS BANK, as a Bank and an Issuing Bank By:   /s/ Michael Dixon Name:  
Michael Dixon Title:   Vice President

 

Waste Management, Inc.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By:   /s/ Vipul Dhadda Name:   Vipul
Dhadda Title:   Authorized Signatory By:   /s/ Alex Verdone Name:   Alex Verdone
Title:   Associate

 

Waste Management, Inc.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By:   /s/ Mark Walton Name:   Mark Walton Title:  
Authorized Signatory

 

Waste Management, Inc.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MIZUHO BANK (USA) By:   /s/ Tenya Mitsuboshi Name:   Tenya Mitsuboshi Title:  
Deputy General Manager

 

Waste Management, Inc.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Bank and an Issuing Bank By:   /s/ Jennifer
L. Shafer Name:   Jennifer L. Shafer Title:   Vice President

 

Waste Management, Inc.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:   /s/ Michelle Phillips Name:   Michelle C. Phillips
Title:   Director

 

Waste Management, Inc.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

COMERICA BANK By:   /s/ L.J. Perenyi Name:   L.J. Perenyi Title:   Vice
President

 

Waste Management, Inc.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

LLOYDS TSB BANK PLC By:   /s/ Dennis McClellan Name:   Dennis McClellan Title:  
Assistant Vice President – M040 By:   /s/ Joel Slomko Name:   Joel Slomko Title:
  Assistant Vice President – S088

 

Waste Management, Inc.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION By:   /s/ Shuji Yabe Name:   Shuji Yabe
Title:   Managing Director

 

Waste Management, Inc.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON By:   /s/ David B. Wirl Name:   David B. Wirl Title:
  Managing Director

 

Waste Management, Inc.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SYNDICATED LOAN REQUEST

WASTE MANAGEMENT, INC.

Second Amended and Restated Revolving Credit Agreement

(the “Credit Agreement”) dated as of July 26, 2013

 

Syndicated Loan Request under §2.6(a)

  

Total Commitment

                                                                 

Loans outstanding

                                                                 

Amount of this Request

                                                                 

Maximum Drawing Amount of outstanding Letters of Credit

                                                                 

Canadian Dollar component

    
C$                                                   
  


U.S. Dollar Equivalent of C$ component

     US$                                                    

Total of all outstanding and requested Loans plus Maximum Drawing Amount of all
outstanding Letters of Credit plus Amount of this Request (must not exceed Total
Commitment)

                                                                 

Proposed Drawdown Date

                                                                 

Interest Rate Option (Base Rate or Eurodollar)

                                                                 

Interest Period (if Eurodollar)

                                                                 

Conversion under §2.7

  

Amount to be converted from Eurodollar to Base Rate:

                                                                 

Amount to be converted from Base Rate to Eurodollar:

                                                                 

Amount to be maintained as Eurodollar Loan

                                                                 

Conversion Date

                                                                 

Interest Period (if Eurodollar)

                                                                 

I certify that the above is true and correct, and that all of the conditions set
forth in §11 of the Credit Agreement have been satisfied as of the date hereof.

 

WASTE MANAGEMENT, INC. By:                             
                                                                    
Name:                                                                       
                     Title:                            
                                                                 
Date:                                                                       
                      



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

WASTE MANAGEMENT, INC.

Second Amended and Restated Revolving Credit Agreement

(the “Credit Agreement”) dated as of July 26, 2013

 

Swing Line Loan Request under §2.11

  

Total Commitment

                                        

Loans outstanding

                                        

Amount of this requested Swing Line Loan (must not exceed the Swing Line
Sublimit)

                                        

Maximum Drawing Amount of outstanding Letters of Credit

                                        

Canadian Dollar component

     C$                             

U.S. Dollar Equivalent of C$ component

     US$                          

Total of all outstanding and requested Loans plus Maximum Drawing Amount of all
outstanding Letters of Credit plus amount requested in this notice (must not
exceed Total Commitment)

                                        

Proposed Drawdown Date

                                        

I certify that the above is true and correct, and that all of the conditions set
forth in §11 of the Credit Agreement have been satisfied as of the date hereof.

 

WASTE MANAGEMENT, INC. By:                             
                                                                    
Name:                                                                       
                     Title:                            
                                                                 
Date:                                                                       
                      



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF LETTER OF CREDIT REQUEST

WASTE MANAGEMENT, INC.

Second Amended and Restated Revolving Credit Agreement

(the “Credit Agreement”) dated as of July 26, 2013

 

Letter of Credit Request Under §3.1

  

Total Commitment

                                

Maximum Drawing Amount of Letters of Credit outstanding

                                

Amount of this Request from Letter of Credit Application (attached)

                                

— U.S. Dollars

                                

— Canadian Dollars

                                

Loans Outstanding

                                

Maximum Drawing Amount of all outstanding and Requested Letters of Credit (must
not exceed the Total Commitment minus Total of all Loans outstanding)

                                

I certify that the above is true and correct, and that all of the conditions set
forth in §11 of the Credit Agreement have been satisfied as of the date hereof.

 

WASTE MANAGEMENT, INC. By:                             
                                                                    
Name:                                                                       
                     Title:                            
                                                                 
Date:                                                                       
                      



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Compliance Certificate dated                     

I,             , [Chief Financial Officer] [Chief Accounting Officer] [Corporate
Treasurer] of WASTE MANAGEMENT, INC. (the “Borrower”) certify that (i) no
Default or Event of Default exists, (ii) the Borrower is in compliance with §§7,
8 and 9 of the Second Amended and Restated Revolving Credit Agreement dated as
of July 26, 2013 (as amended, modified, supplemented, restated and in effect
from time to time, the “Credit Agreement”) and (iii) the calculation of the debt
restrictions in Section 8.1 of the Credit Agreement attached hereto as Schedule
1 is true, correct and complete [as of the end of the quarter ended
            ]. Computations to evidence compliance with §9 of the Credit
Agreement are detailed below. Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Credit Agreement.

 

WASTE MANAGEMENT, INC. By:                             
                                                                    
Name:                                                                       
                     Title:                            
                                                                 

 

§9.1 Interest Coverage Ratio

  

Consolidated Net Income (or Deficit)

   $                      (i) 

Plus (without duplication):

  

interest expense

   $                      (ii) 

equity in losses (earnings) of unconsolidated entities

   $


$

                    


                    

(iii) 


(iv) 

income tax expense

   $                      (v) 

non-cash writedowns or writeoffs of assets

   $                      (vi) 

Minus non-cash extraordinary gains on the sale of assets

  

EBIT (sum of (i) through (v) minus (vi))

   $                      (a) 

Consolidated Net Income of Acquired Businesses

   $                      (i) 

Plus (without duplication):

  

interest expense

   $                      (ii) 

equity in losses (earnings) of unconsolidated entities

   $


$

                    


                    

(iii) 


(iv) 

income tax expense

   $                      (v) 

non-cash writedowns or write-offs of assets

   $                      (vi) 

Minus non-cash extraordinary gains on the sale of assets

  

EBIT of Acquired Businesses (sum of (i) through (v) minus (vi))

   $                      (b) 



--------------------------------------------------------------------------------

Sum of (a) plus (b)

   $                      (c) 

Consolidated Total Interest Expense

   $                      (d) 

Ratio of (c) to (d)

              :            

Minimum ratio

     2.75 : 1.00   

§9.2 Total Debt to EBITDA

  

EBIT(from §9.1 item (c) above)

   $                      (i) 

Plus:

  

Depreciation expense

   $                      (ii) 

Amortization expense

   $                      (iii) 

EBITDA (sum of (i) through (iii))

   $                      (iv) 

The sum of the following (calculated on a consolidated basis for the Borrower
and its Subsidiaries):

  

Indebtedness for borrowed money

   $                      (v) 

Obligations for deferred purchase price of property or services (other than
trade payables)

   $                      (vi) 

Obligations evidenced by debt instruments

   $                      (vii) 

Obligations under conditional sales

   $                      (viii) 

Obligations, liabilities and indebtedness under Capitalized Leases

   $                      (ix) 

Obligations, liabilities and indebtedness under bonding arrangements (to the
extent that a surety has been called upon to make payment on a bond)

   $                      (x) 

Guaranties of the Indebtedness of others

   $                      (xi) 

Indebtedness secured by liens or encumbrances on property

   $                      (xii) 

Non-contingent reimbursement obligations with respect to letters of credit

   $                      (xiii) 

Total Debt (sum of v through xiii)

   $                      (xiv) 

Ratio of (xiv) to (iv)

              :            

Maximum permitted:

  

For each fiscal quarter ending before September 30, 2015

     3.75 : 1.00   

For each fiscal quarter ending on or after September 30, 2015

     3.50 : 1.00   



--------------------------------------------------------------------------------

Schedule 1

[To be attached]



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, the Letters of Credit and the
Swing Line Loans included in such facilities) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Bank) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:   

 

         [Assignor [is][is not] a Defaulting Bank]    2.    Assignee:   

 

         [indicate [Bank Affiliate][Approved Fund] of [identify Bank]]    3.   
Borrower:    Waste Management, Inc.       4.    Administrative Agent:    Bank of
America, N.A., as the administrative agent under the Credit Agreement 5.   
Credit Agreement:    Second Amended and Restated Credit Agreement, dated as of
July 26, 2013, among Waste Management, Inc., as Borrower, Waste Management
Holdings, Inc., as Guarantor, the Banks from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, an Issuing Bank, and Swing Line
Bank



--------------------------------------------------------------------------------

6.    Assigned Interest:      

 

Assignor

  

Assignee

   Facility
Assigned    Aggregate Amount
of Commitment/
Loans for all
Banks    Amount of
Commitment/
Loans
Assigned    Percentage
Assigned of
Commitment/
Loans     CUSIP
Number          $            $                           %   

 

[7.    Trade Date:                                ]1      

Effective Date:             , 20            [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

[Consented to and]2 Accepted: BANK OF AMERICA, N.A., as Administrative Agent By:
 

 

  Title: [Consented to:]3 [WASTE MANAGEMENT, INC. By:  

 

  Title:]

 

 

1 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

2 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

3 

To be added only if the consent of the Borrower and/or other parties (e.g. Swing
Line Bank, Issuing Banks) is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Second Amended and Restated Credit Agreement, dated as of July 26, 2013, among
Waste Management, Inc., as Borrower, Waste Management Holdings, Inc., as
Guarantor, the Banks from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, an Issuing Bank, and Swing Line Bank

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. the Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Bank; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. the Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under §20 of the Credit Agreement (subject to
such consents, if any, as may be required under §20 of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
§7.4 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Bank and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Non-U.S. Bank, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance upon the Administrative Agent, the Assignor or any other Bank,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Bank.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF COMPETITIVE BID QUOTE REQUEST

WASTE MANAGEMENT, INC.

Second Amended and Restated Revolving Credit Agreement

(the “Credit Agreement”) dated as of July 26, 2013

 

Competitive Bid Quote Request under §4.3

  

Total Commitment

                         

Competitive Bid Loans outstanding

                         

Competitive Bid Loans requested

                         

Maximum Drawing Amount of outstanding Letters of Credit

                         

Syndicated Loans outstanding

                         

Swing Line Loans outstanding

                         

Total of all Outstanding and Requested Competitive Bid Loans
(must not exceed the lesser of the Total Commitment minus Total of all
Syndicated Loans outstanding, Swing Line Loans outstanding and Maximum Drawing
Amount of outstanding Letters of Credit)

                         

Type of Competitive Bid Loans Requested

   Eurodollar/Absolute

Requested Drawdown Date

                         

 

Principal Amount of

Competitive Bid Loan Requested

 

Requested

Interest Period(s)

                                                                     
                                                       
                                                                     
                                                   

I certify that the above is true and correct, and that all of the conditions set
forth in §11 of the Credit Agreement have been satisfied as of the date hereof.

 

WASTE MANAGEMENT, INC. By:    

Name:

   

Title:

    Date:    



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF INVITATION FOR COMPETITIVE BID QUOTES

WASTE MANAGEMENT, INC.

(the “Borrower”)

Second Amended and Restated Revolving Credit Agreement

(the “Credit Agreement”) dated as of July 26, 2013

 

ATTN:    [                                                             ] REF:   
[                                                             ] RE:   
INVITATION FOR    COMPETITIVE BID QUOTES AGREEMENT DATED         /    /        

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT INVITATION FOR COMPETITIVE BID
QUOTES DATED         /    /        

PURSUANT TO §4.3 OF THE ABOVE REFERENCED CREDIT AGREEMENT, YOU ARE INVITED TO
SUBMIT A COMPETITIVE BID QUOTE TO THE BORROWER FOR THE FOLLOWING PROPOSED
COMPETITIVE BID LOAN(S):

DATE OF BORROWING:         /    /        

AGGREGATE AMOUNT REQUESTED:

 

PRINCIPAL AMOUNT

   INTEREST PERIOD

SUCH COMPETITIVE BID QUOTES SHOULD OFFER COMPETITIVE BID RATE(S)/ MARGIN(S).

PLEASE RESPOND IN WRITING TO THIS INVITATION BY NO LATER THAN     :    A.M./P.M.
(NEW YORK TIME ON         /    /         TO ONE OF THE FOLLOWING:

PRIMARY FAX NO.:       [                    (Attn:                     )
Confirm]

ALTERNATE FAX NO.: [                    (Attn:                     ) Confirm]

NOTE: PLEASE FOLLOW-UP YOUR SUBMITTED WRITTEN BID(S) WITH PHONE VERIFICATION TO
CONFIRM. IF YOU ARE UNABLE TO SEND YOUR FAX DUE TO AN OCCUPIED FAX LINE, PLEASE
CALL BY         :        A.M./P.M. IN ADDITION, PLEASE SUBMIT YOUR BID(S) IN
SUBSTANTIALLY THE FORM OF “EXHIBIT H” TO THE CREDIT AGREEMENT.



--------------------------------------------------------------------------------

QUOTES RECEIVED AFTER         :        A.M./P.M. (NEW YORK TIME) WILL NOT BE
FORWARDED TO THE BORROWER.

SUBMITTED BIDS MUST BE TEN MILLION DOLLARS ($10,000,000) OR LARGER MULTIPLE OF
ONE MILLION DOLLARS ($1,000,000). ALSO, PLEASE SPECIFY LIMITATION AMOUNTS, IF
APPLICABLE.

 

BANK OF AMERICA, N.A., as Administrative Agent By:    

Name:

   

Title:

    Date:    



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF COMPETITIVE BID QUOTE

WASTE MANAGEMENT, INC.

Second Amended and Restated Revolving Credit Agreement

(the “Credit Agreement”) dated as of July 26, 2013

 

Competitive Bid Quote under §4.5       Bank:   

 

   Person to Contact:   

 

   Date of Competitive       Bid Quote Request:   

 

   Type of Competitive       Bid Loans Requested:    Eurodollar/Absolute   
Requested Drawdown Date:   

 

  

 

Principal Amount of

Competitive Bid Loan

Offered

   Requested
Interest Period(s)    Proposed Competitive Bid
Rate/Competitive Bid Margin

I certify that the above is true and correct, and that the offer(s) set forth
above irrevocably obligates us to make such Competitive Bid Loan(s) if such
offer(s) is/are accepted by the Borrower and all of the conditions set forth in
§11 of the Credit Agreement have been satisfied as of the requested Drawdown
Date.

 

[NAME OF BANK] By:    

Name:

   

Title:

    Date:    



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF NOTICE OF

ACCEPTANCE/REJECTION OF COMPETITIVE BID QUOTE(S)

WASTE MANAGEMENT, INC.

Second Amended and Restated Revolving Credit Agreement

(the “Credit Agreement”) dated as of July 26, 2013

 

Notice of Competitive Bid Quote(s) under §4.7      

Date of Competitive Bid Quote Request:

  

 

  

Type of Competitive Bid Loans Requested:

   Eurodollar/Absolute   

Requested Drawdown Date:

  

 

  

We hereby accept the following Competitive Bid Quote(s):

 

Principal

Amount of Quotes

   Interest Period(s)    Competitive Rate/
Competitive Bid Margin    Bank

We hereby reject the following Competitive Bid Quote(s):

 

Principal

Amount of Quotes

   Interest Period(s)    Competitive Rate/
Competitive Bid Margin    Bank

The accepted and rejected Competitive Bid Quotes described above constitute all
Competitive Bid Quotes submitted by the Banks in accordance with §4.5 of the
Credit Agreement.

 

WASTE MANAGEMENT, INC. By:    

Name:

   

Title:

    Date:    



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF ADMINISTRATIVE QUESTIONNAIRE

See attached.



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)

CONFIDENTIAL

  LOGO [g574396g82p56.jpg]

 

1. Borrower or Deal Name Waste Management, Inc.

E-mail this document with your commitment letter to: Angela Lau

E-mail address of recipient: angela.lau@baml.com

2. Legal Name of Lender of Record for Signature Page:                
                                         
                                         
                                               

Markit Entity Identifier (MEI) #

 

 

 

Fund Manager Name (if applicable)

  

 

Legal Address from Tax Document of Lender of Record:

Country

 

 

 

Address

 

 

 

City  

 

    State/Province     

 

  Country  

 

 

3. Domestic Funding Address:

 

Street Address  

 

 

Suite/Mail Code  

 

 

City  

 

  State  

 

 

Postal Code  

 

  Country  

 

4. Eurodollar Funding Address:

 

Street Address  

 

 

Suite/ Mail Code  

 

 

City  

 

  State  

 

 

Postal Code  

 

  Country  

 

 

 

5. Credit Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

Primary Credit Contact:

 

First Name  

 

Middle Name  

 

Last Name  

 

Title  

 

Street Address  

 

Suite/Mail Code  

 

City  

 

State  

 

Postal Code  

 

Country  

 

Office Telephone #  

 

Office Facsimile #  

 

Work E-Mail Address  

 

IntraLinks/SyndTrak   E-Mail Address  

 

Secondary Credit Contact:

 

First Name  

 

Middle Name  

 

Last Name  

 

Title  

 

Street Address  

 

Suite/Mail Code  

 

City  

 

State  

 

Postal Code  

 

Country  

 

Office Telephone #  

 

Office Facsimile #  

 

Work E-Mail Address  

 

IntraLinks/SyndTrak   E-Mail Address  

 

 

        1  |   REV April 2013



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)

CONFIDENTIAL

  LOGO [g574396g82p56.jpg]

 

Primary Operations Contact:

 

First

 

 

  MI            Last  

 

 

Title  

 

 

Street Address  

 

 

Suite/ Mail Code

 

 

 

City  

 

  State  

 

 

Postal Code  

 

  Country  

 

 

Telephone

 

 

  Facsimile  

 

 

E-Mail Address  

 

 

IntraLinks/SyndTrak E-Mail  

 

Address  

 

Secondary Operations Contact:

 

First

 

 

  MI            Last  

 

 

Title  

 

 

Street Address  

 

 

Suite/ Mail Code

 

 

 

City  

 

  State  

 

 

Postal Code  

 

  Country  

 

 

Telephone

 

 

  Facsimile  

 

 

E-Mail Address  

 

 

IntraLinks/SyndTrak E-Mail  

 

Address  

 

 

 

Does Secondary Operations Contact need copy of notices?          YES          NO

 

Letter of Credit Contact:

 

First

 

 

  MI            Last  

 

 

Title  

 

 

Street Address  

 

 

Suite/ Mail Code

 

 

 

City  

 

  State  

 

 

Postal Code  

 

  Country  

 

 

Telephone

 

 

  Facsimile  

 

 

E-Mail Address  

 

 

Draft Documentation Contact or Legal Counsel:

 

First

 

 

  MI            Last  

 

 

Title  

 

 

Street Address  

 

 

Suite/ Mail Code

 

 

 

City  

 

  State  

 

 

Postal Code  

 

  Country  

 

 

Telephone

 

 

  Facsimile  

 

 

E-Mail Address  

 

 

 

6. Lender’s Fed Wire Payment Instructions:

Pay to:

 

Bank Name  

 

 

ABA #  

 

 

 

City  

 

  State  

 

 

Account #  

 

 

Account Name  

 

 

Attention  

 

7. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and Bankers’
Acceptance Fed Wire Payment Instructions (if applicable):

Pay to:

 

Bank Name  

 

 

ABA #  

 

 

 

City  

 

  State  

 

 

Account #  

 

 

Account Name  

 

 

Attention  

 

Can the Lender’s Fed Wire Payment Instructions in Section 6 be used?         
YES          NO

 

        2  |   REV April 2013



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)

CONFIDENTIAL

  LOGO [g574396g82p56.jpg]

 

8. Lender’s Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

Lender Taxpayer Identification Number (TIN):                   -         
                                            

Tax Withholding Form Delivered to Bank of America (check applicable one):

        W-9                  W-8BEN                 W-8ECI             W-8EXP
                W-8IMY

Tax Contact:

First                                  MI      Last                             

Title                                                                      

Street Address                                          
                           

Suite/ Mail Code                                          
                        

City                                                   State
                          

Postal Code                              Country                               

Telephone                          Facsimile                             

E-Mail Address                                                                

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

        3  |   REV April 2013



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)

CONFIDENTIAL

  LOGO [g574396g82p56.jpg]

 

* Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

LOGO [g574396g18t86.jpg]

9. Bank of America’s Payment Instructions:

 

Pay to:   Bank of America, N.A.   ABA # 026009593   New York, NY   Account #
1292000883   Attn: Corporate Credit Services   Ref: Waste Management, Inc.

 

        4  |   REV April 2013



--------------------------------------------------------------------------------

SCHEDULE 1

BANKS; COMMITMENTS

 

Bank

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 182,500,000   

Bank of America, N.A.

   $ 182,500,000   

Barclays Bank PLC

   $ 182,500,000   

BNP Paribas

   $ 137,500,000   

Citibank, N.A.

   $ 137,500,000   

Deutsche Bank AG New York Branch

   $ 137,500,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 137,500,000   

The Royal Bank of Scotland plc

   $ 137,500,000   

U.S. Bank National Association

   $ 137,500,000   

Wells Fargo Bank, National Association

   $ 137,500,000   

Compass Bank

   $ 90,000,000   

Credit Suisse AG, Cayman Islands Branch

   $ 90,000,000   

Goldman Sachs Bank USA

   $ 90,000,000   

Mizuho Bank (USA)

   $ 90,000,000   

PNC Bank, National Association

   $ 90,000,000   

The Bank of Nova Scotia

   $ 90,000,000   

Comerica Bank

   $ 50,000,000   

Lloyds TSB Bank, Plc

   $ 50,000,000   

Sumitomo Mitsui Banking Corporation

   $ 50,000,000   

The Bank of New York Mellon

   $ 50,000,000      

 

 

 

Total

   $ 2,250,000,000      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.1

EXISTING LIENS

 

1. Various capital leases entered into by Subsidiaries in the ordinary course of
business for operating equipment and facilities.

 

2. The note payable associated with the investment in federal low-income housing
tax credits as described in Note 9, Income Taxes, and Note 20, Variable Interest
Entities, in the Annual Report on Form 10-K for the year ended December 31,
2012.



--------------------------------------------------------------------------------

SCHEDULE 3.1

ISSUING BANKS AND ISSUING BANK LIMITS

 

Bank of America, N.A.

   $ 500,000,000   

JPMorgan Chase Bank, N.A.

   $ 500,000,000   

Barclays Bank PLC

   $ 250,000,000   

Wells Fargo Bank, National Association

   $ 250,000,000   

PNC Bank, National Association

   $ 200,000,000   

U.S. Bank, National Association

   $ 200,000,000   

BNP Paribas

   $ 100,000,000   

Compass Bank

   $ 100,000,000   



--------------------------------------------------------------------------------

SCHEDULE 3.1.1

FORM OF INCREASE/DECREASE LETTER

Date:                         

Reference is made to the SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
dated as of July 26, 2013 (as amended and in effect from time to time, the
“Credit Agreement”; capitalized terms used and not otherwise defined herein
shall have the meanings assigned thereto in the Credit Agreement), by and among
WASTE MANAGEMENT, INC., a Delaware corporation (the “Borrower”), WASTE
MANAGEMENT HOLDINGS, INC., a wholly-owned Subsidiary of the Borrower (the
“Guarantor”), certain Banks from time to time party thereto and BANK OF AMERICA,
N.A., as Administrative Agent (the “Administrative Agent”), and specifically to
Schedule 3.1 attached thereto.

The undersigned, being an Issuing Bank, hereby agrees pursuant to §3.1 of the
Credit Agreement that the limit set forth in said Schedule 3.1 with respect to
the undersigned shall, effective on the date hereof, be changed to
$            .

The Borrower, the Guarantor and the Administrative Agent acknowledge the
foregoing.

This letter agreement may be executed in any number of counterparts, and shall
be governed by and construed in accordance with the law of the State of New
York.

 

Very truly yours, [Name of Issuing Bank] By:     Name:     Title:     WASTE
MANAGEMENT, INC. By:     Name:     Title:    



--------------------------------------------------------------------------------

WASTE MANAGEMENT HOLDINGS, INC.

By:

    Name:     Title:     BANK OF AMERICA, N.A., as Administrative Agent

By:

   

Name:

   

Title:

   



--------------------------------------------------------------------------------

SCHEDULE 3.1.2

EXISTING LETTERS OF CREDIT

 

   Waste Management, Inc.             Outstanding Letters of Credit as of
7/19/13         

Issuing Bank

   LC No.   

Beneficiary Name

   Amount      Issuance
Date      Expiry Date  

Bank of America

   T00000000213002    NATIONAL UNION FIRE INS. CO    $ 9,467,000.00        
4/2/2013         4/1/2014       T00000001232800    THE BANK OF NEW YORK    $
27,757,743.00         6/22/2010         4/5/2014       T00000001247976    THE
BANK OF NEW YORK    $ 7,356,311.00         6/22/2010         4/5/2014      
T00000001251000    THE BANK OF NEW YORK    $ 15,236,713.00         6/22/2010   
     1/31/2014       T00000001257761    THE BANK OF NEW YORK MELLON    $
22,368,877.00         6/22/2010         7/31/2014       T00000001278952    NEW
CASTLE COUNTY    $ 340.00         6/22/2013         12/20/2013      
T00000001282117    CALIFORNIA INTEGRATE    $ 200,000.00         6/22/2010      
  8/1/2013       T00000001302974    PENNSYLVANIA DEP    $ 18,284,965.00        
4/20/2012         12/12/2013       T00000001303357    CITY OF TAMPA, FLORIDA   
$ 1,500,000.00         12/6/2012         12/31/2013       T00000001303916   
COMMISSIONER, NY DEC    $ 8,459,697.00         1/1/2013         1/15/2014      
T00000001323375    RELIANCE INSURANCE CO    $ 1,940,808.00         4/16/2013   
     4/15/2014       T00000001324248    WELLS FARGO BANK, NA    $ 2,576,464.64
        5/1/2013         4/30/2014       T00000001335043    PENNSYLVANIA DEP   
$ 10,219,006.00         3/14/2013         3/13/2014       T00000001335049    DEP
PUBLIC WORKS COUNTY LA    $ 10,000.00         6/22/2010         7/9/2014      
T00000001335064    CITY OF CHICAGO, COMMISSIONER    $ 250,000.00        
5/17/2013         5/16/2014       T00000001409712    THE BANK OF NEW YORK    $
15,140,035.00         6/22/2010         6/8/2014       T00000001411998    THE
BANK OF NEW YORK    $ 10,157,809.00         6/22/2010         7/18/2014      
T00000007269871    INSURANCE COMPANY OF NORTH AMERICA    $ 582,000.00        
1/1/2013         12/31/2013       T00000007270224    PENNSYLVANIA DEP    $
225,326.00         4/20/2012         8/31/2013       T00000007270536   
JEFFERSON COUNTY BOARD OF ZONING    $ 2,702,500.00         4/20/2012        
8/31/2013       T00000007285972    OLD REPUBLIC INSURANCE CO    $ 100,000.00   
     4/3/2013         4/2/2014       T00000007310687    WEST VIRGINIA DEP    $
32,000.00         1/1/2013         12/31/2013       T00000007316467    CITY OF
NORCO    $ 15,000.00         3/2/2013         3/1/2014       T00000007319982   
MUNISING LANDFILL AUTHORITY    $ 313,237.00         1/1/2013         12/31/2013
      T00000007400118    LUMBERMENS MUTUAL CASUALTY    $ 20,000.00        
10/1/2012         9/30/2013   



--------------------------------------------------------------------------------

   T00000007400153    CITY OF TAMPA, CHIEF ACCOUNTANT    $ 510,000.00        
10/1/2012         9/30/2013       T00000007400154    LUMBERMEN’S UNDERWRITING
ALLIANCE    $ 350,000.00         6/30/2010         9/30/2013      
T00000007401424    PUBLIC SERVICE ELECTRID & GAS CO    $ 1,440,000.00        
7/1/2013         6/30/2014       T00000007402063    CAPE MAY COUNTY MUNICIPAL
UTILITIES    $ 200,000.00         4/20/2012         7/1/2014      
T00000007403099    STATE OF NEVADA DEPT INSURANCE    $ 100,000.00        
1/1/2013         12/31/2013       T00000007404115    CITY OF DIAMOND BAR    $
125,000.00         6/30/2010         8/31/2013       T00000007404298    CHARTER
TOWNSHIP OF ORION    $ 100,000.00         6/22/2010         10/31/2013      
T00000007404522    CITY OF CHICAGO    $ 5,000.00         6/22/2010        
12/1/2013       T00000007404577    CITY OF CHICAGO    $ 5,000.00        
1/1/2013         12/31/2013       T00000007405890    NATIONAL UNION FIRE INS. CO
   $ 244,145.00         10/3/2012         10/3/2013       T00000007410766   
VILLAGE OF WESTMONT    $ 700,000.00         4/23/2013         5/31/2014      
T00000007412800    DEUTSCHE BANK TRUST CO    $ 10,118,357.00         6/22/2010
        11/20/2013       T00000007414621    STEADFAST INSURANCE CO    $
8,492,177.00         4/20/2012         9/6/2013       T00000050060807   
RELIANCE INSURANCE CO    $ 1,373,000.00         1/4/2013         1/1/2014      
T00000050061032    PENNSYLVANIA MANUF ASSOC INS    $ 800,000.00        
6/30/2010         7/21/2013       T00000050061263    STATE OF FLORIDA, DEP LABOR
& EMPL    $ 100,000.00         6/22/2010         7/16/2014       T00000050061572
   SHADE TOWNSHIP    $ 1,748,866.00         6/22/2010         9/1/2013      
T00000050061643    NATIONAL UNION FIRE INS. CO    $ 581,250.00         5/17/2013
        5/16/2014       T00000050061680    WEST VIRGINIA DEP    $ 32,000.00   
     4/1/2013         3/31/2014       T00000050061694    VILLAGE OF HAWTHORN
WOODS    $ 50,000.00         6/22/2010         11/30/2013       T00000050061801
   NATIONAL UNION FIRE INS. CO    $ 10,863,137.00         1/4/2013        
1/1/2014       T00000050061858    ARROWOOD INDEMNITY CO    $ 24,000.00        
5/17/2013         5/16/2014       T00000050061869    VILLAGE OF HOLIDAY HILLS   
$ 10,000.00         6/22/2010         8/1/2013       T00000050061886   
PENNSYLVANIA DEP    $ 14,384,305.00         6/22/2010         9/30/2013      
T00000050061897    STAFFORD COUNTY ADMINISTRATOR    $ 160,000.00        
6/22/2010         9/30/2013       T00000050061910    CONSUMERS POWER CO.    $
283,470.00         5/5/2013         5/4/2014       T00000050061917    AMERICAN
HOME ASSURANCE CO    $ 345,000.00         3/31/2013         3/30/2014      
T00000050061920    WASTE SYSTEM AUTH. E. MONTGOMER COUNTY    $ 206,075.00      
  6/22/2010         9/30/2013       T00000050061925    ANTRIM TOWNSHIP    $
1,080,000.00         6/14/2013         6/16/2014       T00000050061975    NY DEC
COMMISSIONER    $ 10,831,400.00         2/4/2013         1/31/2014      
T00000050061985    AIG    $ 260,000.00         4/1/2013         3/31/2014      
T00000050061986    AIG    $ 250,000.00         4/1/2013         3/31/2014      
T00000050061998    CITY OF TWO RIVERS    $ 5,000.00         5/10/2013        
6/30/2014       T00000050062000    VILLAGE OF THIRD LAKE    $ 75,000.00        
6/22/2010         11/30/2013   



--------------------------------------------------------------------------------

   T00000050062044    CONTINENTAL CASUALTY CO    $ 5,018,000.00         7/1/2013
        6/30/2014       T00000050062050    RAYFORD HUDSON    $ 960,000.00      
  5/2/2013         5/1/2014       T00000050062053    CITY OF CHICAGO    $
100,000.00         1/4/2013         12/31/2013       T00000050062054    CITY OF
CHICAGO    $ 500,000.00         1/4/2013         12/31/2013      
T00000050062099    NEW JERSERY DEP COMMISSIONER    $ 239,610.00        
12/8/2012         12/8/2013       T00000050062119    ACE AMERICAN INSURANCE    $
1,740,679.00         12/1/2012         12/1/2013       T00000050062137   
ACE-INA OVERSEAS INSURANCE    $ 740,799.00         6/22/2010         7/30/2013
      T00000050062140    NATIONAL UNION FIRE INS. CO    $ 250,000.00        
7/1/2013         6/30/2014       T00000050062141    NATIONAL UNION FIRE INS. CO
   $ 3,085,000.00         7/1/2013         6/30/2014       T00000064016602   
NATIONAL RESOURCE RECOVERY    $ 50,000.00         6/1/2013         5/31/2014   
   T00000064016609    DEQ MICHIGAN    $ 160,000.00         5/24/2013        
5/25/2014       T00000064016613    COUNTY COMMISSIONERS OF WORCESTER COUNTY    $
300,000.00         6/5/2013         6/30/2014       T00000064016621    NEW
ENGLAND POWER CO    $ 340,788.00         6/22/2010         9/6/2013      
T00000064016622    ISO NEW ENGLAND INC.    $ 20,885.22         6/22/2010        
2/28/2014       T00000064016624    ACE AMERICAN INSURANCE    $ 21,350,000.00   
     6/22/2010         12/15/2013       T00000064016628    ISO NEW ENGLAND INC.
   $ 47,493.04         6/22/2010         8/31/2014       T00000064016635    CITY
OF WINTERS    $ 14,000.00         6/22/2010         12/11/2013      
T00000064016655    THE BANK OF NEW YORK MELLON    $ 10,138,889.00        
6/22/2010         8/10/2014       T00000064016661    ISO NEW ENGLAND INC.    $
53,730.33         6/22/2010         9/21/2014       T00000064016664    U.S. BANK
NATIONAL ASSOC    $ 10,180,556.00         6/22/2010         8/10/2014      
T00000064016672    COUNTY OF MONMOUTH, NJ    $ 200,000.00         3/8/2013      
  3/7/2014       T00000064016680    CITY OF PRIOR LAKE    $ 1,000.00        
3/20/2013         4/1/2014       T00000064016683    DUKE ENERGY CAROLINAS LLC   
$ 150,000.00         6/23/2013         6/22/2014       T00000064016686   
CALIFORNIA DEPARTMENT FISH & GAME    $ 747,961.00         10/1/2012        
8/20/2013       T00000064016688    WAYNE COUNTY AIRPORT AUTH    $ 10,000.00   
     10/26/2010         10/22/2013       T00000064016689    AEP OHIO    $
54,000.00         11/5/2010         11/5/2013       T00000064016690    TENNESSEE
VALLEY AUTHORITY    $ 600,000.00         11/22/2010         11/16/2013      
T00000064551002    COUNTY ADMINISTRATOR BROWARD COUNTY    $ 22,024.00        
12/15/2010         12/5/2013       T00000064551004    TENNESSEE VALLEY AUTHORITY
   $ 200,000.00         1/14/2011         1/13/2014       T00000064551007   
VILLAGE OF RICHMOND    $ 25,000.00         3/2/2013         3/1/2014      
T00000064551018    CITY OF TAMPA    $ 5,000.00         10/18/2011        
10/16/2013       T00000064551020    PENNSYLVANIA DEP    $ 20,000.00        
11/18/2011         11/18/2014       T00000064551023    CITY OF TACOMA    $
100,000.00         12/6/2012         12/31/2013       T00000064551026    LAKE
COUNTY STORMWATER MNGT COM    $ 169,838.00         4/13/2012         4/20/2014
  



--------------------------------------------------------------------------------

   T00000064551029    NEW YORK INDEPENDENT SYSTEM OP    $ 10,000.00        
5/25/2012         5/25/2014       T00000068012181    CITY OF SANTA CLARITA    $
250,000.00         4/14/2013         4/13/2014       T00000068031686    THE BANK
OF NEW YORK MELLON    $ 6,657,879.00         6/22/2010         8/10/2014      
T00000068031687    THE BANK OF NEW YORK MELLON    $ 8,519,656.00        
6/22/2010         8/10/2014       T00000068052569    TENNESSEE VALLEY AUTHORITY
   $ 500,000.00         4/20/2012         8/20/2013    Bank of America
Total (98 LCs)          $ 294,300,801.23         

BNP

   BNP S401645    CITY OF DEL MAR    $ 100,000.00         6/22/2010        
6/30/2013   

BNP Total (1 LC)

         $ 100,000.00         

JPMorgan

   JPM P010300    THE BANK OF NEW YORK, AS TRUSTEE    $ 5,793,498.00        
6/22/2010         6/30/2014       JPM P010301    THE BANK OF NEW YORK MELLON, AS
TRUSTEE    $ 4,414,094.00         6/22/2010         12/31/2013       JPM P010302
   THE BANK OF NEW YORK, AS TRUSTEE    $ 20,323,221.00         6/22/2010        
12/31/2013       JPM P224678    NATIONAL UNION FIRE INS CO    $ 99,400.00      
  6/22/2010         5/31/2014       JPM P224680    NATIONAL UNION FIRE INS CO   
$ 900,000.00         6/22/2010         8/8/2013       JPM P224681    NATIONAL
UNION FIRE INS CO    $ 1,911,666.00         6/22/2010         1/31/2014      
JPM P224694    CALIFORNIA REGIONAL WATER QUALITY BOARD    $ 207,671.40        
6/22/2010         10/30/2013       JPM P225252    BANK OF NEW YORK    $
20,279,452.06         6/22/2010         3/18/2014       JPM P225809    BANK OF
NEW YORK    $ 10,118,357.00         6/22/2010         5/29/2014       JPM
P227887    BANK OF NEW YORK    $ 20,236,713.00         6/22/2010        
7/24/2013       JPM P228576    BANK OF NEW YORK    $ 14,327,593.00        
6/22/2010         8/9/2013       JPM P230274    BANK OF NEW YORK MELLON    $
10,118,357.00         6/22/2010         9/24/2013       JPM P230584    BANK OF
NEW YORK MELLON    $ 20,236,713.00         6/22/2010         10/4/2013       JPM
P231095    DEUTSCHE BANK TRUST CO    $ 14,165,699.00         6/22/2010        
10/23/2013       JPM P231096    DEUTSCHE BANK TRUST CO    $ 25,295,891.00      
  6/22/2010         10/23/2013       JPM P231097    DEUTSCHE BANK TRUST CO    $
4,755,628.00         6/22/2010         10/23/2013       JPM P231098    DEUTSCHE
BANK TRUST CO    $ 20,236,713.00         6/22/2010         10/23/2013       JPM
P232178    BANK OF NEW YORK    $ 25,295,891.00         6/22/2010        
11/26/2013       JPM P247295    DEUTSCHE BANK TRUST CO    $ 35,414,247.00      
  6/22/2010         4/14/2014       JPM S-259033    PJM INTERCONNECTION LLC    $
164,400.00         6/28/2012         6/30/2014       JPM S-259035    PJM
INTERCONNECTION LLC    $ 367,000.00         6/28/2012         6/30/2014      
JPM S265736    BANK OF NEW YORK    $ 20,230,137.00         6/22/2010        
12/12/2013       JPM S-275879    ISO NEW ENGLAND INC    $ 150,000.00        
7/17/2012         7/18/2013   



--------------------------------------------------------------------------------

   JPM S317905    MIDWEST INDEPENDENT TRANSMISSION SYS    $ 67,177.00        
12/16/2011         12/15/2013       JPM S747619    CITY OF ANN ARBOR    $
250,000.00         6/22/2010         6/30/2014       JPM S761990    SUTTON BROOK
DISPOSAL AREA SUPERFUND SITE    $ 3,360,104.00         6/22/2010        
9/20/2013       JPM S-881373    PENSYLVANIA DEP    $ 20,000.00         9/30/2010
        9/30/2013       JPM S-907859    COUNTY OF VENTURA PUBLIC WORKS    $
1,000,000.00         2/2/2011         2/1/2014       JPM S-917985    COUNTY OF
SANTA BARBARA    $ 1,032,000.00         3/21/2011         3/21/2014       JPM
TFTS 867061    EXXON MOBIL    $ 3,400,000.00         8/23/2010         8/26/2013
      JPM TFTS821440    NEVADA POWER COMPANY    $ 491,000.00         6/22/2010
        2/8/2014       JPM TFTS838883    SOUTHEASTERN PUBLIC SERV AUTH VIRGINIA
   $ 5,000,000.00         6/22/2010         4/30/2014       JPM TFTS841563   
CITY OF LA HABRA    $ 100,000.00         6/22/2010         5/31/2014      
JPM TFTS-921354    COUNTY OF SANTA BARBARA    $ 1,206,000.00         5/12/2011
        4/4/2014       JPM TFTS-940609    VILLAGE OF AURORA    $ 500,000.00   
     5/25/2011         5/31/2014    JPMorgan Total (35 LCs)          $
291,468,622.46         

PNC

   PNC 18102759    ACE INSURANCE CO    $ 53,600,000.00         6/22/2010        
12/31/2013       PNC 18102837    CUMBERLAND IMPROVEMENT AUTH    $ 400,000.00   
     6/22/2010         2/15/2014       PNC 18103139    CITY OF ELK GROVE    $
140,000.00         1/27/2011         3/31/2014       PNC 18103294    LIBERTY
MUTUAL INSURANCE CO    $ 500,000.00         6/22/2010         5/21/2014      
PNC 18110471    DEUTSCHE BANK TRUST CO    $ 11,130,192.00         6/22/2010   
     9/25/2013       PNC 18110472    THE BANK OF NEW YORK, AS TRUSTEE    $
25,295,891.00         6/22/2010         9/25/2014       PNC 18110584    DEUTSCHE
BANK TRUST CO    $ 7,538,176.00         6/22/2010         10/16/2013       PNC
18111692    CITY OF SIMI VALLEY    $ 5,000.00         6/22/2010        
6/30/2014       PNC 18111741    NEW JERSEY DEP    $ 58,500.00         6/22/2010
        8/24/2014       PNC 18111906    CITY OF MORPARK    $ 20,000.00        
6/22/2010         6/30/2014       PNC 18112080    CANADIAN NATIONAL RAILWAY    $
25,000.00         6/22/2010         9/14/2013       PNC 18112161    CITY OF
SANTA CLARITA    $ 20,000.00         11/3/2010         1/17/2014       PNC
18112292    SAN JOAQUIN VALLEY UNIFIED AIR POLUTION CONTROL DISTRICT    $
50,000.00         6/22/2010         11/10/2013       PNC 18114752    CITY OF NEW
YORK    $ 31,342,145.00         3/25/2011         6/30/2014       PNC 18114753
   CITY OF NEW YORK    $ 20,627,753.00         3/25/2011         6/30/2014      
PNC 18115486    SOUTHERN CALIFORNIA GAS CO    $ 15,000.00         8/8/2011      
  8/8/2014       PNC 18115509    CITY OF BURBANK    $ 4,500,000.00        
8/8/2011         8/8/2014   



--------------------------------------------------------------------------------

   PNC 18117826    ARIZONA PUBLIC SERVICE CO    $ 2,159,429.00         8/8/2012
        8/31/2014   

PNC Total

(18 LCs)

         $ 157,427,086.00         

Wells

Fargo

   WL IS0019225U    LA COUNTY DEPARTMENT OF PUBLIC WORKS    $ 10,000,000.00   
     1/4/2013         1/4/2014       WL LC870-093799    STATE STREET BANK AND
TRUST    $ 36,686,795.00         6/22/2010         3/5/2014      
WL LC870-097201    STATE STREET BANK AND TRUST    $ 2,500,000.00        
6/22/2010         2/18/2014       WL LC870-112455    BANK OF NEW YORK    $
15,260,000.00         6/22/2010         10/5/2013       WL LC870123639    BANK
OF NEW YORK    $ 10,173,334.00         10/1/2010         10/1/2013      
WL SM203351W    COMMISSIONER, NEW YORK DEC    $ 68,657,993.00         6/22/2010
        5/31/2014       WL SM204054W    BANK OF NEW YORK    $ 15,177,535.00   
     6/22/2010         7/15/2014       WL SM204597W    DEUTSCHE BANK TRUST CO   
$ 10,121,644.00         6/22/2010         8/25/2014       WL SM204784W   
DEUTSCHE BANK TRUST CO    $ 30,355,069.00         9/9/2010         9/9/2013   
   WL SM205509W    DEUTSCHE BANK TRUST CO    $ 4,224,414.00         6/22/2010   
     10/31/2013       WL SM205510W    DEUTSCHE BANK TRUST CO    $ 4,401,485.00
        6/22/2010         10/31/2013            

 

 

        Wells Fargo Total (11 LCs)          $ 207,558,269.00                  

 

 

       

Grand Total

         $ 950,854,778.69                  

 

 

       



--------------------------------------------------------------------------------

SCHEDULE 6.7

LITIGATION

See the disclosure provided in (1) the “Litigation” and “Environmental Matters”
sections of Note 7, Commitments and Contingencies, to Borrower’s condensed
consolidated financial statements included within its Quarterly Report on
Form 10-Q for the fiscal quarter ended March 31, 2013 and (2) the “Litigation”
and “Environmental Matters” sections of Note 11, Commitments and Contingencies,
to Borrower’s consolidated financial statements included within its Annual
Report on Form 10-K for the fiscal year ended December 31, 2012.



--------------------------------------------------------------------------------

SCHEDULE 6.15

ENVIRONMENTAL COMPLIANCE

See the disclosure provided in (1) Note 2, Landfill and Environmental
Remediation Liabilities and the “Environmental Matters” and “Litigation”
sections of Note 7, Commitments and Contingencies, to Borrower’s condensed
consolidated financial statements included within its Quarterly Report on
Form 10-Q for the fiscal quarter ended March 31, 2013 and (2) Note 4, Landfill
and Environmental Remediation Liabilities, and the “Environmental Matters” and
“Litigation” sections of Note 11, Commitments and Contingencies, to Borrower’s
consolidated financial statements included within its Annual Report on Form 10-K
for the fiscal year ended December 31, 2012.



--------------------------------------------------------------------------------

SCHEDULE 8.1(a)

EXISTING INDEBTEDNESS

 

Name

   Principal      Maturity  

Waste Management Holdings Senior Notes:

     

$450,000,000 due 8/01/26

   $ 448,975,000         8/1/2026      

 

 

    

Total WM Holdings Senior Notes

   $ 448,975,000         

 

 

    

Tax Exempt Revenue Bonds:

     

Amelia, Virginia due 4/1/27

     26,800,000         4/1/2027   

Arkansas due 6/01/28

     15,000,000         6/1/2028   

Brazoria County

     12,000,000         5/1/2028   

Bucks County due 12/01/22

     25,000,000         12/1/2022   

California CPCFA

     35,700,000         11/1/2038   

California CPCFA 2005A

     50,000,000         4/1/2025   

California CPCFA 2005B

     50,000,000         4/1/2025   

California CPCFA 2005C

     75,000,000         11/1/2023   

California CPCFA due 1/1/22

     48,500,000         1/1/2022   

California CPCFA due 12/01/27

     15,000,000         12/1/2027   

California CPCFA due 7/01/31

     19,000,000         7/1/2031   

California CPCFA due 7/1/27

     38,435,000         7/1/2027   

California Municipal Finance Authority

     15,000,000         9/1/2014   

California Municipal Finance Authority—2008 Issuance

     33,900,000         2/1/2019   

California Municipal Finance Authority—2009A

     30,000,000         2/1/2039   

Charles City (Virginia due 2/1/29)

     30,000,000         2/1/2029   

Charles City (Virginia)

     10,000,000         8/1/2027   

Charles City (Virginia) due 4/1/27

     10,000,000         4/1/2027   

City of Granite City Illinois due 5/1/27

     30,320,000         5/1/2027   

City of Minor Lane Heights due 3/1/21

     11,000,000         3/1/2021   

City of Mobile

     4,175,000         10/1/2038   

Cobb County Series 2004A

     10,000,000         4/1/2033   

Cobb County Series 2004B

     10,000,000         4/1/2033   

Colorado due 7/1/27

     14,160,000         7/1/2027   

Colorado due 8/1/38

     10,000,000         8/1/2038   

Colorado Series 2004

     10,840,000         7/1/2018   

Countryside (Lake County) due 4/1/21

     5,670,000         4/1/2021   

Countryside (Lake County) due 9/1/21

     4,320,000         9/1/2021   

County of Logan due 3/1/21

     7,450,000         3/1/2021   

Denton County (TX 2003B)

     10,000,000         5/1/2028   

Gilliam County

     15,000,000         7/1/2038   

Gilliam County (2007)

     25,000,000         10/1/2018   

Gilliam County due 07/01/29

     25,000,000         7/1/2029   

Gilliam County due 08/01/25

     15,900,000         8/1/2025   

Gloucester (VA 2003A)

     10,000,000         9/1/2038   

Gulf Coast Series 2004A

     35,000,000         4/1/2019   

Hampton due 9/1/28

     10,000,000         9/1/2028   

Harrison County (West Virginia due 4/1/24)

     8,420,000         4/1/2024   

Illinois due 10/1/2023

     20,000,000         10/1/2023   

Illinois due 8/1/2029

     30,000,000         8/1/2029   

Illinois due 9/1/27

     30,000,000         9/1/2027   



--------------------------------------------------------------------------------

Indiana due 10/01/25

     14,000,000         10/1/2025   

Indiana due 10/01/25

     25,000,000         10/1/2025   

Indiana due 10/01/31

     10,000,000         10/1/2031   

King George due 6/1/23

     20,000,000         6/1/2023   

King George due 9/1/21 (Garnet)

     19,890,000         9/1/2021   

Maine

     13,500,000         11/1/2015   

Maine

     30,000,000         2/1/2016   

Maricopa (Arizona) due 12/01/31

     15,580,000         12/1/2031   

Maryland due 4/1/16

     10,200,000         4/1/2016   

Massachusetts

     15,000,000         6/1/2014   

Massachusetts due 5/1/27

     15,000,000         5/1/2027   

Miami Dade County Series 2004A

     11,500,000         12/1/2018   

Miami Dade County Series 2004B

     11,500,000         12/1/2018   

Miami Dade County Series 2006

     25,000,000         10/1/2018   

Miami Dade County Series 2007

     25,000,000         9/1/2027   

Miami Dade County Series 2008

     25,000,000         8/1/2023   

Miami Dade County Series 2011

     20,000,000         11/1/2041   

Michigan due 12/1/2013

     22,000,000         12/1/2013   

Michigan due 8/1/2027

     35,000,000         8/1/2027   

Michigan Strategic Fund

     13,000,000         12/1/2013   

Mission, TX Series 2006

     41,750,000         12/1/2018   

Mississippi due 3/1/27

     10,000,000         3/1/2027   

Mississippi due 3/1/29

     10,000,000         3/1/2029   

Mississippi due 7/1/2017

     20,000,000         7/1/2017   

Mississippi due 7/1/28

     10,000,000         7/1/2028   

Nashville (Tennessee) due 8/01/31

     10,000,000         8/1/2031   

Nebraska

     10,000,000         11/1/2033   

Nevada due 10/01/14

     10,000,000         10/1/2014   

New Jersey due 11/01/13

     20,000,000         11/1/2013   

New Jersey due 6/01/15

     15,000,000         6/1/2015   

New Jersey due 6/01/15

     10,000,000         6/1/2015   

New York City due 12/1/17

     20,000,000         12/1/2017   

New York City due 5/1/19

     25,000,000         5/1/2019   

New York Series 2004A

     20,000,000         7/1/2017   

New York Series 2012

     25,000,000         5/1/2030   

North Carolina due 8/01/14

     6,500,000         8/1/2014   

North Sumter, AL

     4,350,000         10/1/2038   

Ohio WDA due 11/1/22

     45,865,000         11/1/2022   

Ohio WDA due 7/1/21

     15,000,000         7/1/2021   

Okeechobee due 8/1/24

     15,000,000         8/1/2024   

Okeechobee Series 2004A

     15,970,000         7/1/2039   

Oklahoma

     10,000,000         12/1/2021   

Pennsylvania

     40,000,000         9/1/2013   

Pennsylvania

     4,000,000         11/1/2021   

Pennsylvania

     20,000,000         11/1/2021   

Pennsylvania

     30,000,000         11/1/2021   

Pennsylvania

     14,000,000         10/1/2027   

Pennsylvania

     80,000,000         7/1/2041   

Pennsylvania Series 2009

     100,000,000         12/1/2033   

Rhode Island Series 2004A

     8,000,000         4/1/2016   

Richland (SC) due 6/1/15

     10,000,000         6/1/2015   

Savannah Series 2004A

     5,000,000         7/1/2016   

Schuylkill/Pine Grove due 10/1/19

     11,700,000         10/1/2019   

South Carolina

     12,500,000         11/1/2016   



--------------------------------------------------------------------------------

South Carolina 2008 Issue

     15,000,000         2/1/2015   

South Carolina Series 2003A

     15,000,000         7/1/2024   

State of New Hampshire

     15,000,000         8/1/2024   

State of New Hampshire due 5/1/27

     20,000,000         5/1/2027   

Sussex Co. Virginia

     10,000,000         9/1/2027   

Sussex County

     10,000,000         6/1/2028   

SW Illinois due 10/1/2027

     4,700,000         10/1/2027   

Tennessee—2003

     25,000,000         7/1/2033   

Tennessee—2012

     18,000,000         7/2/2035   

Texas due 8/1/20 (Mission EDC)

     67,000,000         8/1/2020   

Travis County (Texas 2003C)

     12,000,000         5/1/2028   

Washington due 10/1/25

     13,650,000         10/1/2025   

Washington due 10/1/25

     13,650,000         10/1/2025   

Washington due 10/1/27

     20,000,000         10/1/2027   

Washington due 11/1/2017

     27,000,000         11/1/2017   

Washington due 12/1/25

     7,235,000         12/1/2025   

Washington due 2/1/26

     22,000,000         2/1/2026   

Washington due 6/1/20

     30,000,000         6/1/2020   

Washington due 7/1/30

     20,000,000         7/1/2030   

Wisconsin Series 2003

     50,000,000         4/1/2016   

Wisconsin Series 2006A

     30,000,000         11/1/2016   

Wisconsin Series 2007A

     20,000,000         12/1/2014   

Wood County due 4/1/24

     6,580,000         4/1/2024   

Yavapai (Arizona) due 3/1/28

     17,420,000         3/1/2028   

Yavapai (Arizona) due 3/1/28

     20,000,000         3/1/2028   

Yavapai (Arizona) due 6/1/27

     30,000,000         6/1/2027      

 

 

    

Tax Exempt Revenue Bonds

   $ 2,511,630,000         

 

 

    

Tax Exempt Project Bonds:

     

Concord Debt Series A

   $ 31,315,000         01/01/18   

Concord Debt Series B

     4,925,000         01/01/18   

Gloucester Bonds

     32,585,000         12/01/29   

Gloucester Bonds

     6,930,000         12/01/29   

Massachusetts

     10,000,000         05/01/27      

 

 

    

Tax Exempt Project Bonds

   $ 85,755,000         

 

 

    

Canada credit facility:

     

Canada facility debt

   $ 23,770,000         8/23/2013      

 

 

    

Canada Credit Facility

   $ 23,770,000         

 

 

    

Other

     

Low Income Housing Tax Credit Investment Obligations

   $ 140,321,864      

King George Landfill Royalty Agreement

     51,504,006         

 

 

        $ 191,825,870         

 

 

    

Total Existing Indebtedness (a)

   $ 3,261,955,870         

 

 

    

 

(a) Excludes indebtedness incurred and scheduled payments made subsequent to
June 30, 2013.



--------------------------------------------------------------------------------

SCHEDULE 22

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

ADMINISTRATIVE AGENT:

Administrative Agent’s Office (for payments and Requests for Credit Extensions):

Bank of America, N.A.

901 Main Street

Mail Code: TX1-492-14-11

Dallas, Texas 75202-3714

Attention: Sandra Gonzalez

Telephone: 972-338-3772

Telecopier: 214-672-8760

Electronic Mail: sandra.h.gonzalez@baml.com

Wiring Instructions:

Account No.: 1292000883

Reference: Waste Management

ABA No.: 026-009-593

Administrative Agent’s Office (Other Notices as Administrative Agent):

 

1) Bank of America, N.A.

Agency Management

1445 Market Street, 5th Floor

Mail Code: CA5-701-05-19

San Francisco, CA 94103

Attention: Angela Lau

Telephone: 415-436-4000

Telecopier: 415-503-5008

Electronic Mail: angela.lau@baml.com

 

2) With copy to:

Bank of America, N.A.

100 Federal Street

Mail Code: MA5-100-09-02

Boston, MA 02110

Attention: Maria F. Maia

Telephone: 617-434-5751

Telecopier: 980-233-7700

Electronic Mail: maria.f.maia@baml.com



--------------------------------------------------------------------------------

L/C ISSUER:

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: Alfonso Malave Jr.

Telephone: 570-496-9622

Telecopier: 800-755-8743

Electronic Mail: alfonso.malave@baml.com

Wiring Instructions:

Account No.: 1292000883

Reference: Waste Management

ABA No.: 026-009-593